Exhibit 10.1










AMENDED AND RESTATED RECEIVABLES FUNDING AND ADMINISTRATION AGREEMENT

Dated as of March 15, 2017

by and among

CMI RECEIVABLES FUNDING LLC,

as Borrower,

THE FINANCIAL INSTITUTIONS SIGNATORY HERETO FROM TIME TO TIME,

as Lenders,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender, as Swing Line Lender and as Administrative Agent


____________________________________________________________________________











--------------------------------------------------------------------------------








TABLE OF CONTENTS
 
 
 
Page
ARTICLE I. DEFINITIONS AND INTERPRETATION
1
     Section 1.01.
Definitions
 
1
     Section 1.02.
Rules of Construction
 
2
ARTICLE II. AMOUNTS AND TERMS OF ADVANCES
2
     Section 2.01.
Advances
 
4
     Section 2.02.
Optional Changes in Aggregate Commitment
 
4
     Section 2.03.
 Procedures for Making Advances
 
7
     Section 2.04.
 Pledge and Release of Transferred Receivables
 
9
     Section 2.05.
 Commitment Termination Date
 
9
     Section 2.06.
 Interest; Charges
 
10
     Section 2.07.
 Fees
 
10
     Section 2.08.
 Application of Collections; Time and Method of Payments
 
13
     Section 2.09.
 Illegality
 
13
     Section 2.10.
 Increased Costs and Reduction of Return
 
15
     Section 2.11.
 Funding Losses
 
15
     Section 2.12.
 Inability to Determine Rates
 
15
     Section 2.13.
 Reserves on LIBOR Rate Advances
 
16
     Section 2.14.
 Non-Funding Lenders
 
17
     Section 2.15.
 Register; Registered Obligations
 
17
     Section 2.16.
 Certificates of Lenders
 
18
ARTICLE III. CONDITIONS PRECEDENT


18
     Section 3.01.
 Conditions to Effectiveness of Agreement
 
19
     Section 3.02.
 Conditions Precedent to All Advances
 
19
ARTICLE IV. REPRESENTATIONS AND WARRANTIES
19
     Section 4.01.
 Representations and Warranties of the Borrower
 
19
ARTICLE V. GENERAL COVENANTS OF THE BORROWER
 
     Section 5.01.
 Affirmative Covenants of the Borrower
 
25
     Section 5.02.
 Reporting Requirements of the Borrower
 
30
     Section 5.03.
 Negative Covenants of the Borrower
 
30
ARTICLE VI. ACCOUNTS
32
     Section 6.01.
 Establishment of Accounts
 
32
ARTICLE VII. GRANT OF SECURITY INTERESTS
34
     Section 7.01.
 Borrower’s Grant of Security Interest
 
34
     Section 7.02.
 Borrower’s Agreements
 
36
     Section 7.03.
 Delivery of Collateral
 
36
     Section 7.04.
 Borrower Remains Liable
 
36
     Section 7.05.
 Covenants of the Borrower Regarding the Borrower Collateral
 
36
     Section 7.06.
 Continuing Security Interest
 
38





i



--------------------------------------------------------------------------------





ARTICLE VIII. TERMINATION EVENTS
38
      Section 8.01.
 Termination Events
 
38
ARTICLE IX. REMEDIES
 
42
      Section 9.01.
 Actions Upon a Termination Event
 
42
      Section 9.02.
 Actions Upon an Event of Default
 
43
      Section 9.03.
 Exercise of Remedies
 
44
      Section 9.04.
 Power of Attorney
 
44
ARTICLE X. INDEMNIFICATION
 
45
      Section 10.01.
 Indemnities by the Borrower
 
45
ARTICLE XI. ADMINISTRATIVE AGENT
 
47
      Section 11.01.
 Authorization and Action
 
47
      Section 11.02.
 Reliance
 
47
      Section 11.03.
 Wells Fargo and Affiliates
 
48
      Section 11.04.
 Lender Credit Decision
 
48
      Section 11.05.
 Indemnification
 
48
      Section 11.06.
 Successor Administrative Agent
 
48
      Section 11.07.
 Setoff and Sharing of Payments
 
49
ARTICLE XII. MISCELLANEOUS
 
49
      Section 12.01.
 Notices
 
49
      Section 12.02.
 Binding Effect; Assignability
 
50
      Section 12.03.
 Termination; Survival of Borrower Obligations
 
53
      Section 12.04.
 Costs and Expenses
 
53
      Section 12.05.
 Confidentiality
 
54
      Section 12.06.
 Entire Agreement; Release; Survival
 
56
      Section 12.07.
 Amendments and Waivers
 
56
      Section 12.08.
 No Waiver; Remedies
 
58
      Section 12.09.
 Governing Law, Jurisdiction and Waiver of Jury Trial
 
58
      Section 12.10.
 Counterpart
 
59
      Section 12.11.
 Severability
 
59
      Section 12.12.
 Section Titles
 
59
      Section 12.13.
 Further Assurances
 
59
      Section 12.14.
 Marshaling; Payments Set Aside
 
60
      Section 12.15.
 No Third Parties Benefited
 
60
      Section 12.16.
 Patriot Act
 
60
      Section 12.17.
 Creditor-Debtor Relationship
 
60
      Section 12.18.
 Amendment and Restatement
 
61
ARTICLE XIII. TAXES
 
61
      Section 13.01.
 Taxes
 
61
      Section 13.02.
 Certificates of Lenders
 
63







ii



--------------------------------------------------------------------------------





EXHIBITS
 
Exhibit 2.01(a)(ii)
Form of Revolving Note
Exhibit 2.01(b)(ii)
Form of Swing Line Note
Exhibit 2.02(a)
Form of Commitment Reduction Notice
Exhibit 2.02(b)
Form of Commitment Termination Notice
Exhibit 2.03(a)
Form of Borrowing Request
Exhibit 2.03(g)
Form of Repayment Notice
Exhibit 9.03
Form of Power of Attorney
Exhibit 12.02(b)
Form of Assignment Agreement
Exhibit A
Credit and Collection Policy
Exhibit B
Reviewed Markets
 
 
Schedule 4.01(b)
Jurisdiction of organization/organizational number; Executive Offices;
Collateral Locations; Corporate or Other Names
Schedule 4.01(q)
Deposit and Disbursement Accounts/Borrower
 
 
Annex 5.02
Reporting Requirements of the Borrower (including Form of Report)
Annex W
Administrative Agent’s Account/Lenders’ Accounts
Annex X
Definitions and Interpretation
Annex Y-1
Schedule of Documents
Annex Y-2
Schedule of Post-Closing Documents
 
 

 



THIS AMENDED AND RESTATED RECEIVABLES FUNDING AND ADMINISTRATION AGREEMENT (this
“Agreement”) is entered into as of March 15, 2017 by and among CMI RECEIVABLES
FUNDING LLC, a Delaware limited liability company (the “Borrower”), the
financial institutions signatory hereto from time to time as lenders (the
“Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a Delaware corporation,
as a Lender, as swing line lender (in such capacity, the “Swing Line Lender”)
and as administrative agent for the Lenders hereunder (in such capacity, the
“Administrative Agent”).
RECITALS
A.    The Borrower is a special purpose limited liability company the sole
member of which is Cumulus Broadcasting LLC (in such capacity, the “Member”).
B.    The Borrower has been formed for the purpose of purchasing, or otherwise
acquiring by capital contribution, Receivables of the Originators party to the
Sale Agreement.
C.    The Borrower intends to fund its purchases of the Receivables, in part, by
borrowing Advances hereunder and pledging all of its right, title and interest
in and to the Receivables as security therefor, and, subject to the terms and
conditions hereof, the Lenders intend to make such Advances from time to time.
D.    The Administrative Agent has been requested and is willing to act as
administrative agent on behalf of each of the Lenders in connection with the
making and financing of such Advances.
E.    The Borrower, the Lenders, the Swing Line Lender and the Administrative
Agent (as successor to General Electric Capital Corporation) are parties to the
Receivables Funding and Administration Agreement dated as of December 6, 2013
(as amended, restated, supplemented or otherwise modified through the date
hereof, the “Existing Receivables Funding and Administration Agreement”).
F.    The parties hereto desire to amend and restate the Existing Receivables
Funding and Administration Agreement on the terms and subject to the conditions
set forth herein.
AGREEMENT
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
ARTICLE I.

DEFINITIONS AND INTERPRETATION
Section 1.01.     Definitions. Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to them in Annex X.
Section 1.02.     Rules of Construction. For purposes of this Agreement, the
rules of construction set forth in Annex X shall govern. All Appendices hereto,
or expressly identified to this Agreement, are incorporated herein by reference
and, taken together with this Agreement, shall constitute but a single
agreement.
ARTICLE II.    

AMOUNTS AND TERMS OF ADVANCES
Section 2.01.     Advances.
(a)    Revolving Credit Advances.
(i)    From and after the Closing Date and until the Commitment Termination Date
and subject to the terms and conditions hereof, each Lender (other than the
Swing Line Lender) severally agrees to make its Pro Rata Share of advances to
the Borrower from time to time (each, a “Revolving Credit Advance”). The
Outstanding Principal Amount of all Advances shall not at any time exceed the
lesser of (x) the Aggregate Commitment and (y) the Borrowing Base. The
Outstanding Principal Amount of Revolving Credit Advances made by each Lender
shall not exceed such Lender’s Commitment. The Borrower may from time to time
borrow, repay and reborrow Revolving Credit Advances hereunder on the terms and
conditions set forth herein.
(ii)    The Borrower shall execute and deliver to each Lender (other than the
Swing Line Lender) that makes a request therefor, a note to evidence the
Revolving Credit Advances which may be made hereunder from time to time by such
Lender. Each such note shall be (x) in the principal amount of the applicable
Commitment of the applicable Lender, (y) dated as of the date of issuance
thereof, and (z) substantially in the form of Exhibit 2.01(a)(ii) (each, a
“Revolving Note”). Each Revolving Note shall represent the obligation of the
Borrower to pay the amount of each Lender’s Commitment or, if less, the Lender’s
Pro Rata Share of the aggregate Outstanding Principal Amount of all outstanding
Revolving Credit Advances made to the Borrower, together with interest thereon
as prescribed in Section 2.06. The Outstanding Principal Amount of Revolving
Credit Advances and all other accrued and unpaid Borrower Obligations shall be
immediately due and payable in full in immediately available funds on the
Facility Maturity Date.
(b)    Swing Line Advances. • From and after the Closing Date and until the
Commitment Termination Date and subject to the terms and conditions hereof, the
Swing Line Lender agrees to make advances (each such advance hereunder, a “Swing
Line Advance”) to the Borrower from time to time; provided that if the Swing
Line Lender believes in good faith that one or more Lenders is or will be a
Non-Funding Lender, the Swing Line Lender may, in its sole discretion, elect not
to make the portion of a Swing Line Advance equal to the Pro Rata Share of such
Lender or Lenders of the requested amount of the Swing Line Advance unless the
Swing Line Lender shall have received Adequate Security with respect to such
portion of the requested Swing Line Advance. The aggregate amount of the Swing
Line Loan shall not at any time exceed the Swing Line Commitment. The Borrower
may from time to time borrow, repay and reborrow Swing Line Advances hereunder
on the terms and conditions set forth herein. Unless the Swing Line Lender has
received at least one Business Day’s prior written notice from the Lenders
instructing it not to make a Swing Line Advance, the Swing Line Lender shall,
notwithstanding the failure of any condition precedent set forth in Section 3.01
or 3.02, be entitled to fund such Swing Line Advance, and to have the Lenders
make Revolving Credit Advances in accordance with Section 2.01(b)(iii) or
purchase participating interests in accordance with Section 2.01(b)(iv). The
Borrower shall repay the aggregate outstanding principal amount of the Swing
Line Loan in full in immediately available funds on the Facility Maturity Date.
(i)    The Borrower shall execute and deliver to the Swing Line Lender a note to
evidence the Swing Line Loan. Such note shall be in the principal amount of the
Swing Line Commitment, dated the Restatement Effective Date and substantially in
the form of Exhibit 2.01(b)(ii) (the “Swing Line Note”). The Swing Line Note
shall represent the obligation of the Borrower to pay the Swing Line Loan,
together with interest thereon as prescribed in Section 2.06. The Swing Line
Loan and all other accrued and unpaid Borrower Obligations shall be immediately
due and payable in full in immediately available funds on the Facility Maturity
Date.
(ii)    The Swing Line Lender, at any time and from time to time no less
frequently than once per month, shall on behalf of the Borrower (and the
Borrower hereby irrevocably authorizes the Swing Line Lender to so act on its
behalf) request each Lender (excluding the Swing Line Lender) to make a
Revolving Credit Advance to the Borrower in an amount equal to such Lender’s Pro
Rata Share of the principal amount of the Swing Line Loan (the “Refunded Swing
Line Loan”) outstanding on the date such notice is given. Unless the Commitment
Termination Date has occurred (in which event the procedures of subsection (iv)
below shall apply) and regardless of whether the conditions precedent set forth
in Sections 3.01 and 3.02 to the making of a Revolving Credit Advance are then
satisfied, each Lender shall disburse directly to the Administrative Agent, its
Pro Rata Share of a Revolving Credit Advance on behalf of the Swing Line Lender,
prior to 2:00 p.m. (New York time), in immediately available funds on the
Business Day next succeeding the date on which such notice is given. The
proceeds of such Revolving Credit Advances shall be immediately paid to the
Swing Line Lender and applied to repay the Refunded Swing Line Loan.
(iii)    If, prior to a repayment of a Swing Line Loan with a Revolving Credit
Advance pursuant to Section 2.01(b)(iii), the Commitment Termination Date or one
of the events described in Sections 8.01(d) or (e) has occurred, then, subject
to the provisions of Section 2.01(b)(v) below, each Lender shall, on the date
such Revolving Credit Advance was to have been made for the benefit of the
Borrower, will be deemed to have purchased from the Swing Line Lender an
undivided participation interest in the Swing Line Loan in an amount equal to
its Pro Rata Share of such Swing Line Loan. Upon request by the Swing Line
Lender, each Lender shall promptly transfer to the Swing Line Lender, in
immediately available funds, the amount of its participation interest.
(iv)    Each Lender’s obligation to make Revolving Credit Advances in accordance
with Section 2.01(b)(iii) and to purchase participation interests in accordance
with Section 2.01(b)(iv) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right that such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever; (B) the
occurrence or continuance of any Termination Event or Incipient Termination
Event; (C) any inability of the Borrower to satisfy the conditions precedent to
borrowing set forth in this Agreement at any time; or (D) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing. If any Lender does not make available to the Administrative Agent
or the Swing Line Lender, as applicable, the amount required pursuant to
Sections 2.01(b)(iii) or (b)(iv), as the case may be, the Swing Line Lender
shall be entitled, in its discretion, (x) to recover such amount on demand from
such Lender, together with interest thereon for each day from the date of
non-payment until such amount is paid in full at the Federal Funds Rate for the
first two Business Days and at the Index Rate thereafter and (y) apply, to the
extent and in satisfaction of such amount, any collateral provided by or on
behalf of such Lender as Adequate Security.
(v)    Notwithstanding anything herein to the contrary, if the Swing Line Lender
elects not to make the portion of a Swing Line Advance in respect of any Lender
(a “Specified Lender”) pursuant to the proviso to the first sentence of Section
2.01(b), each other Lender’s obligation to make Revolving Credit Advances in
accordance with Section 2.01(b)(iii) and to purchase participation interests in
accordance with Section 2.01(b)(iv) in respect of such Swing Line Advance shall
be calculated ratably based on the respective Commitments of the Lenders (other
than, for the avoidance of doubt, any Lender that is a Specified Lender).
Section 2.02.     Optional Changes in Aggregate Commitment.
(a)    The Borrower may, not more than four times during each calendar year,
irrevocably reduce the Aggregate Commitment; provided, that (i) the Borrower
shall give five (5) Business Days’ prior written notice of any such reduction to
the Administrative Agent substantially in the form of Exhibit 2.02(a) (each such
notice, a “Commitment Reduction Notice”), (ii) any partial reduction of the
Aggregate Commitment shall be in a minimum amount of $1,000,000 or an integral
multiple of $1,000,000 in excess of $1,000,000 and (iii) no such partial
reduction shall reduce the Aggregate Commitment below the greater of (x) the
Outstanding Principal Amount at such time and (y) $25,000,000. Any such
reduction in the Aggregate Commitment shall result in (i) a reduction in each
Lender’s Commitment in an amount equal to such Lender’s Pro Rata Share of the
amount by which the Aggregate Commitment is being reduced and (ii) a
proportional reduction in the Swing Line Commitment; provided, however, that no
such partial reduction shall reduce the Swing Line Commitment below the
aggregate amount of the Swing Line Loan.
(b)    The Borrower may, at any time, on at least three (3) Business Days’ prior
written notice to the Administrative Agent, irrevocably terminate the Aggregate
Commitment; provided, that (i) such notice of termination shall be substantially
in the form of Exhibit 2.02(b) (the “Commitment Termination Notice”) and (ii)
the Borrower shall reduce the Outstanding Principal Amount of Advances to zero,
and make all payments required by Section 2.03(g) at the time and in the manner
specified therein. Upon such termination, the Borrower’s right to request that
(1) any Lender make Revolving Credit Advances or (2) the Swing Line Lender make
Swing Line Advances hereunder, shall in each case simultaneously terminate and
the Commitment Termination Date shall automatically occur.
(c)    Each written notice required to be delivered pursuant to Sections 2.02(a)
and (b) shall be irrevocable and shall be effective (i) on the day of receipt if
received by the Administrative Agent not later than 4:00 p.m. (New York time) on
any Business Day and (ii) on the immediately succeeding Business Day if received
by the Administrative Agent after such time on such Business Day or if any such
notice is received on a day other than a Business Day (regardless of the time of
day such notice is received).
Section 2.03.     Procedures for Making Advances.
(a)    Borrowing Requests. Except for a request for a Borrowing made under
Section 2.01(b)(iii), each Borrowing Request must be made by the Borrower to the
Administrative Agent in writing so that it is received no later than 11:00 a.m.
(New York time) on the Business Day of the proposed Advance Date set forth
therein. Each request for a Borrowing (a “Borrowing Request”) shall (i) be
substantially in the form of Exhibit 2.03(a), (ii) be irrevocable and (iii)
specify the amount of the requested Borrowing (which shall be in a minimum
amount of $1,000,000) and the proposed Advance Date (which shall be a Business
Day). Each Borrowing requested pursuant to a Borrowing Request shall be in the
form of a Swing Line Advance until such Swing Line Advance is repaid or
otherwise refinanced in accordance with Section 2.01(b)(iii) or (b)(iv). The
Administrative Agent shall review the pro forma calculation of the Borrowing
Base delivered in connection with each Borrowing Request to confirm whether a
Funding Excess exists or would exist after giving effect to the Borrowing
requested in the related Borrowing Request. If a Funding Excess exists or would
exist after giving effect to the Borrowing requested in the related Borrowing
Request, the Administrative Agent shall promptly notify the Borrower and each
Lender thereof. Unless a LIBOR Rate Disruption Event shall have occurred, each
Advance shall be a LIBOR Rate Advance. Notwithstanding anything herein to the
contrary, if the Swing Line Lender has elected not to make any portion of a
Swing Line Advance pursuant to the proviso to the first sentence of Section
2.01(b), such portion of the requested Borrowing will be funded as a Revolving
Credit Advance.
(b)    Advances; Payments.
(i)    The Administrative Agent shall, promptly after receipt of a Borrowing
Request delivered in accordance with Section 2.03(a) and in any event prior to
12:00 noon (New York time) on the date such Borrowing Request is deemed
received, by telecopy, telephone, electronic mail or other similar form of
communication, notify (i) the Swing Line Lender of its receipt of a Borrowing
Request relating to a request for Swing Line Advances or (ii) the Lenders of its
receipt of a Borrowing Request relating to a request for Revolving Credit
Advances. Following such notification (i) the Swing Line Lender (in the case of
Swing Line Advance) or (ii) the Lenders (in the case of Revolving Credit
Advances) shall make the amount of such Swing Line Advance or Revolving Credit
Advances, as applicable, available to the Administrative Agent in same day funds
by wire transfer to the Administrative Agent’s account as set forth in Annex W
not later than 3:00 p.m. (New York time) on the requested Advance Date. After
receipt of such wire transfers (or, in the Administrative Agent’s sole
discretion in accordance with Section 2.03(c), before receipt of such wire
transfers), subject to the terms hereof (including, without limitation, the
satisfaction of the conditions precedent set forth in Section 3.02), the
Administrative Agent shall make available to the Borrower by deposit into an
account of the Borrower designated by the Borrower (or such other account
designated by the Borrower) on the Advance Date therefor, the lesser of (x) the
amount of the requested Borrowing and (y) (i) in the case of any requested Swing
Line Advance, the amount of Swing Line Availability and (ii) in the case of any
requested Revolving Credit Advances, the amount of Funding Availability. All
payments by each Lender under this Section 2.03(b)(i) shall be made without
setoff, counterclaim or deduction of any kind.
(ii)    On each Settlement Date, the Administrative Agent will advise each
Lender (other than the Swing Line Lender) by telephone or telecopy of the amount
of such Lender’s Pro Rata Share of principal, interest and Fees (to the extent
payable to all Lenders) paid for the benefit of Lenders with respect to each
applicable Revolving Credit Advance. Provided that such Lender has made all
payments required to be made by it and purchased all participations required to
be purchased by it under this Agreement and the other Related Documents as of
such Settlement Date, the Administrative Agent will pay to each Lender such
Lender’s Pro Rata Share of principal, interest and Fees (to the extent payable
to all Lenders) with respect to each applicable Revolving Credit Advance, paid
by the Borrower since the previous Settlement Date for the benefit of that
Lender. Such payments shall be made by wire transfer to such Lender’s account
(as specified by such Lender in Annex W or the applicable Assignment Agreement)
not later than 3:00 p.m. (New York time) on each Settlement Date.
(iii)    On each Settlement Date, the Administrative Agent will advise the Swing
Line Lender of the amount of principal, interest and Fees paid for the benefit
of the Swing Line Lender with respect to the Swing Line Loan. The Administrative
Agent will pay to the Swing Line Lender the amount of principal, interest and
Fees paid by the Borrower since the previous Settlement Date for the benefit of
the Swing Line Lender. Such payments shall be made by wire transfer or by book
balance to the Swing Line Lender’s account (as specified by the Swing Line
Lender in Annex W or the applicable Assignment Agreement) not later than 3:00
p.m. (New York time) on each Settlement Date.
(c)    Availability of Lenders’ Advances. The Administrative Agent may assume
that each Lender (other than the Swing Line Lender) will make its Pro Rata Share
of each Borrowing of Revolving Credit Advances available to the Administrative
Agent on each Advance Date. If the Administrative Agent has made available to
the Borrower such Lender’s Pro Rata Share of any such Borrowing but such Pro
Rata Share is not, in fact, paid to the Administrative Agent by such Lender when
due, the Administrative Agent will be entitled to recover such amount on demand
from (x) such Lender without set-off, counterclaim or deduction of any kind and
(y) any collateral provided as Adequate Security. If any Lender fails to pay the
amount of its Pro Rata Share forthwith upon the Administrative Agent’s demand,
the Administrative Agent shall promptly notify the Borrower and the Borrower
shall immediately repay such amount to the Administrative Agent. Nothing in this
Section 2.03(c) or elsewhere in this Agreement or the other Related Documents
shall be deemed to require the Administrative Agent to advance funds on behalf
of any Lender or to relieve any Lender from its obligation to fulfill its
Commitment hereunder or to prejudice any rights that the Borrower may have
against any Lender as a result of any default by such Lender hereunder. To the
extent that the Administrative Agent advances funds to the Borrower on behalf of
any Lender and is not reimbursed therefor on the same Business Day as such
Revolving Credit Advance is made, the Administrative Agent shall be entitled to
retain for its account all interest accrued on such Revolving Credit Advance
from the date of such Revolving Credit Advance to the date such Revolving Credit
Advance is reimbursed by the applicable Lender.
(d)    Return of Payments. • If the Administrative Agent pays an amount to a
Lender under this Agreement in the belief or expectation that a related payment
has been or will be received by the Administrative Agent from the Borrower and
such related payment is not received by the Administrative Agent, then the
Administrative Agent will be entitled to recover such amount from (x) such
Lender on demand without set-off, counterclaim or deduction of any kind and (y)
any collateral provided as Adequate Security.
(i)    If at any time any amount received by the Administrative Agent under this
Agreement must be returned to the Borrower or paid to any other Person pursuant
to any insolvency law or otherwise, then, notwithstanding any other term or
condition of this Agreement or any other Related Document, the Administrative
Agent will not be required to distribute any portion thereof to any Lender. In
addition, each Lender will repay to the Administrative Agent (or the
Administrative Agent may apply any Adequate Security) on demand any portion of
such amount that the Administrative Agent has distributed to such Lender,
together with interest at such rate, if any, as the Administrative Agent is
required to pay to the Borrower or such other Person, without set-off,
counterclaim or deduction of any kind.
(e)    Non-Funding Lenders. The failure of any Non-Funding Lender to make any
Revolving Credit Advance to be made by it on the date specified therefor shall
not relieve any other Lender (each such other Lender, an “Other Lender”) of its
obligations to make the Revolving Credit Advance to be made by it, but neither
any Other Lender nor the Administrative Agent shall be responsible for the
failure of any Non-Funding Lender to make a Revolving Credit Advance to be made
by such Non-Funding Lender (it being understood that the Other Lenders shall be
required to fund the portion of any Revolving Credit Advance that a Non-Funding
Lender fails to fund to the extent that the Revolving Credit Advances made by
such Other Lenders do not exceed such Lenders’ respective Commitment after
giving effect to any funding). Notwithstanding anything set forth herein to the
contrary, a Non-Funding Lender shall not have any voting or consent rights under
or with respect to any Related Document or constitute a “Lender” (or be included
in the calculation of “Requisite Lenders” hereunder) for any voting or consent
rights under or with respect to any Related Document unless and until such
Non-Funding Lender shall have cured in full its failures to make Revolving
Credit Advances hereunder.
(f)    Actions in Concert. Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with each other Lender that no Lender
shall take any action to protect or enforce its rights arising out of this
Agreement, the Revolving Notes or the Swing Line Note (including exercising any
rights of set-off) without first obtaining the prior written consent of the
Administrative Agent or the Requisite Lenders, it being the intent of the
Lenders that any such action to protect or enforce rights under this Agreement,
the Revolving Notes and the Swing Line Note shall, subject to any provision
herein requiring that each Lender consent to a particular action, be taken in
concert and at the direction or with the consent of the Administrative Agent or
the Requisite Lenders.
(g)    Principal Repayments. On each Business Day, Collections on deposit in the
Agent Account shall be applied in accordance with Section 2.08(b) or Section
2.08(c), as applicable. The Borrower may at any time repay outstanding Advances
hereunder; provided that (i) the Borrower shall give not less than one Business
Day’s prior written notice of any such repayment to the Administrative Agent
substantially in the form of Exhibit 2.03(g) (any such notice, a “Repayment
Notice”), (ii) any such notice shall be irrevocable, (iii) any such notice shall
specify the amount of the requested repayment and the proposed date of such
repayment (which shall be a Business Day), (iv) any such repayment shall be
applied first to the Swing Line Loan until the Outstanding Principal Amount
thereof has been reduced to zero, and second, pro rata to the Lenders, to the
outstanding Revolving Credit Advances and (v) any such repayment must be
accompanied by payment of all interest accrued and unpaid on the portion of the
Outstanding Principal Amount of the Advances to be repaid through but excluding
the date of such repayment. Any such notice of repayment must be received by the
Administrative Agent no later than 2:00 p.m. (New York time) on the Business Day
immediately preceding the date of the proposed repayment; provided, further,
that the foregoing requirements shall not apply to repayment of the outstanding
principal amount of Advances as a result of the application of Collections
pursuant to Section 2.08.
Section 2.04.     Pledge and Release of Transferred Receivables.
(a)    Pledge. The Borrower shall indicate in its Records that the Transferred
Receivables have been pledged hereunder and that the Administrative Agent has a
security interest in all such Transferred Receivables for the benefit of the
Secured Parties. The Borrower shall, and shall cause the Servicer to, hold all
Contracts and other documents relating to such Transferred Receivables in trust
for the benefit of the Administrative Agent on behalf of itself and the other
Secured Parties in accordance with their interests hereunder. The Borrower
hereby acknowledges that its retention and possession of such Contracts and
documents shall at all times be in a custodial capacity for the Administrative
Agent’s (on behalf of itself and the other Secured Parties) benefit only.
(b)    Repurchases of Transferred Receivables.
(i)    If an Originator is required to repurchase Transferred Receivables from
the Borrower pursuant to Section 4.04 of the Sale Agreement, upon payment by
such Originator to the Concentration Account of the applicable repurchase price
thereof (which repurchase price shall not be less than an amount equal to the
Billed Amount of such Transferred Receivable minus the Collections received in
respect thereof, the Administrative Agent on behalf of itself and the other
Secured Parties shall release their liens on and security interests in the
Transferred Receivables being so repurchased.
(ii)    If any Originator is to be merged or consolidated with (or sold or
otherwise transferred to) any Person that is not a direct or indirect
wholly-owned Subsidiary of the Parent or a division or business unit or certain
assets of a Originator are to be sold to a Person that is not a direct or
indirect wholly-owned Subsidiary of the Parent (any such transaction, an
“Originator Disposition”) and the related Originator determines in its
commercially reasonable judgment that it is impracticable to consummate such
Originator Disposition unless all Transferred Receivables originated by such
Originator (or, in the case of the sale of a division or business unit or
certain assets of a Originator, the Transferred Receivables generated by such
division, business unit or assets (such Transferred Receivables, the “Related
Transferred Receivables”) are also transferred by such Originator (or, in the
case of any merger or consolidation, are owned by such Originator at the time of
such merger or consolidation) in connection with the related Originator
Disposition, the Borrower may transfer all (and not less than all) of its
Transferred Receivables (or, in the case of the sale of a division or business
unit or certain assets of an Originator, the Related Transferred Receivables
with respect to such Originator Disposition), in any case, without recourse,
representation, warranty or covenant of any kind, to such Originator for a
repurchase price equal to the Billed Amount of such Transferred Receivable minus
the sum of Collections received in respect thereof but which may be paid,
subject to the conditions set forth below and of the “Subordinated Note”
executed in connection with the Sale Agreement, by a reduction in the
outstanding balance of the related “Subordinated Loans” (as defined in the Sale
Agreement) owing to the related Originator), and the Administrative Agent on
behalf of the Secured Parties shall release the liens on and security interests
in any such Transferred Receivables being so repurchased if the following
conditions are satisfied:
(a)    after giving effect to such transfer and release, there shall not exist
any Termination Event or Incipient Termination Event (including, without
limitation, any Incipient Termination Event arising because of the occurrence of
a Funding Excess);
(b)    at least five (5) Business Days prior to any such transfer and release,
the Borrower shall have delivered, true, correct and complete copies of all
documents to be executed or delivered in connection with the repurchase of the
Transferred Receivables by the applicable Originator and, in the case of a
transfer and release of all of the Transferred Receivables of a particular
Originator, a release of such Originator from its continuing obligations under
the Sale Agreement (other than those obligations which by the terms of the Sale
Agreement survive the termination thereof) upon payment of the repurchase price
for such Transferred Receivables, all of which shall be reasonably acceptable to
the Administrative Agent (it being understood that the Borrower shall not,
without the prior written consent of the Administrative Agent, sign or be bound
by any agreements in connection with a Originator Disposition other than an
instrument or assignment without recourse, representation, warranty or covenant
by the Borrower);
(c) at least five (5) Business Days prior to any such transfer and release, the
Borrower shall have delivered a written notice to the Administrative Agent of
such Originator Transactions, certifying that the foregoing condition described
in clause (A) above shall be satisfied after giving effect to such transfer and
release, together with a pro forma Report giving effect to such release and any
concurrent repayment of Advances;
(d)    the Borrower shall have delivered to the Administrative Agent such
opinion letters and other documentation related to the repurchase of the
Transferred Receivables by the applicable Originator and the proposed transfer
of such Transferred Receivables to the applicable Originator in connection
therewith as the Administrative Agent may reasonably request (which shall
include, if requested by the Administrative Agent, an opinion letter of
qualified counsel with respect to issues of substantive nonconsolidation of the
Borrower and confirming or reaffirming the “true sale” and “absolute transfer”
of Receivables under the Sale Agreement and, in the case of a transfer and
release of Related Transferred Receivables with respect to a Originator
Disposition, with respect to the creation and perfection of the security
interest of the Borrower and the Administrative Agent in the remaining
Receivables of the applicable Originator); and
(e)    the Borrower shall have delivered to the Administrative Agent a report
demonstrating that none of the portfolio tests set forth in Section 8.01(s)
would have resulted in a Termination Event as of the most recent test date had
such portfolio tests been calculated without including such Related Transferred
Receivables and any other applicable Related Transferred Receivables previously
repurchased pursuant to this Section 2.04(b).
Notwithstanding anything in this Agreement or any other Related Document to the
contrary, the Borrower shall have no obligation to any Originator to reconvey
any Transferred Receivables to any Originator or any other Person in connection
with any Originator Disposition.
Section 2.05.     Commitment Termination Date. Notwithstanding anything to the
contrary set forth herein, no Lender shall have any obligation to make any
Advances from and after the Commitment Termination Date.
Section 2.06.     Interest; Charges.
(a)    The Borrower shall pay interest to the Administrative Agent, for the
ratable benefit of the Lenders, with respect to the outstanding amount of each
Revolving Credit Advance made or maintained by each Lender, in arrears on each
applicable Settlement Date, (i) for each LIBOR Rate Advance outstanding from
time to time, at the applicable LIBOR Rate as in effect from time to time during
the related Settlement Period, and (ii) for each Index Rate Advance outstanding
from time to time, at the applicable Index Rate as in effect from time to time
during the related Settlement Period. The Borrower shall pay interest to the
Administrative Agent, for the benefit of the Swing Line Lender, with respect to
the outstanding amount of each Swing Line Advance, in arrears on each applicable
Settlement Date, at the LIBOR Rate as in effect from time to time during the
related Settlement Period. Interest for each Advance shall be calculated based
upon actual days elapsed during the applicable Settlement Period, for a 360 day
year based upon actual days elapsed since the last Settlement Date (or 365 or
366, as applicable, with respect to interest or other amounts calculated by
reference to the Index Rate). Unless a LIBOR Rate Disruption Event shall have
occurred, each Advance shall be a LIBOR Rate Advance.
(b)    So long as any Termination Event shall have occurred and be continuing,
the interest rates applicable to each Advance and any other unpaid Borrower
Obligation hereunder shall be increased by two percent (2.0%) per annum (such
increased rate, in each case, the “Default Rate”), and all outstanding Borrower
Obligations shall bear interest at the applicable Default Rate from the date of
such Termination Event until such Termination Event is waived or cured.
(c)    The Administrative Agent is authorized to, and at its sole election may,
charge to the Borrower as Revolving Credit Advances and cause to be paid all
Fees, expenses, charges, costs, interest and principal, other than principal of
the Advances, owing by the Borrower under this Agreement or any of the other
Related Documents solely to the extent the Borrower fails to pay any such
amounts as and when due, and any charges so made shall constitute part of the
Outstanding Principal Amount hereunder even if such charges would cause the
aggregate balance of the Outstanding Principal Amount to exceed the Borrowing
Base.
Section 2.07.     Fees.
(a)    The Borrower shall pay to the Administrative Agent, for the account of
itself and the Lenders, as applicable, the fees set forth in the Fee Letter on
the dates such fees are payable pursuant to the Fee Letter.
(b)    From and after the Closing Date, as additional compensation for the
Lenders, the Borrower agrees to pay to Administrative Agent, for the ratable
benefit of such Lenders, monthly in arrears, on each Settlement Date prior to
the Commitment Termination Date and on the Commitment Termination Date, the
accrued and unpaid Unused Commitment Fee.
(c)    On each Settlement Date, the Borrower shall pay to the Servicer or to the
Successor Servicer, as applicable, the Servicing Fee or the Successor Servicing
Fees and Expenses, respectively, in each case to the extent of available funds
therefor pursuant to Section 2.08.
Section 2.08.     Application of Collections; Time and Method of Payments.
(a)    Each Advance shall mature, and be payable, on the Facility Maturity Date
(in which case such Advance shall be payable in full).
(b)    Prior to the Commitment Termination Date, any proceeds of Borrower
Collateral received by the Borrower or the Servicer shall be set aside and held
in trust by the Servicer for the payment of any accrued and unpaid Borrower
Obligations as provided in this Section 2.08. Any Collections not required to be
set aside prior to the Commitment Termination Date may be used by the Borrower
for the payment of the purchase price for new Receivables under the Sale
Agreement. On the Commitment Termination Date and on each day thereafter, the
Borrower shall cause the Servicer to set aside and hold in trust for the Secured
Parties all proceeds of Borrower Collateral received on such day and an
additional amount for the payment of any accrued and unpaid Borrower Obligations
owed by the Borrower and not previously paid by Borrower; provided that if the
Administrative Agent has delivered a Notice of Exclusive Control in accordance
with the terms hereof, all proceeds of Borrower Collateral received by the
Administrative Agent shall be held by the Administrative Agent or its designee
for application pursuant to this Section 2.08.
(c)    From and after the Commitment Termination Date and on each Business Day
on which any Borrower Obligations are due for payment, the Borrower (and/or, if
the Administrative Agent has delivered a Notice of Exclusive Control, the
Administrative Agent to the extent that it has received proceeds of Borrower
Collateral), shall apply all proceeds of Borrower Collateral then available in
the following order of priority:
(i)    first, to the extent then due and payable, to the payment of all Fees
accrued and unpaid through such date and all unreimbursed expenses of the
Administrative Agent which are reimbursable pursuant to the terms hereof;
(ii)    second, if such Business Day is a Settlement Date, to the payment of
accrued and unpaid interest which is then due and payable in respect of the
Advances, pro rata based on the Commitments;
(iii)    third, if the Servicer has been replaced as a result of the occurrence
of an Event of Servicer Termination and such Servicer is not an Affiliate of the
Parent, to the payment of the aggregate accrued and unpaid Servicing Fees
through such date payable to such replacement Servicer;
(iv)    fourth, to the payment of any outstanding Advances then due and payable,
pro rata based on the Commitments; provided, that principal on Advances shall be
applied in the following order, to the payment of the Outstanding Principal
Amount of Advances, first, in respect of Swing Line Advances, and second, in
respect of Revolving Credit Advances, pro rata based on the Commitments;
(v)    fifth, if any of the conditions precedent set forth in Section 3.02 shall
not be satisfied, to the payment of the Outstanding Principal Amount of all
other Advances, first, in respect of Swing Line Advances and second, in respect
of Revolving Credit Advances, pro rata based on the Commitments;
(vi)    sixth, to the extent then due and payable, pro rata, to the payment of
all other obligations of the Borrower accrued and unpaid hereunder, including,
without limitation, the expenses of the Lenders reimbursable under Section
12.04; and
(vii)    seventh, to be paid to the account designated by the Borrower.
(d)    Funding Excesses. If and to the extent a Funding Excess exists on any
Business Day, the Borrower shall deposit an amount equal to the amount of such
Funding Excess in the Agent Account by no later than 11:00 a.m. (New York time)
on the immediately succeeding Business Day, which amount shall be applied by the
Administrative Agent first, in immediate repayment of the outstanding amount of
Swing Line Advances (if any), and second, in immediate repayment of the
outstanding amount of Revolving Credit Advances.
(e)    To the extent that amounts on deposit in the Agent Account on any day are
insufficient to pay amounts due on such day in respect of the matured portion of
any Advances or any interest, Fees or any other amounts due and payable by the
Borrower hereunder, the Borrower shall pay, upon notice from the Administrative
Agent, the amount of such insufficiency to the Administrative Agent in Dollars,
in immediately available funds (for the account of the Administrative Agent, the
applicable Lenders, Affected Parties or Indemnified Persons) not later than
11:00 a.m. (New York time) on such day. Any such payment made on such date but
after such time shall be deemed to have been made on, and interest shall
continue to accrue and be payable thereon at the LIBOR Rate (in the case of
LIBOR Rate Advances) or the Index Rate (in all other cases), until the next
succeeding Business Day.
(f)    At all times after the Administrative Agent shall have exercised its
right to delivery any Notices of Exclusive Control in accordance with the terms
hereof, the Borrower hereby irrevocably waives the right to direct the
application of any and all payments received from or on behalf of the Borrower
hereunder, and the Borrower hereby irrevocably agrees that any and all such
payments shall be applied by the Administrative Agent in accordance with this
Section 2.08; provided, that the Borrower shall have no responsibility for the
allocation or disbursement of any such payments.
(g)    All payments of principal of the Advances and all payments of interest,
Fees and other amounts payable by the Borrower hereunder shall be made in
Dollars, in immediately available funds. If any such payment becomes due on a
day other than a Business Day, the maturity thereof will be extended to the next
succeeding Business Day and interest thereon at the LIBOR Rate (in the case of
LIBOR Rate Advances) or Index Rate (in all other cases) shall be payable during
such extension. Payments received at or prior to 2:00 p.m. (New York time) on
any Business Day shall be deemed to have been received on such Business Day.
Payments received after 2:00 p.m. (New York time) on any Business Day or on a
day that is not a Business Day shall be deemed to have been received on the
following Business Day.
(h)    Upon receipt of a notice in accordance with Section 7.03 of the Sale
Agreement, the Administrative Agent shall, if such amounts have not been applied
to the Borrower Obligations, segregate the Unrelated Amounts and the same shall
not be deemed to constitute Collections on Transferred Receivables.
(i)    The Administrative Agent agrees that it will not deliver a Notice of
Exclusive Control unless a Trigger Event has occurred.  From and after the
occurrence of a Trigger Event, the Administrative Agent may deliver a Notice of
Exclusive Control in its sole and absolute discretion.  Following the delivery
of a Notice of Exclusive Control, the Administrative Agent will direct the
applicable Collection Account Bank and/or Concentration Account Bank to deliver
all available funds on deposit in each applicable Account to the Agent Account
or such other account designated by the Administrative Agent.  Any amounts
received by the Administrative Agent may be applied by the Administrative Agent
to Borrower Obligations that are then due and payable in accordance with the
priority of payments set forth in this Section 2.08.  If, on any day, the
Administrative Agent receives any amounts in connection with the delivery of a
Notice of Exclusive Control that are in excess of Borrower Obligations that are
then due and owing, the Administrative Agent may in its sole and absolute
discretion (x) retain from such amounts an amount equal to those Borrower
Obligations (other than the Outstanding Principal Amount) that have accrued but
are not then due and payable (such amounts shall be retained for application in
accordance with the priority of payments set forth in this Section 2.08 on the
next Settlement Date) and/or (y) if a Termination Event is continuing, retain
Collections and other proceeds of Collateral in an amount necessary to cash
collateralize 105% of the Borrower Obligations (or such lower amount as the
Administrative Agent may designate).  After giving effect to any retention
pursuant to the immediately preceding sentence, the Administrative Agent shall
pay any other amounts received by the Administrative Agent to an account
designated by the Borrower.
Section 2.09.     Illegality. If after the Closing Date any Lender shall
determine that the introduction of any Requirement of Law, or any change in any
Requirement of Law or in the interpretation or administration thereof, has made
it unlawful, or that any central bank or other Governmental Authority has
asserted that it is unlawful, for any Lender or its Lending Office to make LIBOR
Rate Advances, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, the obligation of that Lender to make LIBOR Rate
Advances shall be suspended until such Lender shall have notified the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exists.
(a)    Subject to clause (c) below, if any Lender shall determine that it is
unlawful to maintain any LIBOR Rate Advance, the Borrower shall prepay in full
all LIBOR Rate Advances of such Lender then outstanding, together with interest
accrued thereon, either on the last day of the Interest Period thereof if such
Lender may lawfully continue to maintain such LIBOR Rate Advances to such day,
or immediately, if such Lender may not lawfully continue to maintain such LIBOR
Rate Advances, together with any amounts required to be paid in connection
therewith pursuant to Section 2.11.
(b)    If the obligation of any Lender to make or maintain LIBOR Rate Advances
has been terminated, the Borrower may elect, by giving notice to such Lender
through the Administrative Agent that all Advances which would otherwise be made
by any such Lender as LIBOR Rate Advances shall be instead Index Rate Advances.
(c)    Before giving any notice to the Administrative Agent pursuant to this
Section 2.09, the affected Lender shall designate a different Lending Office
with respect to its LIBOR Rate Advances if such designation will avoid the need
for giving such notice or making such demand and will not, in the judgment of
the Lender, be illegal or otherwise disadvantageous to the Lender.
Section 2.10.     Increased Costs and Reduction of Return.
(a)    If any Lender shall determine that, due to either (i) the introduction
of, or any change in, or in the interpretation of, any Requirement of Law or
(ii) the compliance with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), in the case of
either clause (i) or (ii) subsequent to the Closing Date, there shall be any
increase in the cost to such Lender of agreeing to make or making, funding or
maintaining any LIBOR Rate Advances, then the Borrower shall be liable for, and
shall from time to time, within thirty (30) days of demand therefor by such
Lender (with a copy of such demand to Administrative Agent), pay to
Administrative Agent for the account of such Lender, additional amounts as are
sufficient to compensate such Lender for such increased costs; provided, that
the Borrower shall not be required to compensate any Lender pursuant to this
clause (a) for any increased costs incurred more than 180 days prior to the date
that such Lender notifies the Borrower, in writing of the increased costs and of
such Lender’s intention to claim compensation thereof; provided, further, that
if the circumstance giving rise to such increased costs is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
(b)    If any Lender shall have determined that:
(i)    the introduction of any Capital Adequacy Regulation;
(ii)    any change in any Capital Adequacy Regulation;
(iii)    any change in the interpretation or administration of any Capital
Adequacy Regulation by any central bank or other Governmental Authority charged
with the interpretation or administration thereof; or
(iv)    compliance by such Lender (or its Lending Office) or any entity
controlling the Lender, with any Capital Adequacy Regulation;
affects the amount of capital required or expected to be maintained by such
Lender or any entity controlling such Lender and (taking into consideration such
Lender’s or such entities’ policies with respect to capital adequacy and such
Lender’s desired return on capital) determines that the amount of such capital
is increased as a consequence of its Commitments, loans, credits or obligations
under this Agreement, then, within thirty (30) days of demand of such Lender
(with a copy to the Administrative Agent), the Borrower shall pay to such
Lender, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender (or the entity controlling the Lender) for
such increase; provided, that the Borrower shall not be required to compensate
any Lender pursuant to this clause (b) for any amounts incurred more than 180
days prior to the date that such Lender notifies the Borrower, in writing of the
amounts and of such Lender’s intention to claim compensation thereof; provided,
further, that if the event giving rise to such increase is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
(c)    Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States of America or foreign regulatory
authorities, in each case in respect of this clause (ii) pursuant to Basel III,
shall, in each case, be deemed to be a change in a Requirement of Law under
subsection (a) above and/or a change in Capital Adequacy Regulation under
subsection (b) above, as applicable, regardless of the date enacted, adopted or
issued.
(d)    Each of the Administrative Agent and each Affected Party agrees that,
upon the occurrence of any event giving rise to the operation of this Section
2.11 or entitling any such party to receive additional amounts under Section
13.01 with respect to such Lender, it will, if requested by the Borrower, and to
the extent permitted by law or by the relevant Governmental Authority, endeavor
in good faith to avoid or minimize the increase in costs, reduction in payments,
or payment of additional amounts resulting from such event (including
endeavoring to change its lending office) so long as such avoidance or
minimization can be made in such a manner that such Lender, in its sole
determination, suffers no economic, legal or regulatory disadvantage.
Section 2.11.     Funding Losses. The Borrower agrees to reimburse each Lender
and to hold each Lender harmless from any loss or expense which such Lender may
sustain or incur as a consequence of:
(a)    the failure of the Borrower to make any payment or mandatory prepayment
of principal of any LIBOR Rate Advance (including payments made after any
acceleration thereof);
(b)    the failure of the Borrower to borrow, continue or convert an Advance
after the Borrower has given (or is deemed to have given) a Borrowing Request;
(c)    the failure of the Borrower to make any prepayment after the Borrower has
given a notice in accordance with Section 2.02; or
(d)    the prepayment (including pursuant to Section 2.03) of a LIBOR Rate
Advance on a day which is not the last day of the Interest Period with respect
thereto;
including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its LIBOR Rate Advances hereunder or from
fees payable to terminate the deposits from which such funds were obtained;
provided that, with respect to the expenses described in clauses (c) and (d)
above, such Lender shall have notified the Administrative Agent of any such
expense within two (2) Business Days of the date on which such expense was
incurred. Solely for purposes of calculating amounts payable by the Borrower to
the Lenders under this Section 2.11 and under Section 2.10(a): each LIBOR Rate
Advance made by a Lender (and each related reserve, special deposit or similar
requirement) shall be conclusively deemed to have been funded at the LIBOR Rate
used in determining the interest rate for such LIBOR Rate Advance by a matching
deposit or other borrowing in the interbank Eurodollar market for a comparable
amount and for a comparable period, whether or not such LIBOR Rate Advance is in
fact so funded.
Section 2.12.     Inability to Determine Rates. If the Administrative Agent
shall have determined in good faith that a LIBOR Rate Disruption Event shall
have occurred, the Administrative Agent will forthwith give notice of such
determination to the Borrower and each Lender. Thereafter, the obligation of the
Lenders to make or maintain LIBOR Rate Advances hereunder shall be suspended
until the Administrative Agent revokes such notice in writing. Upon receipt of
such notice, the Borrower may revoke any Borrowing Request then submitted by it.
If the Borrower does not revoke such notice, such Advances shall be Index Rate
Advances.
Section 2.13.     Reserves on LIBOR Rate Advances. The Borrower shall pay to
each Lender, as long as such Lender shall be required under regulations of the
Federal Reserve Board to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits (currently known as
“Eurocurrency liabilities”), additional costs on the unpaid principal amount of
each LIBOR Rate Advances equal to actual costs of such reserves allocated to
such Advance by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive absent manifest error), payable on each date
on which interest is payable on such Advance provided the Borrower shall have
received at least fifteen (15) days’ prior written notice (with a copy to the
Administrative Agent) of such additional interest from the Lender. If a Lender
fails to give notice fifteen (15) days prior to the relevant Settlement Date,
such additional interest shall be payable fifteen (15) days from receipt of such
notice.
Section 2.14.     Non-Funding Lenders.
(a)    If a Lender becomes a Non-Funding Lender, then, so long as such Lender
remains a Non-Funding Lender in accordance with clause (c) below,
notwithstanding any other provisions of this Agreement, any amount paid by the
Borrower for the account of such Non-Funding Lender under this Agreement
(whether on account of Advances, interest, Fees, indemnity payments or other
amounts) will not be paid or distributed to such Non-Funding Lender, but will,
so long as such Lender is a Non-Funding Lender, instead be retained by the
Administrative Agent in a segregated non-interest bearing account (the
“Non-Funding Lender Account”), until the Termination Date and will be applied by
the Administrative Agent, to the fullest extent permitted by law, to the making
of payments from time to time in the following order of priority (and the
Non-Funding Lender shall have no claims against the Borrower, the Administrative
Agent or any Lender for making such redirected payments): first, to the payment
of any amounts, if any, due and owing by such Non-Funding Lender to the
Administrative Agent under this Agreement, together with interest thereon owing
at the Index Rate; second, to the payment of interest due and payable to the
Other Lenders, ratably among them in accordance with the amounts of such
interest then due and payable to them; third, to the payment of fees then due
and payable to the Other Lenders, ratably among them in accordance with the
amounts of such fees then due and payable to them; fourth, if as of any
Settlement Date the Advances of any Other Lender exceeds its Pro Rata Share (as
determined without giving effect to the proviso in the definition thereof) of
the total Advances, to repay the Advances of each such Other Lender in the
amount necessary to eliminate such excess, pro rata based on the Advances of the
Other Lenders; fifth, to make any other mandatory reductions of the Advances of
the Other Lenders required under Section 2.08, pro rata based on the Advances of
such Other Lenders; sixth, to the ratable payment of other amounts then due and
payable to the Other Lenders; and seventh, to pay any interest, Advances or
other amounts owing under this Agreement to such Non-Funding Lender in the order
of priority set forth in Section 2.08(c) hereof or as a court of competent
jurisdiction may otherwise direct; provided that funds shall be redirected from
the Non-Funding Lender Account to pay amounts owed under clauses second through
sixth solely after application of other funds on deposit in the Agent Account
and only to the extent that such other funds are insufficient to make such
payments. Any funds redirected from the Non-Funding Lender Account to make
payments under clauses second through sixth above shall not be deemed to be
payment by the Borrower for purposes of determining whether a Termination Event
has occurred and shall not discharge any obligations of the Borrower to make
such payment. To the extent that any Other Lenders have been paid with amounts
redirected from the Non-Funding Lender Account, the Non-Funding Lender shall,
from and after payment in full of all interest, Advances and other amounts owed
to the Other Lender, be subrogated to the rights of the Other Lenders to the
extent of any such payments from the Non-Funding Lender Account under clause
seventh above.
(b)    Notwithstanding clause (a) above, the Administrative Agent shall be
authorized at any time that any Commitments remain outstanding, at its sole and
absolute discretion, after payment of any amounts owed under clause first of the
first sentence of clause (a) above, to (i) retain amounts in any Non-Funding
Lender Account in an amount up to the related Non-Funding Lender’s unfunded
Commitment and (ii) use any portion of such retained amounts to pay such
Non-Funding Lender’s funding obligations hereunder. Upon any such unfunded
obligations owing by a Non-Funding Lender becoming due and payable, the
Administrative Agent shall be authorized to use the amounts in a Non-Funding
Lender’s Non-Funding Lender Account to make such payment on behalf of such
Non-Funding Lender. Upon the termination of all Commitments, any amounts in any
Non-Funding Lender Account shall be applied in accordance with the first
sentence of clause (a) above.
(c)    If the Borrower and the Administrative Agent agree in writing in their
discretion that a Non-Funding Lender should no longer be deemed to be a
Non-Funding Lender, the Administrative Agent will so notify the other parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any amounts then held in the segregated account referred to in Section
2.14(a)), such Non-Funding Lender shall, to the extent applicable, purchase such
portion of outstanding Advances of the Other Lenders and/or make such other
adjustments as the Administrative Agent may determine to be necessary to cause
the Advances of all of the Lenders to be on a pro rata basis in accordance with
their respective Commitments, whereupon such Lender will cease to be a
Non-Funding Lender, provided that no adjustments will be made retroactively with
respect to Fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Non-Funding Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, such notification
will not constitute a waiver or release of any claim of any party hereunder
arising from such Lender’s having been a Non-Funding Lender.
Section 2.15.     Register; Registered Obligations.
(a)    Register. The Administrative Agent, acting as a non-fiduciary agent of
the Borrower solely for tax purposes and solely with respect to the actions
described in this Section 2.15, shall establish and maintain at its address
referred to in Section 12.01 (or at such other address as the Administrative
Agent may notify the Borrower) (i) a record of ownership (the “Register”) in
which the Administrative Agent agrees to register by book entry the interests
(including any rights to receive payment hereunder) of the Administrative Agent,
the Swing Line Lender and each Lender in the Revolving Credit Advances, the
Swing Line Advances, each of their obligations under this Agreement to
participate in the each Revolving Credit Advance, Swing Line Advance and any
assignment of any such interest, obligation or right and (ii) accounts in the
Register in accordance with its usual practice in which it shall record (1) the
names and addresses of the Lenders (and each change thereto pursuant to Sections
12.01 and 12.02), (2) the Revolving Commitment of each Lender, (3) the amount of
each Revolving Credit Advance and each funding of any participation described in
clause (i) above, (4) the amount of any principal or interest due and payable or
paid, and (5) any other payment received by the Administrative Agent from the
Borrower and its application to the Borrower Obligations. The Register shall be
available for inspection by the Borrower and any Lender at any reasonable time
and from time to time upon reasonable prior notice.
(b)    Registered Obligations. Notwithstanding anything to the contrary
contained in this Agreement, the Advances (including any notes evidencing such
Advances) are registered obligations, the right, title and interest of the
Lenders and their assignees in and to such Advances, as the case may be, shall
be transferable only upon notation of such transfer in the Register and no
assignment thereof shall be effective until recorded therein. This Section 2.15
and Section 12.02 shall be construed so that the Advances are at all times
maintained in “registered form” within the meaning of Sections 163(f), 871(h)(2)
and 881(c)(2) of the IRC and any related regulations (and any successor
provisions).
Section 2.16.     Certificates of Lenders. Any Lender claiming reimbursement or
compensation pursuant to this Article II shall deliver to the Borrower (with a
copy to Administrative Agent) a certificate setting forth in reasonable detail
the amount payable to such Lender hereunder and such certificate shall be
conclusive and binding on the Borrower in the absence of manifest error.
ARTICLE III.    

CONDITIONS PRECEDENT
Section 3.01.     Conditions to Effectiveness of Agreement. The amendment and
restatement of the Existing Receivables Funding and Administration Agreement
pursuant to this Agreement shall not be effective until the date on which each
of the following conditions have been satisfied, in the reasonable discretion
of, or waived in writing by, the Lenders and the Administrative Agent (such
date, the “Restatement Effective Date”):
(a)    Funding Agreement; Other Related Documents. This Agreement and (to the
extent requested by the Lenders) the Notes shall have been duly executed by, and
delivered to, the parties hereto and the Lenders and the Administrative Agent
shall have received such other documents, instruments, agreements and legal
opinions, if any, that are listed in the Schedule of Documents, each in form and
substance reasonably satisfactory to each Lender and the Administrative Agent.
(b)    Approvals. The Lenders and the Administrative Agent shall have received
satisfactory evidence that the Borrower, the Servicer and the Originators have
obtained all required consents and approvals of all Persons, including all
requisite Governmental Authorities, to the execution, delivery and performance
of this Agreement and the other Related Documents and the consummation of the
transactions contemplated hereby or thereby.
(c)    Compliance with Laws. The Borrower and the Transaction Parties shall be
in compliance with all applicable foreign, federal, state and local laws and
regulations, including, without limitation, those specifically referenced in
Section 5.01(a), except to the extent noncompliance could not reasonably be
expected to result in a Material Adverse Effect.
(d)    Payment of Fees. The Borrower shall have paid all fees required to be
paid by it on the Restatement Effective Date, including all fees required
hereunder, and shall have reimbursed the Administrative Agent for all reasonable
fees, costs and expenses of closing the transactions contemplated hereunder and
under the other Related Documents, including the Administrative Agent’s
reasonable legal and audit expenses, and other reasonable document preparation
costs.
(e)    Representations and Warranties. Each representation and warranty by the
Borrower and each other Transaction Party contained herein and in each other
Related Document shall be true and correct in all material respects (it being
understood that the materiality threshold referenced above shall not be
applicable with respect to any clause of any representation or warranty which
itself contains a materiality qualification) as of the Restatement Effective
Date, except to the extent that such representation or warranty expressly
relates solely to an earlier date.
(f)    No Termination Event. No Incipient Termination Event or Termination Event
shall have occurred and be continuing or would result after giving effect to any
of the transactions contemplated on the Restatement Effective Date.
(g)    Borrower Annual Financial Statements. The Administrative Agent shall have
received unaudited financial statements for the Borrower and its Subsidiaries
for the calendar years ended December 31, 2013, December 31, 2014 and/or
December 31, 2015 as contemplated by clause (b) of Annex 5.02 hereto.
(h)    Joinder Agreement. The Administrative Agent shall have received a joinder
agreement, in form and substance acceptable to the Administrative Agent, to the
Borrower’s limited liability agreement reflecting the joinder of Frank Bilotta
as an Independent Manager.
Section 3.02.     Conditions Precedent to All Advances. No Lender shall be
obligated to make any Advances hereunder (including the initial Advances but
excluding Advances made pursuant to Section 2.01(b)(iii)) on any date if, as of
the date thereof:
(a)    any representation or warranty of the Borrower, the Servicer or any other
Transaction Party contained herein or in any of the other Related Documents
shall be untrue or incorrect in any material respect as of such date, either
before or after giving effect to the Advances to be made on such date and to the
application of the proceeds therefrom, except to the extent that such
representation or warranty expressly relates to an earlier date and except for
changes therein expressly permitted by this Agreement;
(b)    any event shall have occurred, or would result from the making of such
Advances or from the application of the proceeds therefrom, that constitutes an
Incipient Termination Event or a Termination Event;
(c)    the Commitment Termination Date shall have occurred;
(d)    either before or after giving effect to such Advance and to the
application of the proceeds therefrom, a Funding Excess would exist;
(e)    on or prior to such date, the Borrower or the Servicer shall have failed
to deliver any Report required to be delivered in accordance with Section 5.02
hereof or the Sale Agreement and such failure shall be continuing; or
(f)    the Borrower shall have failed to deliver to the Administrative Agent a
fully executed Collection Account Agreement in respect of the EFT/CC Account in
form and substance acceptable to the Administrative Agent.
The delivery by the Borrower of a Borrowing Request and the acceptance by the
Borrower of the funds from the related Borrowing on any Advance Date shall be
deemed to constitute, as of any such Advance Date, as the case may be, a
representation and warranty by the Borrower that the conditions in this Section
3.02 have been satisfied.
ARTICLE IV.    

REPRESENTATIONS AND WARRANTIES
Section 4.01.     Representations and Warranties of the Borrower. To induce each
Lender to make Advances from time to time and the Administrative Agent to take
any action required to be performed by it hereunder, the Borrower makes the
following representations and warranties to each Lender and the Administrative
Agent on the Restatement Effective Date, each Reinvestment Date and each Advance
Date, each and all of which shall survive the execution and delivery of this
Agreement.
(a)    Existence; Compliance with Law. The Borrower (i) is a limited liability
company duly formed, validly existing and in good standing under the laws of its
jurisdiction of incorporation, is a “registered organization” as defined in the
UCC of such jurisdiction and is not organized under the laws of any other
jurisdiction; (ii) is duly qualified to conduct business and is in good standing
in each other jurisdiction where its ownership or lease of property or the
conduct of its business requires such qualification except where the failure to
so qualify or be in good standing could not reasonably be expected to result in
a Material Adverse Effect; (iii) has the requisite power and authority and the
legal right to own, pledge, mortgage or otherwise encumber and operate its
properties, to lease the property it operates under lease, and to conduct its
business, in each case, as now, heretofore and proposed to be conducted; (iv)
has all licenses, permits, consents or approvals from or by, and has made all
filings with, and has given all notices to, all Governmental Authorities having
jurisdiction, to the extent required for such ownership, operation and conduct;
(v) is in compliance with the terms of its limited liability company agreement;
and (vi) is in compliance with all applicable provisions of law, except where
the failure to comply, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
(b)    Executive Offices; Collateral Locations; Corporate or Other Names; FEIN.
The state of organization and the organization identification number of the
Borrower and current location of the Borrower’s chief executive office,
principal place of business, other offices, the premises within which any
Records are stored or located, and the locations of the Records are set forth in
Schedule 4.01(b). Since the Borrower’s date of formation, the Borrower has not
been known as or used any fictitious or trade name. In addition, Schedule
4.01(b) lists the federal employer identification number of the Borrower.
(c)    Power, Authorization, Enforceable Obligations. The execution, delivery
and performance by the Borrower of this Agreement and the other Related
Documents to which it is a party, and the creation and perfection of all Liens
and ownership interests provided for herein and therein: (i) are within the
Borrower’s limited liability company power; (ii) have been duly authorized by
all necessary or proper actions; (iii) do not contravene any provision of the
Borrower’s certificate of formation or limited liability company agreement; (iv)
do not violate any law or regulation, or any order or decree of any court or
Governmental Authority; (v) do not conflict with or result in the breach or
termination of, constitute a default under or accelerate or permit the
acceleration of any performance required by, any material indenture, mortgage,
deed of trust, lease, agreement or other instrument to which the Borrower or any
other Transaction Party is a party or by which the Borrower or any of the
property of the Borrower or any other Transaction Party is bound; (vi) except as
set forth in the Related Documents, do not result in the creation or imposition
of any Adverse Claim upon any of the property of the Borrower or any other
Transaction Party; and (vii) do not require the consent or approval of any
Governmental Authority or any other Person, except those which have been duly
obtained. The exercise by each of the Borrower, the Lenders or the
Administrative Agent of any of its rights and remedies under any Related
Document to which it is a party do not require the consent or approval of any
Governmental Authority or any other Person, except those which will have been
duly obtained. Each of the Related Documents to which the Borrower is a party
shall have been duly executed and delivered by the Borrower and each such
Related Document shall then constitute a legal, valid and binding obligation of
the Borrower enforceable against it in accordance with its terms except as
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws relating to creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in proceeding
in equity or law).
(d)    No Litigation. No Litigation is pending or, to the actual knowledge of
the Borrower, overtly threatened in writing against the Borrower that (i)
challenges the Borrower’s right or power to enter into or perform any of its
obligations under the Related Documents to which it is a party, or the validity
or enforceability of any Related Document or any action taken thereunder, (ii)
seeks to prevent the transfer, sale, pledge or contribution of any Receivable or
the consummation of any of the transactions contemplated under this Agreement or
the other Related Documents, or (iii) is reasonably likely to be adversely
determined and, if adversely determined, could reasonably be expected to have a
Material Adverse Effect.
(e)    Solvency. After giving effect to the sale or contribution of Receivables
and the Advances to be made on such date and to the application of the proceeds
therefrom, the Borrower is and will be Solvent.
(f)    Material Adverse Effect. Since the date of the Borrower’s organization,
(i) the Borrower has not incurred any obligations, contingent or non-contingent
liabilities, liabilities for Charges, long-term leases or unusual forward or
long-term commitments, other than in connection with the transaction
contemplated by the Related Documents, (ii) no contract, lease or other
agreement or instrument has been entered into by the Borrower or has become
binding upon the Borrower’s assets, other than in connection with the Related
Documents and (iii) the Borrower is not in default under any material contract,
lease or other agreement or instrument to which the Borrower is a party. Since
the date of the Borrower’s formation, no event has occurred with respect to the
Borrower that alone or together with other events could reasonably be expected
to have a Material Adverse Effect.
(g)    Ownership of Property; Liens. None of the properties and assets
(including the Transferred Receivables) of the Borrower are subject to any
Adverse Claims other than Permitted Encumbrances not attaching to Transferred
Receivables, and there are no facts, circumstances or conditions known to the
Borrower that may result in (i) with respect to the Transferred Receivables, any
Adverse Claims (including Adverse Claims arising under environmental laws) and
(ii) with respect to its other properties and assets, any Adverse Claims
(including Adverse Claims arising under environmental laws) other than Permitted
Encumbrances. The Borrower has received all assignments, bills of sale and other
documents, and has duly effected all recordings, filings and other actions
necessary to establish, protect and perfect the Borrower’s right, title and
interest in and to the Transferred Receivables and its other properties and
assets. No effective financing statement or other similar instrument is of
record in any filing office listing the Borrower or any Originator as debtor and
covering any of the Transferred Receivables or other Borrower Collateral except
with respect to the Liens granted to the Administrative Agent hereunder, and the
Liens granted to the Administrative Agent pursuant to Section 7.01 are and will
be at all times fully perfected first priority Liens in and to the Transferred
Receivables and other Borrower Collateral.
(h)    Ventures, Subsidiaries and Affiliates; Outstanding Stock and
Indebtedness. The Borrower has no Subsidiaries, and is not engaged in any joint
venture or partnership with any other Person. The Borrower has no Investments in
any Person other than Permitted Investments. The Member is the only member of
the Borrower. There are no outstanding rights to purchase or options, warrants
or similar rights or agreements pursuant to which the Borrower may be required
to issue, sell, repurchase or redeem some or all of its membership interests.
Other than the Subordinated Loans, the Debt outstanding under this Agreement and
Debt in respect of netting services, overdraft protections and otherwise in
connection with its deposit accounts that is incurred in the ordinary course of
business, the Borrower has no outstanding Debt on the Restatement Effective
Date.
(i)    Taxes. All tax returns, reports and statements, including information
returns, required by any Governmental Authority to be filed by the Borrower have
in each case been filed with the appropriate Governmental Authority and all
Charges have been paid prior to the date on which any fine, penalty, interest or
late charge may be added thereto for nonpayment thereof (or any such fine,
penalty, interest, late charge or loss has been paid), excluding Charges or
other amounts being contested in accordance with Section 5.01(e), unless the
failure to file any such return, report or statement, or the failure to pay any
such charges or fine, penalty, interest, late charge or loss, could reasonably
not be expected to have a Material Adverse Effect.
(j)    Full Disclosure. All information furnished by or on behalf of the
Borrower to the Administrative Agent, the Swing Line Lender or any other Lender
in connection with this Agreement or any other Related Document when taken as a
whole is true and accurate in every material respect, and no such information
contains any untrue statement of a material fact or omitted, omits or will omit
to state a material fact necessary in order to make the statements contained
herein or therein not misleading in light of the circumstances in which the same
were made.
(k)    ERISA. Except as would not have a Material Adverse Effect: (i) each
Transaction Party and each ERISA Affiliate is in compliance with the applicable
provisions of ERISA and of the Code relating to Plans; (ii) no Reportable Event
or non-exempt Prohibited Transaction has occurred or is reasonably expected to
occur with respect to any Plan; (iii) there has been no determination that any
Single Employer Plan is, or is expected to be, in “at risk” status (within the
meaning of Section 430 of the Code or Section 303 of ERISA); (iv) no Lien in
favor of the PBGC or any Single Employer Plan has been imposed upon any
Transaction Party or any ERISA Affiliate that remains unsatisfied; (v) no
Transaction Party and no ERISA Affiliate has received from the PBGC or a plan
administrator any notice relating to an intention to terminate any Single
Employer Plan or to appoint a trustee to administer any Single Employer Plan
under Section 4042 of ERISA; (vi) no Transaction Party and no ERISA Affiliate
has incurred any Withdrawal Liability that remains unsatisfied; and (vii) no
Transaction Party and no ERISA Affiliate has received any notice concerning the
imposition of Withdrawal Liability or any determination that a Multiemployer
Plan is, or is expected to be, Insolvent, in Reorganization, terminated or in
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA).
(l)    Brokers. No broker or finder acting on behalf of the Borrower was
employed or utilized in connection with this Agreement or the other Related
Documents or the transactions contemplated hereby or thereby and the Borrower
has no obligation to any Person in respect of any finder’s or brokerage fees in
connection therewith.
(m)    Margin Regulations. The Borrower is not engaged in the business of
extending credit for the purpose of “purchasing” or “carrying” any “margin
security,” as such terms are defined in Regulation U of the Federal Reserve
Board as now and from time to time hereafter in effect (such securities being
referred to herein as “Margin Stock”). The Borrower owns no Margin Stock, and no
portion of the proceeds of the Advances made hereunder will be used, directly or
indirectly, for the purpose of purchasing or carrying any Margin Stock, for the
purpose of reducing or retiring any Debt that was originally incurred to
purchase or carry any Margin Stock or for any other purpose that might cause any
portion of such proceeds to be considered a “purpose credit” within the meaning
of Regulations T, U or X of the Federal Reserve Board. The Borrower will not
take or permit to be taken any action that might cause any Related Document to
violate any regulation of the Federal Reserve Board.
(n)    Nonapplicability of Bulk Sales Laws. No transaction contemplated by this
Agreement or any of the Related Documents requires compliance with any bulk
sales act or similar law.
(o)    Government Regulation. The Borrower is not required to be registered an
“investment company” within the meaning of the Investment Company Act. The
Borrower is not a “covered fund” under Section 13 of the U.S. Bank Holding
Company Act of 1956, as amended, and the applicable rules and regulations
thereunder (the “Volcker Rule”). In determining that the Seller is not a
“covered fund” under the Volcker Rule, although other exemptions or exclusions
under the Investment Company Act may apply, the Borrower relies on the exemption
from the definition of “investment company” set forth in Section 3(c)(5) of the
Investment Company Act and does not rely solely on the exemption from the
definition of “investment company” set forth in Section 3(c)(1) and/or 3(c)(7)
of the Investment Company Act.
(p)    Nonconsolidation. The Borrower has at all times operated and conducted
its affairs in accordance with Section 5.01(i).
(q)    Deposit and Disbursement Accounts. Schedule 4.01(q) lists all banks and
other financial institutions at which the Borrower maintains deposit or other
bank accounts as of the Restatement Effective Date, including any Account, and
such schedule correctly identifies the name, address and telephone number of
each depository, the name in which the account is held, a description of the
purpose of the account, and the complete account number therefor. Each Account
constitutes a deposit account within the meaning of the applicable UCC. The
Borrower (or the Servicer on its behalf) has delivered to the Administrative
Agent a fully executed Collection Account Agreement with respect to each
Collection Account (other than, prior to the date of the initial Advance
hereunder, the EFT/CC Account). No Account is in the name of any person other
than the Borrower or the Administrative Agent, other than the EFT/CC Account.
The Borrower has not consented to any Bank following the instructions of any
Person other than the Administrative Agent. Accordingly, the Administrative
Agent has a first priority perfected security interest in each Account, and all
funds on deposit therein.
(r)    Transferred Receivables.
(i)    Transfers. Each Transferred Receivable was purchased by or contributed to
the Borrower on the relevant Transfer Date pursuant to the Sale Agreement.
(ii)    Eligibility. Each Transferred Receivable designated as an Eligible
Receivable in each Report constitutes an Eligible Receivable as of the date
specified in such Report.
(iii)    No Material Adverse Effect. The Borrower has no actual knowledge of any
fact (including any defaults by the Obligor thereunder on any other Receivable)
that would cause it or should have caused it to expect that any payments on any
Transferred Receivable designated as an Eligible Receivable in any Report will
not be paid in full when due.
(iv)    Nonavoidability of Transfers. The Borrower shall (1) have purchased each
Sold Receivable from the applicable Originator for cash consideration or with
the proceeds of a Subordinated Loan and (2) have accepted assignment of any
Eligible Receivables transferred pursuant to clause (b) of Section 4.04 of the
Sale Agreement, in each case in an amount that constitutes fair consideration
and reasonably equivalent value therefor. No Sale has been made for or on
account of an antecedent debt owed by any Originator to the Borrower and no such
Sale is or may be avoidable or subject to avoidance under any bankruptcy laws,
rules or regulations.
(s)    Assignment of Interest in Related Documents. The Borrower’s interests in,
to and under the Receivables Sale and Servicing Agreement and each Originator
Support Agreement, if any, have been assigned by the Borrower to the
Administrative Agent (for the benefit of itself and the Lenders) as security for
the Borrower Obligations.
(t)    Notices to Obligors. Each Obligor of Transferred Receivables has been
directed to remit all payments with respect to such Receivables for deposit in a
Lockbox or Collection Account.
(u)    Representations and Warranties in Other Related Documents. Each of the
representations and warranties of the Borrower contained in the Related
Documents (other than this Agreement) is true and correct in all material
respects and the Borrower hereby makes each such representation and warranty to,
and for the benefit of, the Lenders and the Administrative Agent as if the same
were set forth in full herein.
(v)    Supplementary Representations.
(i)    Receivables; Accounts. (A) Each Transferred Receivable constitutes an
“account” or a “general intangible” within the meaning of the applicable UCC,
and (B) each Account constitutes a “deposit account” within the meaning of the
applicable UCC.
(ii)    Creation of Security Interest. The Borrower owns and has good and
marketable title to the Transferred Receivables, Accounts and Lockboxes, free
and clear of any Adverse Claim other than Permitted Encumbrances. The Agreement
creates a valid and continuing security interest (as defined in the applicable
UCC) in the Transferred Receivables, Accounts and Lockboxes in favor of the
Administrative Agent (on behalf of itself and the other Secured Parties), which
security interest is prior to all other Adverse Claims and is enforceable as
such as against any creditors of and purchasers from the Borrower.
(iii)    Perfection. (A) The Borrower has caused the filing of all appropriate
financing statements in the proper filing office in the appropriate
jurisdictions under applicable law and entered into Account Agreements in order
to perfect the sale of the Transferred Receivables from the Originators to the
Borrower pursuant to the Sale Agreement and the security interest granted by the
Borrower to the Administrative Agent (on behalf of itself and the other Secured
Parties) in such Receivables hereunder; and (B) With respect to each Account,
the Borrower has delivered to the Administrative Agent (on behalf of itself and
the other Secured Parties), a fully executed Account Agreement (other than,
prior to the date of the initial Advance hereunder, the EFT/CC Account) pursuant
to which the applicable Bank has agreed to comply with all instructions given by
the Administrative Agent with respect to all funds on deposit in the Accounts
and the related Lockboxes, without further consent by the Borrower, the Servicer
or any Originator.
(iv)    Priority. Other than (x) the transfer of Receivables by the Originators
to the Borrower pursuant to the Sale Agreement, (y) the grant of security
interest by the Borrower to the Administrative Agent (on behalf of itself and
the other Secured Parties) in any such Transferred Receivables and (z) such
other security interests granted or incurred by the Originators on any
Receivables that are released automatically upon the transfer thereof to the
Borrower, the Accounts and the Lockboxes hereunder, neither the Borrower nor any
Originator has pledged, assigned, sold, conveyed, or otherwise granted a
security interest in any of the Transferred Receivables, the Accounts and the
Lockboxes to any other Person. Neither the Borrower nor any Originator has
authorized, or is aware of, any filing of any financing statement against the
Borrower or any Originator that include a description of collateral covering the
Transferred Receivables or any other Borrower Collateral, other than any
financing statement filed pursuant to the Sale Agreement and this Agreement or
financing statements that have been validly terminated or amended prior to the
Closing Date or in respect of which the related security interest is released
automatically upon the transfer of the related property to the Borrower. As of
the Closing Date, the Borrower does not have actual knowledge of any judgment,
ERISA or tax lien filings against either the Borrower or any Originator. None of
the Accounts or Lockboxes is in the name of any Person other than the Borrower
or the Administrative Agent. Neither the Borrower, the Servicer or any
Originator has consented to any Bank complying with instructions of any person
other than the Administrative Agent.
(v)    Survival of Supplemental Representations. Notwithstanding any other
provision of this Agreement or any other Related Document, the representations
contained in this Section 4.01(v) and Section 5.01(f) shall be continuing, and
remain in full force and effect until the Termination Date.
(w)    Independent Manager. As of the date hereof, Frank B. Bilotta of Global
Securitization Services, LLC is the Independent Manager of the Borrower and has
satisfied each of the criteria to be an “Independent Manager” as set forth in
the definition thereof.
(x)    U.S. Risk Retention. The final rules (the “U.S. Risk Retention Rules”)
implementing the credit risk retention requirements of Section 15G of the
Securities Exchange Act of 1934, as amended, are inapplicable to the
transactions contemplated hereby and the other Related Documents, because such
transactions are not a “securitization transaction” within the meaning of the
U.S. Risk Retention Rules.
(y)    Sanctions and Anti-Money Laundering..
(i)    Sanctions. No Transaction Party (i) is a Sanctioned Person, (ii) is
controlled by or is acting on behalf of a Sanctioned Person or (iii) to the
Borrower’s actual knowledge, is under investigation for an alleged breach of
Sanctions by a Governmental Authority that enforces Sanctions. The Borrower
shall notify the Administrative Agent in writing not more than one (1) Business
Day after becoming aware of any breach of this Section 4.01(y).
(ii)    Anti-Money Laundering Laws. No Transaction Party is and no Transaction
Party has, to its actual knowledge, been under administrative, civil or criminal
investigation or received notice from or made a voluntary disclosure to any
governmental entity regarding a possible violation of any Anti-Corruption Laws
or Anti-Money Laundering Laws.
ARTICLE V.    

GENERAL COVENANTS OF THE BORROWER
Section 5.01.     Affirmative Covenants of the Borrower. The Borrower covenants
and agrees that from and after the Closing Date and until the Termination Date:
(a)    Compliance with Agreements and Applicable Laws. The Borrower shall (i)
perform each of its obligations under this Agreement and the other Related
Documents and (ii) comply with all federal, state and local laws and regulations
applicable to it and the Transferred Receivables, except, solely with respect to
this clause (ii), where the failure to so comply could not reasonably be
expected to have a Material Adverse Effect. The Borrower will maintain in effect
and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws, Anti-Money Laundering Laws and applicable
Sanctions.
(b)    Maintenance of Existence and Conduct of Business. The Borrower shall: (i)
do or cause to be done all things necessary to preserve and keep in full force
and effect its limited liability company existence and its rights and
franchises; (ii) continue to conduct its business substantially as now conducted
or as otherwise permitted hereunder and in accordance with (1) the terms of its
limited liability company agreement, (2) Section 5.01(i) and (3) the assumptions
set forth in each opinion letter of Jones Day delivered as of the Effective Date
with respect to issues of substantive consolidation and true sale/absolute
transfer; and (iii) at all times maintain, preserve and protect all of its
assets and properties used or useful in the conduct of its business, including
all licenses, permits, charters and registrations, except where the failure to
maintain such licenses, permits, charters or registrations could not reasonably
be expected to have a Material Adverse Effect.
(c)    Deposit of Collections. The Borrower shall deposit or cause to be
deposited promptly into a Collection Account or the Concentration Account, and
in any event no later than the second Business Day after receipt thereof, all
Collections it may receive with respect to any Transferred Receivable.
(d)    Use of Proceeds. The Borrower shall utilize the proceeds of the Advances
made hereunder solely for (i) the repayment of Advances made hereunder and the
payment of any fees due hereunder, (ii) the purchase of Receivables from the
Originators pursuant to the Sale Agreement, (iii) the payment of distributions
to the Member, (iv) the payment of the aggregate outstanding principal amount
of, and accrued and unpaid interest on the Subordinated Loans, and (v) the
payment of taxes, legal fees, administrative fees or Servicing Fees or expenses
to the Servicer or routine administrative or operating expenses, in each case
only as expressly permitted by and in accordance with the terms of this
Agreement and the other Related Documents. The Borrower will not request any
Advance, and the Borrower shall not use, and shall ensure that its Affiliates
and its or their respective directors, officers, employees and agents shall not
use, the proceeds of any Advance (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (ii) in
violation of any Anti-Money Laundering Laws, (iii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
business or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States or in a European Union member
state or (iv) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.
(e)    Payment and Performance of Charges and other Obligations.
(i)    Subject to Section 5.01(e)(ii), the Borrower shall pay, perform and
discharge or cause to be paid, performed and discharged promptly all charges and
claims payable by it, including (A) Charges imposed upon it, its income and
profits, or any of its property (real, personal or mixed) and all Charges with
respect to tax, social security and unemployment withholding with respect to its
employees, and (B) lawful claims for labor, materials, supplies and services or
otherwise before any thereof shall become past due.
(ii)    The Borrower may in good faith contest, by appropriate proceedings, the
validity or amount of any charges or claims described in Section 5.01(e)(i);
provided, that (A) adequate reserves with respect to such contest are maintained
on the books of the Borrower, in accordance with GAAP, (B) such contest is
maintained and prosecuted continuously and with diligence, (C) no material
portion of the Borrower Collateral becomes subject to forfeiture or loss as a
result of such contest and (D) no Lien shall be imposed to secure payment of
such charges or claims other than inchoate tax liens.
(f)    Borrower to Maintain Perfection and Priority. In order to evidence the
interests of the Administrative Agent and the Lenders under this Agreement, the
Borrower shall, from time to time take such action, or execute and deliver such
instruments (other than filing financing statements) as may be necessary or
advisable (including, such actions as are reasonably requested by the
Administrative Agent) to maintain and perfect, as a first-priority interest, the
Administrative Agent’s (on behalf of itself and the other Secured Parties)
security interest in the Transferred Receivables and other Borrower Collateral
pledged to the Administrative Agent (on behalf of itself and the other Secured
Parties) hereunder. The Borrower shall, from time to time and within the time
limits established by law, prepare and present to the Administrative Agent upon
request for the Administrative Agent’s authorization and approval all financing
statements, amendments or continuations or other filings necessary to continue,
maintain and perfect the Administrative Agent’s (on behalf of itself and the
other Secured Parties) security interest in the Receivables and all other
collateral pledged to the Administrative Agent (on behalf of itself and the
other Secured Parties) pursuant to this Agreement as a first-priority interest.
Notwithstanding anything else in the Related Documents to the contrary, neither
the Borrower, the Servicer, nor any Originator, shall have any authority to file
a termination, partial termination, release, partial release or any amendment
that deletes the name of a debtor or excludes collateral of any such financing
statements, without the prior written consent of the Administrative Agent (such
consent not to be unreasonably withheld).
(g)    Maintenance of Limited Liability Company Agreement. The Borrower shall
maintain its limited liability company agreement in conformity with this
Agreement, such that its limited liability company agreement, at all times that
this Agreement is in effect, provides for not less than ten (10) days’ prior
written notice to the Administrative Agent of the replacement or appointment of
any manager that is to serve as an Independent Manager for purposes of this
Agreement and the condition precedent to giving effect to such replacement or
appointment that the Administrative Agent shall have determined in its
reasonable judgment that the designated Person satisfies the criteria set forth
in the definition herein of “Independent Manager.”
(h)    Appointment of Independent Manager. The Borrower shall give the
Administrative Agent prompt written notice of the decision to appoint a new
director of the Borrower as the “Independent Manager” for purposes of this
Agreement, such notice to be issued not less than ten (10) days prior to the
effective date of such appointment and to certify that the designated Person
satisfies the criteria set forth in the definition herein of “Independent
Manager.”
(i)    Nonconsolidation. The Borrower shall conduct its activities at all times
so that the following facts are true and correct in all material respects at all
times:
(i)    the Borrower is a limited purpose limited liability company whose
activities are restricted in its limited liability company agreement to those
activities expressly permitted hereunder and under the other Related Documents
and the Borrower has not engaged, and does not presently engage, in any business
or other activity other than those activities expressly permitted hereunder and
under the other Related Documents, nor has the Borrower entered into any
agreement other than this Agreement, the other Related Documents to which it is
a party and, with the prior written consent of the Administrative Agent, any
other agreement necessary to carry out more effectively the provisions and
purposes hereof or thereof;
(ii)    the Borrower has duly appointed a board of managers and its business is
managed solely by its own officers and managers, each of whom when acting for
the Borrower shall be acting solely in his or her capacity as an officer or
manager of the Borrower and not as an officer, director, manager, employee or
agent of any member of the Parent Group;
(iii)    (A) Borrower shall compensate all consultants and agents directly or
indirectly through reimbursement of the Member, from its own funds, for services
provided to the Borrower by such consultants and agents and, to the extent any
consultant or agent of the Borrower is also a consultant or agent of such member
of the Parent Group on a basis which reflects the respective services rendered
to the Borrower and such member of the Parent Group and (B) Borrower shall not
have any employees;
(iv)    Borrower shall pay its own incidental administrative costs and expenses
from its own funds, and shall allocate all other shared overhead expenses
(including, without limitation, telephone and other utility charges, the
services of shared consultants and agents, and reasonable legal and auditing
expenses) which are not reflected in the Servicing Fee, and other items of cost
and expense shared between the Borrower and the Member on the basis of actual
use to the extent practicable and, to the extent such allocation is not
practicable, on a basis reasonably related to actual use or the value of
services rendered; except as otherwise expressly permitted hereunder, under the
other Related Documents and under the Borrower’s organizational documents, no
member of the Parent Group (A) pays the Borrower’s expenses, (B) guarantees the
Borrower’s obligations, or (C) advances funds to the Borrower for the payment of
expenses or otherwise;
(v)    other than as contemplated under the Related Documents, the Borrower
engages and has engaged in no intercorporate transactions with any member of the
Parent Group;
(vi)    the Borrower maintains records and books of account separate from that
of each member of the Parent Group, holds regular meetings of its board of
managers and otherwise observes limited liability company formalities;
(vii)     (A) the financial statements, the books and records of the Borrower
and each member of the Parent Group reflect the separate existence of the
Borrower and (B) the consolidated financial statements of the Parent Group shall
contain disclosure to the effect that the Borrower’s assets are not available to
the creditors of any member of the Parent Group;
(viii)    except as contemplated under the Related Documents, (A) the Borrower
maintains its assets separately from the assets of each member of the Parent
Group (including through the maintenance of separate bank accounts and except
for any Records to the extent necessary to assist the Servicer in connection
with the servicing of the Transferred Receivables), (B) the Borrower’s funds
(including all money, checks and other cash proceeds) and assets, and records
relating thereto, have not been and are not commingled with those of any member
of the Parent Group and (C) the separate creditors of the Borrower will be
entitled, on the winding-up of the Borrower, to be satisfied out of the
Borrower’s assets prior to any value in the Borrower becoming available to the
Member;
(ix)    the Borrower shall respond to any inquiries with respect to ownership of
a Transferred Receivable by stating that it is the owner of such Transferred
Receivable, and that such Transferred Receivable is pledged to the
Administrative Agent for the benefit of the Secured Parties;
(x)    the Borrower does not act as agent for any member of the Parent Group,
but instead presents itself to the public as a legal entity separate from each
such member and independently engaged in the business of purchasing and
financing Receivables;
(xi)    the Borrower maintains at least one Independent Manager;
(xii)    the limited liability company agreement of the Borrower requires the
affirmative vote of each independent manager before a voluntary petition under
Section 301 of the Bankruptcy Code may be filed by the Borrower;
(xiii)    Borrower shall maintain (1) correct and complete books and records of
account and (2) minutes of the meetings and other proceedings of its members and
board of managers;
(xiv)    Borrower shall not hold out credit as being available to satisfy
obligations of others;
(xv)    Borrower shall not acquire obligations or Stock of any member of the
Parent Group;
(xvi)    Borrower shall correct any known misunderstanding regarding its
separate legal identity; and
(xvii)    Borrower shall remain Solvent.
(j)    Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions.
(i)    The Parent has implemented and maintain in effect policies and procedures
designed to ensure compliance by the Parent, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws,
Anti-Money Laundering Laws and applicable Sanctions, and the Parent, its
Subsidiaries and their respective officers and directors and to the knowledge of
the Borrower its employees and agents, are in compliance with Anti-Corruption
Laws, Anti-Money Laundering Laws and applicable Sanctions in all material
respects. None of (a) the Parent, the Borrower, any Subsidiary or to the
knowledge of the Parent, the Borrower or such Subsidiary any of their respective
directors, officers or employees, or (b) to the knowledge of the Parent, the
Borrower, any agent of the Parent, the Borrower or any Subsidiary that will act
in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person.
(ii)    No Advance or use of proceeds or other transactions contemplated hereby
or the Related Documents will violate any Anti-Corruption Law, Anti-Money
Laundering Laws or applicable Sanctions.
(iii)    No Transaction Party will fund any repayment of the Advance with
proceeds derived from any transaction that would be prohibited by Sanctions or
would otherwise cause the Lender or any other party to this Agreement, or any
entity affiliated with any such party, to be in breach of any Sanction.
Section 5.02.     Reporting Requirements of the Borrower. The Borrower hereby
agrees that from and after the Closing Date until the Termination Date, it shall
furnish or cause to be furnished to the Administrative Agent and the Lenders the
financial statements, notices, reports and other information at the times, to
the Persons and in the manner set forth in Annex 5.02.
Section 5.03.     Negative Covenants of the Borrower. The Borrower covenants and
agrees that, without the prior written consent of the Requisite Lenders and the
Administrative Agent, from and after the Closing Date until the Termination
Date:
(a)    Sale of Membership Interests and Assets. The Borrower shall not sell,
transfer, convey, assign or otherwise dispose of, or assign any right to receive
income in respect of, any of its properties or other assets or any of its
membership interests (whether in a public or a private offering or otherwise),
any Transferred Receivable or Contract therefor or any of its rights with
respect to any Lockbox or any Collection Account, the Agent Account or any other
deposit account in which any Collections of any Transferred Receivable are
deposited except as otherwise expressly permitted by this Agreement or any of
the other Related Documents.
(b)    Liens. The Borrower shall not create, incur, assume or permit to exist
(i) any Adverse Claim on or with respect to its Transferred Receivables or (ii)
any Adverse Claim on or with respect to its other properties or assets (whether
now owned or hereafter acquired) except for Permitted Encumbrances. In addition,
the Borrower shall not become a party to any agreement, note, indenture or
instrument or take any other action that would prohibit the creation of a Lien
on any of its properties or other assets in favor of the Lenders as additional
collateral for the Borrower Obligations, except as otherwise expressly permitted
by this Agreement or any of the other Related Documents.
(c)    Modifications of Receivables, Contracts or Credit and Collection
Policies. The Borrower shall not, without the prior written consent of the
Administrative Agent, (i) extend, amend, forgive, discharge, compromise, waive,
cancel or otherwise modify the terms of any Transferred Receivable or amend,
modify or waive any term or condition of any Contract related thereto except in
accordance with the Credit and Collection Policies (it being understood that, to
the extent that any such modification causes any Receivable to fail one or more
of the criteria set forth in the definition of “Eligible Receivable” in Annex X,
such Receivable shall cease to be an Eligible Receivable for purposes of this
Agreement).
(d)    Changes in Instructions to Obligors. The Borrower shall not make any
change in its instructions to Obligors regarding the deposit of Collections with
respect to the Transferred Receivables, except to the extent the Administrative
Agent consents in writing to such change or such change in instruction is to
deposit Collections to any other Lockbox or Collection Account.
(e)    Capital Structure and Business. The Borrower shall not (i) make any
changes in any of its business objectives, purposes or operations, (ii) make any
change in its capital structure, including the issuance of any membership
interests, warrants or other securities convertible into membership interests or
any revision of the terms of its outstanding membership interests, (iii) amend,
waive or modify any term or provision of its certificate of formation or limited
liability company agreement, (iv) make any change to its name indicated on the
public records of its jurisdiction of organization or (v) change its
jurisdiction of organization. The Borrower shall not engage in any business
other than as provided in its certificate of formation, limited liability
company agreement and the Related Documents.
(f)    Mergers, Subsidiaries, Etc. The Borrower shall not directly or
indirectly, by operation of law or otherwise, (i) form or acquire any
Subsidiary, or (ii) merge with, consolidate with, acquire all or substantially
all of the assets or capital Stock of, or otherwise combine with or acquire, any
Person.
(g)    Sale Characterization; Receivables Sale and Servicing Agreement. The
Borrower shall not make statements or disclosures, prepare any financial
statements or in any other respect account for or treat the transactions
contemplated by the Sale Agreement (including for accounting, tax and reporting
purposes) in any manner other than with respect to each Sale of each Sold
Receivable effected pursuant to the Sale Agreement, as a true sale or
contribution and absolute assignment of the title to and sole record and
beneficial ownership interest of the Transferred Receivables by the Originators
to the Borrower.
(h)    Restricted Payments. The Borrower shall not at any time (i) advance
credit to any Person or (ii) declare any distributions, repurchase any
membership interest, return any capital, or make any other payment or
distribution of cash or other property or assets in respect of the Borrower’s
membership interest or make a repayment with respect to any Subordinated Loans
if, after giving effect to any such advance or distribution, a Funding Excess,
Incipient Termination Event or Termination Event would exist or otherwise result
therefrom.
(i)    Indebtedness. The Borrower shall not create, incur, assume or permit to
exist any Debt, except (i) Debt of the Borrower to any Affected Party,
Indemnified Person, the Servicer or any other Person expressly permitted by this
Agreement or any other Related Document, (ii) Subordinated Loans pursuant to the
Subordinated Notes, (iii) deferred taxes, (iv) unfunded pension fund and other
employee benefit plan obligations and liabilities to the extent they are
permitted to remain unfunded under applicable law and (v) endorser liability in
connection with the endorsement of negotiable instruments for deposit or
collection in the ordinary course of business.
(j)    Prohibited Transactions. The Borrower shall not enter into, or be a party
to, any transaction with any Person except as expressly permitted hereunder or
under any other Related Document.
(k)    Investments. Except as otherwise expressly permitted hereunder or under
the other Related Documents, the Borrower shall not make any investment in, or
make or accrue loans or advances of money to, any Person, including the Member,
any manager, officer or employee of the Borrower, the Parent or any of the
Parent’s other Subsidiaries, through the direct or indirect lending of money,
holding of securities or otherwise, except as contemplated under the Related
Documents.
(l)    Commingling. Except as provided in Section 6.01(d), the Borrower shall
not deposit or permit the deposit of any funds that do not constitute
Collections of Transferred Receivables into any Collection Account or the
Concentration Account, except as otherwise contemplated under Section 4.02(l) of
the Sale Agreement. If funds that are not Collections are deposited into a
Collection Account or the Concentration Account, the Borrower shall, or shall
cause the Servicer to notify the Administrative Agent in writing promptly upon
discovery thereof, and, the Borrower or Servicer shall promptly remit (or direct
the applicable Collection Account Bank or the Concentration Account Bank to
remit) any such amounts that are not Collections to the applicable Originator or
other Person designated in such notice.
(m)    Related Documents. The Borrower shall not amend, modify or waive any term
or provision of any Related Document without the prior written consent of the
Administrative Agent.
ARTICLE VI.    

ACCOUNTS
Section 6.01.     Establishment of Accounts.
(a)    Collection Accounts.
(i)    The Borrower has established with each Collection Account Bank one or
more Collection Accounts subject, in each case, to a fully executed Collection
Account Agreement (other than, prior to the date of the initial Advance
hereunder, with respect to the EFT/CC Account). The Borrower agrees that, at any
time after the continuance of any Trigger Event, the Administrative Agent may
(but is not obligated to) deliver one or more Notices of Exclusive Control to
exercise exclusive dominion and control of each Collection Account and all
monies, instruments and other property from time to time on deposit therein. The
Borrower shall not make or cause to be made, or have any ability to make or
cause to be made, any withdrawals from any Collection Account except as provided
in Section 6.01(b)(iii).
(ii)    The Borrower (or the Servicer on Borrower’s behalf) has instructed all
existing Obligors of Transferred Receivables, and shall instruct all future
Obligors of such Receivables, to make payments in respect thereof only (A) by
check or money order mailed to one or more lockboxes or post office boxes under
the control of the Administrative Agent (each a “Lockbox” and collectively the
“Lockboxes”) or (B) by wire transfer or moneygram directly to a Collection
Account or the Concentration Account. The Borrower (or the Servicer on the
Borrower’s behalf) has instructed all Collection Account Banks to deposit all
items sent to a Lockbox directly into a Collection Account. Schedule 4.01(q)
lists all Lockboxes and all Collection Account Banks at which the Borrower
maintains Collection Accounts as of the Restatement Effective Date, and such
schedule correctly identifies (1) with respect to each such Collection Account
Bank, the name, address and telephone number thereof, (2) with respect to each
Collection Account, the name in which such account is held and the complete
account number therefor, and (3) with respect to each Lockbox, the lockbox
number and address thereof. The Borrower (or the Servicer on Borrower’s behalf)
shall endorse, to the extent necessary, all checks or other instruments received
in any Lockbox so that the same can be deposited in the Collection Account, in
the form so received (with all necessary endorsements), on the second Business
Day after the date of receipt thereof. In addition, the Borrower shall deposit
or cause to be deposited into a Collection Account all cash, checks, money
orders or other proceeds of Transferred Receivables or Borrower Collateral
received by it other than in a Lockbox or a Collection Account, in the form so
received (with all necessary endorsements), not later than the close of business
on the second Business Day following the date of receipt thereof, and until so
deposited all such items or other proceeds shall be held in trust for the
benefit of the Administrative Agent. The Borrower shall not make and shall not
permit the Servicer to make any deposits into a Lockbox or any Collection
Account except in accordance with the terms of this Agreement or any other
Related Document.
(iii)    If, for any reason, a Collection Account Agreement terminates or any
Collection Account Bank fails to comply with its obligations under the
Collection Account Agreement to which it is a party, then the Borrower shall
promptly notify all Obligors of Transferred Receivables who had previously been
instructed to make wire payments to a Collection Account maintained at any such
Collection Account Bank to make all future payments to a new Collection Account
in accordance with this Section 6.01(a)(iii). The Borrower shall not close any
Collection Account unless it shall have (A) received the prior written consent
of the Administrative Agent, (B) established a new account with the same
Collection Account Bank or with a new depositary institution satisfactory to the
Administrative Agent, (C) entered into an agreement covering such new account
with such Collection Account Bank or with such new depositary institution
substantially in the form of the predecessor Collection Account Agreement or
that is satisfactory in all respects to the Administrative Agent (whereupon, for
all purposes of this Agreement and the other Related Documents, such new account
shall become a Collection Account, such new agreement shall become a Collection
Account Agreement and any new depositary institution shall become a Collection
Account Bank), and (D) taken all such action as the Administrative Agent shall
reasonably require to grant and perfect a first priority Lien in such new
Collection Account to the Administrative Agent under Section 7.01 of this
Agreement. Except as permitted by this Section 6.01(a), the Borrower shall not,
and shall not permit the Servicer to, open any new Lockbox or Collection Account
without the prior written consent of the Administrative Agent.
(b)    Concentration Account.
(i)    The Borrower has established the Concentration Account subject to a fully
executed Concentration Account Agreement. The Borrower agrees that, at any time
after the continuance of any Trigger Event, the Administrative Agent may (but is
not obligated to) deliver one or more Notices of Exclusive Control to exercise
exclusive dominion and control of the Concentration Account and all monies,
instruments and other property from time to time on deposit therein.
(ii)    [RESERVED].
(iii)    If, for any reason, the Concentration Account Agreement relating to the
Concentration Account terminates or the Concentration Account Bank fails to
comply with its obligations under such Concentration Account Agreement, then the
Borrower shall promptly notify the Administrative Agent thereof and the
Borrower, the Servicer or the Administrative Agent, as the case may be, shall
instruct all Collection Account Banks who had previously been instructed to make
wire payments to the Concentration Account maintained at any such Concentration
Account Bank to make all future payments to a new Concentration Account in
accordance with this Section 6.01(b)(iii). The Borrower shall not close the
Concentration Account unless it shall have (A) received the prior written
consent of the Administrative Agent, (B) established a new account with the same
Concentration Account Bank or with a new depositary institution satisfactory to
the Administrative Agent, (C) entered into an agreement covering such new
account with such Concentration Account Bank or with such new depositary
institution substantially in the form of the Concentration Account Agreement or
that is satisfactory in all respects to the Administrative Agent (whereupon, for
all purposes of this Agreement and the other Related Documents, such new account
shall become the Concentration Account, such new agreement shall become a
Concentration Account Agreement and any new depositary institution shall become
the Concentration Account Bank), and (D) taken all such action as the
Administrative Agent shall reasonably require to grant and perfect a first
priority Lien in such new Concentration Account to the Lender under Section 7.01
of this Agreement. Except as permitted by this Section 6.01(b), the Borrower
shall not, and shall not permit the Servicer to open a new Concentration Account
without the prior written consent of the Administrative Agent.
(c)    Agent Account.
(i)    The Administrative Agent has established and shall maintain the Agent
Account with Wells Fargo Bank, N.A. (the “Depositary”). The Agent Account shall
be registered in the name of the Administrative Agent and the Administrative
Agent shall, subject to the terms of this Agreement, have exclusive dominion and
control thereof and of all monies, instruments and other property from time to
time on deposit therein.
(ii)    The Lenders and the Administrative Agent may deposit into the Agent
Account from time to time all monies, instruments and other property received by
any of them as proceeds of the Transferred Receivables.
(iii)    If, for any reason, the Depositary wishes to resign as depositary of
the Agent Account or fails to carry out the instructions of the Administrative
Agent, then the Administrative Agent shall promptly notify the Lenders. Neither
the Lenders nor the Administrative Agent shall close the Agent Account unless
(A) a new deposit account has been established with a new depositary
institution, (B) the Lenders and the Administrative Agent have entered into an
agreement covering such new account with such new depositary institution
satisfactory in all respects to the Administrative Agent (whereupon such new
account shall become the Agent Account and such new depositary institution shall
become the Depositary for all purposes of this Agreement and the other Related
Documents), and (C) the Lenders and the Administrative Agent have taken all such
action as the Administrative Agent shall require to grant and perfect a first
priority Lien in such new Agent Account to the Administrative Agent (on behalf
of itself and the other Secured Parties).
ARTICLE VII.    

GRANT OF SECURITY INTERESTS
Section 7.01.     Borrower’s Grant of Security Interest. The parties hereto
intend that this Agreement shall constitute a security agreement under
applicable law. To secure the prompt and complete payment, performance and
observance of all Borrower Obligations, and to induce the Administrative Agent
and the Lenders to enter into this Agreement and perform the obligations
required to be performed by them hereunder in accordance with the terms and
conditions hereof, the Borrower reaffirms its grant, assignment, conveyance,
pledge, hypothecation and transfers under the Existing Receivables Funding and
Administration Agreement and hereby further grants, assigns, conveys, pledges,
hypothecates and transfers to the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties, a Lien upon and security
interest in all of the Borrower’s right, title and interest in, to and under,
but none of its obligations arising from, the following property, whether now
owned by or owing to, or hereafter acquired by or arising in favor of, the
Borrower (including under any trade names, styles or derivations of the
Borrower), and regardless of where located (all of which being hereinafter
collectively referred to as the “Borrower Collateral”):
(a)    all Receivables;
(b)    the Sale Agreement, all Collection Account Agreements, the Concentration
Account Agreement, the Originator Support Agreements and all other Related
Documents now or hereafter in effect (collectively, the “Borrower Assigned
Agreements”), including (i) all rights of the Borrower to receive moneys due and
to become due thereunder or pursuant thereto, (ii) all rights of the Borrower to
receive proceeds of any insurance, indemnity, warranty or guaranty with respect
thereto, (iii) all claims of the Borrower for damages or breach with respect
thereto or for default thereunder and (iv) the right of the Borrower to amend,
waive or terminate the same and to perform and to compel performance and
otherwise exercise all remedies thereunder;
(c)    all of the following (collectively, the “Borrower Account Collateral”):
(i)    the Collection Accounts, the Lockboxes, and all funds on deposit therein
and all certificates and instruments, if any, from time to time representing or
evidencing the Collection Accounts, the Lockboxes or such funds,
(ii)    the Concentration Account and all funds on deposit therein and all
certificates and instruments, if any, from time to time representing or
evidencing the Concentration Account or such funds,
(iii)    all notes, certificates of deposit and other instruments from time to
time delivered to or otherwise possessed by any Lender or any assignee or agent
on behalf of any Lender in substitution for or in addition to any of the then
existing Borrower Account Collateral, and
(iv)    all interest, dividends, cash, instruments, investment property and
other property from time to time received, receivable or otherwise distributed
with respect to or in exchange for any and all of the then existing Borrower
Account Collateral;
(d)    all other property relating to the Receivables that may from time to time
hereafter be granted and pledged by the Borrower or by any Person on its behalf
whether under this Agreement or otherwise, including any deposit with any Lender
or the Administrative Agent of additional funds by the Borrower; and
(e)    to the extent not otherwise included, all proceeds and products of the
foregoing and all accessions to, substitutions and replacements for, and profits
of, each of the foregoing Borrower Collateral (including proceeds that
constitute property of the types described in Sections 7.01(a) through (d)).
Section 7.02.     Borrower’s Agreements. The Borrower hereby (a) assigns,
transfer and conveys the benefits of the representations, warranties and
covenants of each Originator made to the Borrower under the Sale Agreement to
the Administrative Agent for the benefit of the Secured Parties hereunder and
(b) acknowledges and agrees that the rights of the Borrower to require payment
of a Rejected Amount from an Originator under the Sale Agreement may be enforced
by the Lenders and the Administrative Agent.
Section 7.03.     Delivery of Collateral. All certificates or instruments
representing or evidencing all or any portion of the Borrower Collateral shall
be delivered to and held by or on behalf of the Administrative Agent and shall
be in suitable form for transfer by delivery or shall be accompanied by duly
executed instruments of transfer or assignment in blank, all in form and
substance reasonably satisfactory to the Administrative Agent. The
Administrative Agent shall have the right (a) at any time to exchange
certificates or instruments representing or evidencing Borrower Collateral for
certificates or instruments of smaller or larger denominations and (b) at any
time in its discretion following the occurrence and during the continuation of a
Termination Event and without notice to the Borrower, to transfer to or to
register in the name of the Administrative Agent or its nominee any or all of
the Borrower Collateral.
Section 7.04.     Borrower Remains Liable. It is expressly agreed by the
Borrower that, anything herein to the contrary notwithstanding, the Borrower
shall remain liable under any and all of the Transferred Receivables, the
Contracts therefor, the Borrower Assigned Agreements and any other agreements
constituting the Borrower Collateral to which it is a party to observe and
perform all the conditions and obligations to be observed and performed by it
thereunder. The Lenders and the Administrative Agent shall not have any
obligation or liability under any such Receivables, Contracts or agreements by
reason of or arising out of this Agreement or the granting herein or therein of
a Lien thereon or the receipt by the Administrative Agent or the Lenders of any
payment relating thereto pursuant hereto or thereto. The exercise by any Lender
or the Administrative Agent of any of its respective rights under this Agreement
shall not release any Originator, the Borrower or the Servicer from any of their
respective duties or obligations under any such Receivables, Contracts or
agreements. None of the Lenders or the Administrative Agent shall be required or
obligated in any manner to perform or fulfill any of the obligations of any
Originator, the Borrower or the Servicer under or pursuant to any such
Receivable, Contract or agreement, or to make any payment, or to make any
inquiry as to the nature or the sufficiency of any payment received by it or the
sufficiency of any performance by any party under any such Receivable, Contract
or agreement, or to present or file any claims, or to take any action to collect
or enforce any performance or the payment of any amounts that may have been
assigned to it or to which it may be entitled at any time or times..
Section 7.05.     Covenants of the Borrower Regarding the Borrower Collateral.
(a)    Offices and Records. The Borrower shall maintain its principal place of
business and chief executive office and the office at which it stores its
Records at the respective locations specified in Schedule 4.01(b) or, upon 30
days’ prior written notice to the Administrative Agent, at such other location
in a jurisdiction where all action requested by the Administrative Agent
pursuant to Section 12.13 shall have been taken with respect to the Borrower
Collateral. The Borrower shall, and shall cause the Servicer to at its own cost
and expense, maintain adequate and complete records of the Transferred
Receivables and the Borrower Collateral, including records of any and all
payments received and credits granted with respect thereto and all other
dealings therewith. The Borrower shall, and shall cause the Servicer to, mark
conspicuously with a legend, in form and substance satisfactory to the
Administrative Agent, its books and records (including computer records) and
credit files pertaining to the Borrower Collateral, to evidence this Agreement
and the assignment and Liens granted pursuant to this Article VII. Upon the
occurrence and during the continuance of a Termination Event, the Borrower
shall, and shall cause the Servicer to, deliver and turn over such books and
records to the Administrative Agent or its representatives at any time on demand
of the Administrative Agent.
(b)    Access. The Borrower shall, and shall cause the Servicer to, at its or
the Servicer’s own expense, during normal business hours, from time to time upon
five Business Days’ prior notice (or, if a Termination Event is continuing, one
Business Day’s prior notice) as frequently as the Administrative Agent
determines to be appropriate: (i) provide the Lenders, the Administrative Agent
and any of their respective officers, employees and agents access to its
properties (including properties utilized in connection with the collection,
processing or servicing of the Transferred Receivables), facilities, advisors
and employees (including officers) and to the Borrower Collateral, (ii) permit
the Lenders, the Administrative Agent and any of their respective officers,
employees and agents to inspect, audit and make extracts from its books and
records, including all Records, (iii) permit each of the Lenders and the
Administrative Agent and their respective officers, employees and agents to
inspect, review and evaluate the Transferred Receivables and the Borrower
Collateral and (iv) permit each of the Lenders and the Administrative Agent and
their respective officers, employees and agents to discuss matters relating to
the Transferred Receivables or its performance under this Agreement or the other
Related Documents or its affairs, finances and accounts with any of its
officers, directors, employees, representatives or agents (in each case, with
those persons having knowledge of such matters) and, if a Termination Event has
occurred and is continuing with its independent certified public accountants
(subject to reasonable requirements of confidentiality, including requirements
imposed by law or by contract). The Borrower’s shall not be required to pay or
reimburse the costs of more than two (2) any of the visitations described in the
immediately preceding sentence in any calendar year so long as no Termination
Event is continuing. The Borrower shall, and shall cause the Servicer to, and
the Servicer shall deliver any document or instrument necessary for the
Administrative Agent, as the Administrative Agent may from time to time request,
to obtain records from any service bureau or other Person that maintains records
for the Borrower or the Servicer, and shall maintain duplicate records or
supporting documentation on media, including computer tapes and discs owned by
the Borrower or the Servicer.
(c)    Collection of Transferred Receivables. In connection with the collection
of amounts due or to become due to the Borrower under the Transferred
Receivables, the Borrower Assigned Agreements and any other Borrower Collateral,
the Borrower shall, or shall cause the Servicer to, take such action as it, and
from and after the occurrence and during the continuance of a Termination Event,
the Administrative Agent, may deem reasonably necessary or desirable to enforce
collection of the Transferred Receivables, the Borrower Assigned Agreements and
any such other Borrower Collateral; provided that the Borrower may, rather than
commencing any such action or taking any other enforcement action, at its
option, elect to pay to the Administrative Agent, for deposit into the Agent
Account, an amount equal to the Outstanding Balance of any such Transferred
Receivable; provided, further, that if a Trigger Event is continuing, then the
Administrative Agent may, without prior notice to the Borrower or the Servicer,
(x) deliver Notices of Exclusive Control to exercise its right to take exclusive
and control of (1) the Lockboxes and the Collection Accounts in accordance with
the terms of the applicable Collection Account Agreements and (2) the
Concentration Account (in which case the Servicer shall be required, pursuant to
the Sale Agreement, to deposit any Collections it then has in its possession or
at any time thereafter receives, immediately in the Agent Account) and (y)
notify any Obligor under any Transferred Receivable or obligors under the
Borrower Assigned Agreements of the pledge of such Transferred Receivables or
Borrower Assigned Agreements, as the case may be, to the Administrative Agent
(on behalf of itself and the other Secured Parties) hereunder and direct that
payments of all amounts due or to become due to the Borrower thereunder be made
directly to the Administrative Agent or any servicer, collection agent or
lockbox or other account designated by the Administrative Agent and, upon such
notification and at the sole cost and expense of the Borrower, the
Administrative Agent may enforce collection of any such Transferred Receivable
or the Borrower Assigned Agreements and adjust, settle or compromise the amount
or payment thereof. The Administrative Agent shall provide prompt notice to the
Borrower and the Servicer of any such notification of pledge or direction of
payment to the Obligors under any Transferred Receivables.
(d)    Performance of Borrower Assigned Agreements. The Borrower shall, and
shall cause the Servicer to, (i) perform and observe all the terms and
provisions of the Borrower Assigned Agreements to be performed or observed by
it, maintain the Borrower Assigned Agreements in full force and effect, enforce
the Borrower Assigned Agreements in accordance with their terms and take all
action as may from time to time be reasonably requested by the Administrative
Agent in order to accomplish the foregoing, and (ii) upon the reasonable request
of and as directed by the Administrative Agent, make such demands and requests
to any other party to the Borrower Assigned Agreements as are permitted to be
made by the Borrower or the Servicer thereunder.
(e)    License for Use of Software and Other Intellectual Property. Unless
expressly prohibited by the licensor thereof or any provision of applicable law,
if any, the Borrower hereby grants to the Administrative Agent (on behalf of
itself and the other Secured Parties) a limited license to use, without charge,
the Borrower’s and the Servicer’s computer programs, software, printouts and
other computer materials, technical knowledge or processes, data bases,
materials, trademarks, registered trademarks, trademark applications, service
marks, registered service marks, service mark applications, patents, patent
applications, trade names, rights of use of any name, labels, fictitious names,
inventions, designs, trade secrets, goodwill, registrations, copyrights,
copyright applications, permits, licenses, franchises, customer lists, credit
files, correspondence, and advertising materials or any property of a similar
nature, as it pertains to the Borrower Collateral, or any rights to any of the
foregoing, only as reasonably required in connection with the collection of the
Transferred Receivables and the advertising for sale, and selling any of the
Borrower Collateral, or exercising of any other remedies hereto, and the
Borrower agrees that its rights under all licenses and franchise agreements
shall inure to the Administrative Agent’s benefit (on behalf of itself and the
other Secured Parties) for purposes of the limited license granted herein.
Except upon the occurrence and during the continuation of a Termination Event,
the Administrative Agent and the Lenders agree not to use any such license
without giving the Borrower prior written notice.
Section 7.06.     Continuing Security Interest. This Agreement shall create a
continuing Lien in the Borrower Collateral until the date such security interest
is released by Administrative Agent and the Lenders.
ARTICLE VIII.    

TERMINATION EVENTS
Section 8.01.     Termination Events. If any of the following events (each, a
“Termination Event”) shall occur:
(a)    the Borrower shall fail (i) to make any payment of principal, interest or
Fees hereunder or under any Related Document and the same shall remain
unremedied for one (1) Business Day or more or (ii) to make payment of any other
monetary Borrower Obligation when due and payable and the same shall remain
unremedied for two (2) Business Days or more following the earlier to occur of
an Authorized Officer of the Borrower becoming aware of such breach and the
Borrower’s receipt of notice thereof; or
(b)    any of the following shall occur:
(i)    the Borrower shall fail or neglect to perform, keep or observe any
requirement set forth in Sections 5.01(b) or 5.03 of this Agreement;
(ii)    the Borrower shall fail or neglect to perform, keep or observe any
requirement set forth in Section 5.01(c), 5.02 or Article VI of this Agreement
and the same shall remain unremedied for two (2) Business Days after the date
specified for performance of any such requirement; or
(iii)    any Originator or the Servicer shall fail to make payment of any
monetary damage under any Related Document and the same shall remain unremedied
for two (2) Business Days or more after notice thereof from the Administrative
Agent;
(iv)    any Originator or the Servicer, as applicable, shall fail or neglect to
perform, keep or observe any requirement set forth in Sections 4.01(a)(i), 4.03
or 7.04(b)(i) of the Sale Agreement; or
(v)    any Originator or the Servicer, as applicable shall fail or neglect to
perform, keep or observe any requirement set forth in Section 4.02(i), Section
7.04(c), 7.04(n) of the Sale Agreement and the same shall remain unremedied for
two (2) Business Days after the date specified for performance of any such
requirement;
(vi)    any Transaction Party shall fail or neglect to perform, keep or observe
any other covenant or other provision of this Agreement or the other Related
Documents (other than any provision embodied in or covered by any other clause
of this Section 8.01) and the same shall remain unremedied for thirty (30) days
or more following the earlier to occur of an Authorized Officer of such
Transaction Party becoming aware of such breach and the Transaction Party’s
receipt of notice thereof; or
(c)    the Ultimate Parent, the Servicer, the Parent or any Originator shall (i)
default in any payment of principal of or interest on any Debt (excluding any
intercompany Debt), beyond the period of grace, if any, provided in the
instrument or agreement under which such Debt was created or (ii) default in the
observance or performance of any other agreement or condition relating to any
such Debt or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition shall exist, the
effect of which default or other event or condition is to cause, or to permit
the holder or holders of such Debt (or a trustee or agent on behalf of the
holder or holders of such Debt) to cause, without the giving of notice if
required, or any applicable grace period having expired, provided that the
aggregate amount of all such Debt (without duplication of any Debt in respect
thereof) which would then become due or payable as described in this Section
8.01(c) would equal or exceed $35,000,000; or
(d)    a case or proceeding shall have been commenced against the Borrower, the
Member, any Originator, the Parent, the Servicer, the Ultimate Parent or any
Subsidiary (other than any Non-Significant Subsidiary) of any Originator or the
Servicer seeking a decree or order in respect of any such Person under the
Bankruptcy Code or any other applicable federal, state or foreign bankruptcy or
other similar law, (i) appointing a custodian, receiver, liquidator, assignee,
trustee or sequestrator (or similar official) for any such Person or for any
substantial part of such Person’s assets, or (ii) ordering the winding up or
liquidation of the affairs of any such Person, and, so long as the Borrower is
not a debtor in any such case or proceedings, such case or proceeding continues
for 60 days unless dismissed or discharged; provided, however, that such 60-day
period shall be deemed terminated immediately if (x) a decree or order approving
or ordering any of the foregoing is entered by a court of competent jurisdiction
with respect to a case or proceeding described in this subsection (d) or (y) any
of the events described in Section 8.01(e) shall have occurred; or
(e)    the Borrower, the Member, any Originator, the Parent, the Servicer, the
Ultimate Parent or any Subsidiary (other than any Non-Significant Subsidiary) of
any Originator or the Servicer shall (i) file a petition seeking relief under
the Bankruptcy Code or any other applicable federal, state or foreign bankruptcy
or other similar law, (ii) consent or fail to object in a timely and appropriate
manner to the institution of any proceedings under the Bankruptcy Code or any
other applicable federal, state or foreign bankruptcy or similar law or to the
filing of any petition thereunder or to the appointment of or taking possession
by a custodian, receiver, liquidator, assignee, trustee or sequestrator (or
similar official) for any such Person or for any substantial part of such
Person’s assets, (iii) make an assignment for the benefit of creditors, or (iv)
take any corporate or limited liability company action in furtherance of any of
the foregoing; or
(f)    the Borrower, the Member, any Originator, the Parent, the Servicer, the
Ultimate Parent or any Subsidiary (other than any Non-Significant Subsidiary) of
any Originator or the Servicer (i) generally does not pay its debts as such
debts become due or admits in writing its inability to, or is generally unable
to, pay its debts as such debts become due or (ii) is not Solvent; or
(g)    one or more final judgments or decrees shall be entered into against the
Member, any Originator, the Parent, the Servicer, the Ultimate Parent or any
Subsidiary (other than any Non-Significant Subsidiary) involving in the
aggregate a liability (not paid or fully covered by insurance) of $35,000,000 or
more to the extent that all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within the time required by
the terms of such judgment; or
(h)    one or more final judgments or decrees shall be entered into against the
Borrower; or
(i)    (i) any information contained in any Report or any Borrowing Request is
untrue or incorrect in any respect other than an Immaterial Misstatement, or
(ii) any representation or warranty of any Originator, the Servicer, the Parent
or the Borrower herein or in any other Related Document or in any written
statement, report, financial statement or certificate (other than a Report or
any Borrowing Request) made or delivered by or on behalf of such Originator, the
Servicer, the Parent or the Borrower to any Secured Party is untrue or incorrect
in any material respect as of the date when made or deemed made (it being
understood that such materiality threshold shall not be applicable with respect
to any clause of any representation or warranty which itself contains a
materiality qualification); or
(j)    any Governmental Authority (including the IRS or the PBGC) shall file
notice of a Lien with regard to any assets of any Originator, the Parent or any
of their respective ERISA Affiliates (other than a Lien (i) limited by its terms
to assets other than Receivables and (ii) not materially adversely affecting the
financial condition of such Originator, the Parent or any such ERISA Affiliate
or the ability of the Servicer to perform its duties hereunder or under the
Related Documents); or
(k)    any Governmental Authority (including the IRS or the PBGC) shall file
notice of a Lien with regard to any of the assets of the Borrower; or
(l)    the Sale Agreement shall for any reason cease to evidence the transfer to
the Borrower of the legal and equitable title to, and ownership of, the
Transferred Receivables; or
(m)    except as otherwise expressly provided herein, any Collection Account
Agreement, the Concentration Account Agreement or the Sale Agreement shall have
been modified, amended or terminated without the prior written consent of the
Administrative Agent; or
(n)    an Event of Servicer Termination shall have occurred; or
(o)    (A) the Borrower shall cease to hold valid and properly perfected title
to and sole record and beneficial ownership in the Transferred Receivables and
the other Borrower Collateral or (B) the Administrative Agent (on behalf of
itself and the other Secured Parties) shall cease to hold a first priority,
perfected Lien in the Transferred Receivables or any of the Borrower Collateral;
or
(p)    a Change of Control shall occur; or
(q)    the Borrower shall amend its certificate of formation or limited
liability company agreement without the prior written consent of the
Administrative Agent; or
(r)    the Borrower shall have received an Election Notice pursuant to Section
2.01(d) of the Sale Agreement (unless such Election Notice is delivered in
connection with an Originator Disposition); or
(s)    (i) the Defaulted Receivables Trigger Ratio shall exceed 8.0%; (ii) the
Delinquency Trigger Ratio shall exceed 28.0%; (iii) the Dilution Trigger Ratio
shall exceed 2.5%; or (iv) the Turnover Days Ratio shall exceed 95.0 days; or
(t)    any material provision of any Related Document shall for any reason cease
to be valid, binding and enforceable in accordance with its terms (or any
Originator or the Borrower shall challenge the enforceability of any Related
Document or shall assert in writing, or engage in any action or inaction based
on any such assertion, that any provision of any of the Related Documents has
ceased to be or otherwise is not valid, binding and enforceable in accordance
with its terms); or
(u)    a Funding Excess exists at any time and the Borrower has not repaid the
amount of such Funding Excess within one (1) Business Day in accordance with
Section 2.08 hereof;
(v)    any Person shall be appointed as an Independent Manager of the Borrower
without prior notice thereof having been given to the Administrative Agent in
accordance with Section 5.01(h) or without the written acknowledgement by the
Administrative Agent that such Person conforms, to the satisfaction of the
Administrative Agent, with the criteria set forth in the definition herein of
“Independent Manager”; or
(w)    (i) A Reportable Event shall have occurred; (ii) any Plan that is
intended to be qualified under Section 401(a) of the Code shall lose its
qualification; (iii) a non-exempt Prohibited Transaction shall have occurred
with respect to any Plan; (iv) any Transaction Party or any ERISA Affiliate
shall have failed to make by its due date a required installment under Section
430(j) of the Code with respect to any Single Employer Plan or a required
contribution to a Multiemployer Plan, in either case whether or not waived; (v)
a determination shall have been made that any Single Employer Plan is, or is
expected to be, in “at risk” status (within the meaning of Section 430 of the
Code or Section 303 of ERISA); (vi) any Transaction Party or any ERISA Affiliate
shall have incurred any liability under Title IV of ERISA with respect to the
termination of any Single Employer Plan, including but not limited to the
imposition of any Lien in favor of the PBGC or any Single Employer Plan; (vii)
any Transaction Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred or will be assessed
Withdrawal Liability to such Multiemployer Plan and such Transaction Party or
ERISA Affiliate does not have reasonable grounds for contesting such Withdrawal
Liability or is not contesting such Withdrawal Liability in a timely and
appropriate manner; or (viii) any Transaction Party or any ERISA Affiliate shall
have received from the sponsor of a Multiemployer Plan a determination that such
Multiemployer Plan is, or is expected to be, Insolvent, in Reorganization,
terminated, or in “endangered” or “critical” status (within the meaning of
Section 432 of the Code or Section 305 of ERISA; and in each case in clauses (i)
through (viii) above, such event or condition, together with all other such
events or conditions if any, would result in a Material Adverse Effect.
then, and in any such event, the Administrative Agent may, and shall, at the
request of the Requisite Lenders, by notice to the Borrower, declare the
Commitment Termination Date to have occurred without demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrower;
provided, that the Commitment Termination Date shall automatically occur (i)
upon the occurrence of any of the Termination Events described in Sections
8.01(d) or (e), in each case without demand, protest or any notice of any kind,
all of which are hereby expressly waived by the Borrower. In addition, if any
Event of Servicer Termination shall have occurred, then, the Administrative
Agent may, and shall, at the request of the Requisite Lenders, by delivery of a
Servicer Termination Notice to Buyer and the Servicer, terminate the servicing
responsibilities of the Servicer under the Sale Agreement in accordance with the
terms thereof.
ARTICLE IX.    

REMEDIES
Section 9.01.     Actions Upon a Termination Event. If any Termination Event
shall have occurred and be continuing, then, in addition to any and all other
rights and remedies granted to it hereunder, under any other Related Document or
under any other instrument or agreement securing, evidencing or relating to the
Borrower Obligations or otherwise available to it, all of the following actions:
(a)    The Administrative Agent may, without notice to the Borrower except as
required by law and at any time or from time to time, (i) charge, offset or
otherwise apply amounts payable to the Borrower from the Agent Account, the
Concentration Account or any Collection Account against all or any part of the
Borrower Obligations or (ii) without limiting the terms of Section 7.05(d),
notify any Obligor under any Transferred Receivable or obligors under the
Borrower Assigned Agreements of the transfer of the Transferred Receivables to
the Borrower and the pledge of such Transferred Receivables or Borrower Assigned
Agreements, as the case may be, to the Administrative Agent on behalf of the
Secured Parties hereunder and direct that payments of all amounts due or to
become due to the Borrower thereunder be made directly to the Administrative
Agent or any servicer, collection agent or lockbox or other account designated
by the Administrative Agent.
(b)    The Administrative Agent may (but in no event shall be obligated to)
exercise, at the sole cost and expense of the Borrower, any and all rights and
remedies of the Borrower under or in connection with the Borrower Assigned
Agreements or the other Borrower Collateral, including any and all rights of the
Borrower to demand or otherwise require payment of any amount under, or
performance of any provisions of, the Borrower Assigned Agreements. Without
limiting the foregoing, the Administrative Agent shall, upon the occurrence of
any Event of Servicer Termination, have the right to name any Successor Servicer
(including itself) pursuant to Article VIII of the Sale Agreement.
Section 9.02.     Actions Upon an Event of Default. If any Event of Default
shall have occurred and be continuing and the Administrative Agent shall have
declared the Facility Maturity Date to have occurred or the Facility Maturity
Date, as applicable, shall be deemed to have occurred pursuant to Section 8.01,
then the Administrative Agent may exercise in respect of the Borrower
Collateral, in addition to any and all other rights and remedies granted to it
hereunder (including any rights under Section 9.01), under any other Related
Document or under any other instrument or agreement securing, evidencing or
relating to the Borrower Obligations or otherwise available to it, all of the
rights and remedies of a secured party upon default under the UCC (such rights
and remedies to be cumulative and nonexclusive), and, in addition, may take the
following actions:
(a)    The Administrative Agent may, without notice to the Borrower except as
required by law and at any time or from time to time, without limiting the terms
of Section 7.05(d), notify any Obligor under any Transferred Receivable or
obligors under the Borrower Assigned Agreements of the transfer of the
Transferred Receivables to the Borrower and the pledge of such Transferred
Receivables or Borrower Assigned Agreements, as the case may be, to the
Administrative Agent on behalf of the Secured Parties hereunder and direct that
payments of all amounts due or to become due to the Borrower thereunder be made
directly to the Administrative Agent or any Servicer, Servicer or lockbox or
other account designated by the Administrative Agent.
(b)    The Administrative Agent may, without notice except as specified below,
solicit and accept bids for and sell the Borrower Collateral or any part thereof
in one or more parcels at public or private sale, at any exchange, broker’s
board or any of the Lenders’ or the Administrative Agent’s offices or elsewhere,
for cash, on credit or for future delivery, and upon such other terms as the
Administrative Agent may deem commercially reasonable. The Administrative Agent
shall have the right to conduct such sales on the Borrower’s premises or
elsewhere and shall have the right to use any of the Borrower’s premises without
charge for such sales at such time or times as the Administrative Agent deems
reasonably necessary or advisable. The Borrower agrees that, to the extent
notice of sale shall be required by law, ten days’ notice to the Borrower of the
time and place of any public sale or the time after which any private sale is to
be made shall constitute reasonable notification. The Administrative Agent shall
not be obligated to make any sale of Borrower Collateral regardless of notice of
sale having been given. The Administrative Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed for
such sale, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. Every such sale shall operate to divest all
right, title, interest, claim and demand whatsoever of the Borrower in and to
the Borrower Collateral so sold, and shall be a perpetual bar, both at law and
in equity, against each Originator, the Borrower, any Person claiming any right
in the Borrower Collateral sold through any Originator or the Borrower, and
their respective successors or assigns. The Administrative Agent shall deposit
the net proceeds of any such sale in the Agent Account and such proceeds shall
be applied against all or any part of the Borrower Obligations.
(c)    Upon the completion of any sale under Section 9.01(b), the Borrower shall
deliver or cause to be delivered to the purchaser or purchasers at such sale on
the date thereof, or within a reasonable time thereafter if it shall be
impracticable to make immediate delivery, all of the Borrower Collateral sold on
such date, but in any event full title and right of possession to such property
shall vest in such purchaser or purchasers upon the completion of such sale.
Nevertheless, if so requested by the Administrative Agent or by any such
purchaser, the Borrower shall confirm any such sale or transfer by executing and
delivering to such purchaser all proper instruments of conveyance and transfer
and releases as may be designated in any such request.
(d)    At any sale under Section 9.01(b), any Lender or the Administrative Agent
may bid for and purchase the property offered for sale and, upon compliance with
the terms of sale, may hold, retain and dispose of such property without further
accountability therefor.
Section 9.03.     Exercise of Remedies.
(a)    No failure or delay on the part of the Administrative Agent or any Lender
in exercising any right, power or privilege under this Agreement and no course
of dealing between any Originator, the Borrower or the Servicer, on the one
hand, and the Administrative Agent or any Lender, on the other hand, shall
operate as a waiver of such right, power or privilege, nor shall any single or
partial exercise of any right, power or privilege under this Agreement preclude
any other or further exercise of such right, power or privilege or the exercise
of any other right, power or privilege. The rights and remedies under this
Agreement are cumulative, may be exercised singly or concurrently, and are not
exclusive of any rights or remedies that the Administrative Agent or any Lender
would otherwise have at law or in equity. No notice to or demand on any party
hereto shall entitle such party to any other or further notice or demand in
similar or other circumstances, or constitute a waiver of the right of the party
providing such notice or making such demand to any other or further action in
any circumstances without notice or demand.
(b)    Notwithstanding anything to the contrary contained herein or in any
Related Document, the authority to enforce rights and remedies hereunder and
under the Related Documents against the Borrower, the Servicer or the Borrower
Collateral shall be vested exclusively in, and all actions and proceedings at
law in connection with such enforcement shall be instituted and maintained
exclusively by, the Administrative Agent in accordance with the Related
Documents for the benefit of all the Lenders; provided that the foregoing shall
not prohibit (i) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the Related Documents, (ii) any Lender
from exercising setoff rights in accordance with Section 11.07, (iii) the
Requisite Lenders from directing the Administrative Agent to take actions
expressly contemplated herein (including any action described in the final
paragraph of Section 8.01 hereof) or (iv) any Lender from filing proofs of claim
or appearing and filing pleadings on its own behalf during the pendency of a
proceeding under the Bankruptcy Code or any other applicable debtor relief law;
and provided further that if at any time there is no Person acting as
Administrative Agent hereunder and under the Related Documents, then (A) the
Requisite Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to this Article IX and (B) in addition to the matters set forth
in clauses (ii) and (iii) of the preceding proviso and subject to Section 11.07,
any Lender may, with the consent of the Requisite Lenders, enforce any rights
and remedies available to it and as authorized by the Requisite Lenders.
Section 9.04.     Power of Attorney. On the Restatement Effective Date, the
Borrower shall execute and deliver a power of attorney substantially in the form
attached hereto as Exhibit 9.04 (a “Power of Attorney”). The Power of Attorney
is a power coupled with an interest and shall be irrevocable until this
Agreement has terminated in accordance with its terms and all of the Borrower
Obligations are indefeasibly paid or otherwise satisfied in full. The powers
conferred on the Administrative Agent under each Power of Attorney are solely to
protect the Liens of the Administrative Agent and the Lenders upon and interests
in the Borrower Collateral and shall not impose any duty upon the Administrative
Agent to exercise any such powers. The Administrative Agent shall not be
accountable for any amount other than amounts that it actually receives as a
result of the exercise of such powers and none of the Administrative Agent’s
officers, directors, employees, agents or representatives shall be responsible
to the Borrower, any Originator, the Servicer or any other Person for any act or
failure to act, except to the extent of damages attributable to their own gross
negligence or willful misconduct as finally determined by a court of competent
jurisdiction. Notwithstanding any other provision herein or in any other Related
Document to the contrary, the Administrative Agent shall not exercise any powers
pursuant to any Power of Attorney unless an Event of Default, Termination Event
or a Servicer Termination Event shall have occurred and be continuing.
ARTICLE X.    

INDEMNIFICATION
Section 10.01.     Indemnities by the Borrower.
(a)    Without limiting any other rights that the Lenders or the Administrative
Agent or any of their respective Affiliates, officers, directors, employees,
representatives and agents (each, an “Indemnified Person”) may have hereunder or
under applicable law, the Borrower hereby agrees to indemnify and hold harmless
each Indemnified Person from and against any and all Indemnified Amounts that
may be claimed or asserted against or incurred by any such Indemnified Person in
connection with or arising out of the transactions contemplated under this
Agreement or under any other Related Document or any actions or failures to act
in connection therewith, including any and all reasonably legal costs and
expenses arising out of or incurred in connection with disputes between or among
any parties to any of the Related Documents; provided, that the Borrower shall
not be liable for any indemnification to an Indemnified Person to the extent
that any such Indemnified Amount (x) results from such Indemnified Person’s
gross negligence or willful misconduct, in each case as finally determined by a
court of competent jurisdiction or (y) constitutes recourse for uncollectible or
uncollected Transferred Receivables as a result of the insolvency, bankruptcy or
the failure (without cause or justification) or inability on the part of the
related Obligor to perform its obligations thereunder. Without limiting the
generality of the foregoing, the Borrower shall pay on demand to each
Indemnified Person any and all Indemnified Amounts relating to or resulting
from:
(i)    reliance on any representation or warranty made or deemed made by the
Borrower (or any of its officers) under or in connection with this Agreement or
any other Related Document (without regard to any qualifications concerning the
occurrence or non-occurrence of a Material Adverse Effect or similar concepts of
materiality) or on any other information delivered by the Borrower pursuant
hereto or thereto that shall have been incorrect when made or deemed made or
delivered;
(ii)    the failure by the Borrower to comply with any term, provision or
covenant contained in this Agreement, any other Related Document or any
agreement executed in connection herewith or therewith (without regard to any
qualifications concerning the occurrence or non-occurrence of a Material Adverse
Effect or similar concepts of materiality), any applicable law, rule or
regulation with respect to any Transferred Receivable or the Contract therefor,
or the nonconformity of any Transferred Receivable or the Contract therefor with
any such applicable law, rule or regulation;
(iii)     (1) the failure to vest and maintain vested in the Borrower valid and
properly perfected title to and sole record and beneficial ownership of the
Receivables that constitute Transferred Receivables, together with all
Collections in respect thereof and all other Borrower Collateral, free and clear
of any Adverse Claim and (2) the failure to maintain or transfer to the
Administrative Agent, for the benefit of itself and the other Secured Parties, a
first priority, perfected Lien in any portion of the Borrower Collateral;
(iv)    any dispute, claim, offset or defense of any Obligor (other than its
discharge in bankruptcy) to the payment of any Transferred Receivable (including
a defense based on such Receivable or the Contract therefor not being a legal,
valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the services
giving rise to such Receivable or the furnishing of or failure to furnish such
services or relating to collection activities with respect to such Receivable
(if such collection activities were performed by any of its Affiliates acting as
Servicer);
(v)    any products liability claim or other claim arising out of or in
connection with insurance or services that is the subject of any Contract with
respect to any Transferred Receivable;
(vi)    the commingling of Collections with respect to Transferred Receivables
by the Borrower at any time with its other funds or the funds of any other
Person;
(vii)    any failure by the Borrower to cause the filing of, or any delay in
filing, financing statements or to cause the effectiveness of other similar
instruments or documents under the UCC of any applicable jurisdiction or any
other applicable laws with respect to any Transferred Receivable hereunder or
any other Borrower Collateral, whether at the time of the Borrower’s acquisition
thereof or any Advance made hereunder or at any subsequent time;
(viii)    any investigation, litigation or proceeding related to this Agreement
or any other Related Document or the ownership of Receivables or Collections
with respect thereto or any other investigation, litigation or proceeding
relating to the Borrower, the Servicer or any Originator in which any
Indemnified Person becomes involved as a result of any of the transactions
contemplated hereby or by any other Related Document;
(ix)    any failure of (x) a Collection Account Bank to comply with the terms of
the applicable Collection Account Agreement, or (y) the Concentration Account
Bank to comply with the terms of the Concentration Account Agreement;
(x)    any Termination Event described in Section 8.01(d) or (e);
(xi)    any failure of the Borrower to give reasonably equivalent value to the
applicable Originator under the Sale Agreement in consideration of the transfer
by such Originator of any Transferred Receivable, or any attempt by any Person
to void such transfer under statutory provisions or common law or equitable
action;
(xii)    any action or omission by Borrower or any Transaction Party which
reduces or impairs the rights of the Administrative Agent or the Secured Parties
with respect to any Transferred Receivable or the value of any such Transferred
Receivable;
(xiii)    any attempt by any Person to void any Borrowing or the Lien granted
hereunder under statutory provisions or common law or equitable action;
(xiv)    any failure of a Collection Account Bank or the Concentration Account
Bank to comply with the terms of the applicable Collection Account Agreement or
Concentration Account Agreement; or
(xv)    any withholding, deduction or Charge imposed upon any payments with
respect to any Transferred Receivable, any Borrower Assigned Agreement or any
other Borrower Collateral.
(b)    Any Indemnified Amounts subject to the indemnification provisions of this
Section 10.01 not paid in accordance with Section 2.08 shall be paid by the
Borrower to the Indemnified Person entitled thereto within ten days following
demand therefor.
ARTICLE XI.    

ADMINISTRATIVE AGENT
Section 11.01.     Authorization and Action. The Administrative Agent may take
such action and carry out such functions under this Agreement as are authorized
to be performed by it pursuant to the terms of this Agreement, any other Related
Document or otherwise contemplated hereby or thereby or are reasonably
incidental thereto; provided, that the duties of the Administrative Agent set
forth in this Agreement shall be determined solely by the express provisions of
this Agreement, and, other than the duties set forth in Section 11.02, any
permissive right of the Administrative Agent hereunder shall not be construed as
a duty.
Section 11.02.     Reliance. None of the Administrative Agent, any of its
Affiliates or any of their respective directors, officers, agents or employees
shall be liable for any action taken or omitted to be taken by any of them under
or in connection with this Agreement or the other Related Documents, except for
damages solely caused by its or their own gross negligence or willful misconduct
as finally determined by a court of competent jurisdiction. Without limiting the
generality of the foregoing, and notwithstanding any term or provision hereof to
the contrary, the Borrower and each Lender hereby acknowledge and agree that the
Administrative Agent as such (a) has no duties or obligations other than as set
forth expressly herein, and has no fiduciary obligations to any person, (b) acts
as a representative hereunder for the Lenders and has no duties or obligations
to, shall incur no liabilities or obligations to, and does not act as an agent
in any capacity for, the Borrower (other than, with respect to the
Administrative Agent, under the Power of Attorney with respect to remedial
actions), the Servicer, the Parent, the Member or the Originators, (c) may
consult with legal counsel, independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken by it in good faith in accordance with the advice of such counsel,
accountants or experts, (d) makes no representation or warranty hereunder to any
Affected Party and shall not be responsible to any such Person for any
statements, representations or warranties made in or in connection with this
Agreement or the other Related Documents, (e) shall not have any duty to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants or conditions of this Agreement or the other Related Documents on the
part of the Borrower, the Servicer, any Originator, the Parent, the Member or
any Lender, or to inspect the property (including the books and records) of the
Borrower, the Servicer, any Originator, the Parent, the Member or any Lender,
(f) shall not be responsible to the Borrower, the Servicer, any Lender or any
other Person for the due execution by any Person other than the Administrative
Agent, or the legality, validity, enforceability, genuineness, sufficiency or
value, of this Agreement or the other Related Documents or any other instrument
or document furnished pursuant hereto or thereto, (g) shall incur no liability
under or in respect of this Agreement or the other Related Documents by acting
upon any notice, consent, certificate or other instrument or writing believed by
it to be genuine and signed, sent or communicated by the proper party or parties
and (h) shall not be bound to make any investigation into the facts or matters
stated in any notice or other communication hereunder and may conclusively rely
on the accuracy of such facts or matters.
Section 11.03.     Wells Fargo and Affiliates. Wells Fargo and its Affiliates
may generally engage in any kind of business with any Obligor, the Parent, the
Member, the Originators, the Borrower, the Servicer, any Lender, any of their
respective Affiliates and any Person who may do business with or own securities
of such Persons or any of their respective Affiliates, all as if Wells Fargo
were not the Administrative Agent and without the duty to account therefor to
any Obligor, the Parent, the Member, any Originator, the Borrower, the Servicer,
any Lender or any other Person.
Section 11.04.     Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender, and based upon such documents and information as it has deemed
appropriate, made its own credit and financial analysis of the Borrower and its
own decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement.
Section 11.05.     Indemnification. Each of the Lenders severally agrees to
indemnify the Administrative Agent (to the extent not reimbursed by the Borrower
and without limiting the obligations of the Borrower hereunder), ratably
according to their respective Pro Rata Shares, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or any other Related Document or
any action taken or omitted by the Administrative Agent in connection herewith
or therewith; provided, however, that no Lender (or the Borrower) shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
solely from the Administrative Agent’s gross negligence or willful misconduct as
finally determined by a court of competent jurisdiction. Without limiting the
foregoing, each Lender agrees to reimburse the Administrative Agent promptly
upon demand for its ratable share of any out-of-pocket expenses (including
counsel fees) incurred by the Administrative Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
and each other Related Document, to the extent that the Administrative Agent is
not reimbursed for such expenses by the Borrower.
Section 11.06.     Successor Administrative Agent. The Administrative Agent may
resign at any time by giving not less than thirty (30) days’ prior written
notice thereof to each of the Lenders and the Borrower. Upon any such
resignation, the Requisite Lenders shall have the right to appoint a successor
Administrative Agent subject, so long as no Termination Event is continuing, to
the Borrower’s consent (such consent not to be unreasonably withheld or
delayed). If no successor Administrative Agent shall have been so appointed by
the Requisite Lenders and shall have accepted such appointment within 30 days
after the resigning the Administrative Agent’s giving notice of resignation,
then the resigning Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent, which shall be a Lender, if a Lender is willing
to accept such appointment, or otherwise shall be a commercial bank or financial
institution or a subsidiary of a commercial bank or financial institution which
commercial bank or financial institution is organized under the laws of the
United States of America or of any State thereof. If no successor Administrative
Agent has been appointed pursuant to the foregoing, by the 30th day after the
date such notice of resignation was given by the resigning Administrative Agent,
such resignation shall become effective and the Requisite Lenders shall
thereafter perform all the duties of the Administrative Agent hereunder until
such time, if any, as the Requisite Lenders appoint a successor Administrative
Agent as provided above. Upon the acceptance of any appointment as the
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall succeed to and become vested with all the
rights, powers, privileges and duties of the resigning Administrative Agent.
Upon the earlier of the acceptance of any appointment as the Administrative
Agent hereunder by a successor Administrative Agent or the effective date of the
resigning Administrative Agent’s resignation, the resigning Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Related Documents, except that any indemnity rights or other rights in
favor of such resigning Administrative Agent shall continue. After any resigning
Administrative Agent’s resignation hereunder, the provisions of this Article XI
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was the Administrative Agent under this Agreement and the other Related
Documents.
Section 11.07.     Setoff and Sharing of Payments. In addition to any rights now
or hereafter granted under applicable law and not by way of limitation of any
such rights, upon the occurrence and during the continuance of any Termination
Event, each Lender is hereby authorized at any time or from time to time,
without notice to the Borrower or to any other Person, any such notice being
hereby expressly waived (but subject to Section 2.03(b)(i)), to set off and to
appropriate and to apply any and all balances held by it at any of its offices
for the account of the Borrower (regardless of whether such balances are then
due to the Borrower) and any other properties or assets any time held or owing
by that Lender or that holder to or for the credit or for the account of the
Borrower against and on account of any of the Borrower Obligations which are not
paid when due. Any Lender or holder of any Note exercising a right to set off or
otherwise receiving any payment on account of the Borrower Obligations in excess
of its Pro Rata Share thereof shall purchase for cash (and the other Lenders or
holders shall sell) such participations in each such other Lender’s or holder’s
Pro Rata Share of the Borrower Obligations as would be necessary to cause such
Lender to share the amount so set off or otherwise received with each other
Lender or holder in accordance with their respective Pro Rata Shares. Each
Lender’s obligation pursuant to this Section 11.07 is in addition to and not in
limitation of its obligations to purchase a participation equal to its Pro Rata
Share of the Swing Line Loan pursuant to Section 2.01(b). The Borrower agrees,
to the fullest extent permitted by law, that (a) any Lender or holder may
exercise its right to set off with respect to amounts in excess of its Pro Rata
Share of the Borrower Obligations and may sell participations in such amount so
set off to other Lenders and holders and (b) any Lender or holders so purchasing
a participation in the Advances made or other Borrower Obligations held by other
Lenders or holders may exercise all rights of set off, bankers’ lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender or holder were a direct holder of the Advances, and the other
Borrower Obligations in the amount of such participation. Notwithstanding the
foregoing, if all or any portion of the set-off amount or payment otherwise
received is thereafter recovered from the Lender that has exercised the right of
set-off, the purchase of participations by that Lender shall be rescinded and
the purchase price restored without interest.
ARTICLE XII.    

MISCELLANEOUS
Section 12.01.     Notices. Except as otherwise provided herein, whenever it is
provided herein that any notice, demand, request, consent, approval, declaration
or other communication shall or may be given to or served upon any of the
parties by any other parties, or whenever any of the parties desires to give or
serve upon any other parties any communication with respect to this Agreement,
each such notice, demand, request, consent, approval, declaration or other
communication shall be in writing and shall be deemed to have been validly
served, given or delivered (a) upon the earlier of actual receipt and three
Business Days after deposit in the United States Mail, registered or certified
mail, return receipt requested, with proper postage prepaid, (b) upon
transmission, when sent by email of the signed notice in PDF form or facsimile
(with such email or facsimile promptly confirmed by delivery of a copy by
personal delivery or United States Mail as otherwise provided in this Section
12.01), (c) one Business Day after deposit with a reputable overnight courier
with all charges prepaid or (d) when delivered, if hand delivered by messenger,
all of which shall be addressed to the party to be notified and sent to the
address or facsimile number set forth below or to such other address (or
facsimile number) as may be substituted by notice given as herein provided. The
giving of any notice required hereunder may be waived in writing by the party
entitled to receive such notice. Failure or delay in delivering copies of any
notice, demand, request, consent, approval, declaration or other communication
to any Person (other than any Lender and the Administrative Agent) designated in
any written notice provided hereunder to receive copies shall in no way
adversely affect the effectiveness of such notice, demand, request, consent,
approval, declaration or other communication. Notwithstanding the foregoing,
whenever it is provided herein that a notice is to be given to any other party
hereto by a specific time, such notice shall only be effective if actually
received by such party prior to such time, and if such notice is received after
such time or on a day other than a Business Day, such notice shall only be
effective on the immediately succeeding Business Day.
Borrower:
 
c/o Cumulus Media Holdings Inc.
3280 Peachtree Road, N.W., Suite 2300
Atlanta, Georgia 30305
Attention: Richard Denning, John Abbott and Eric Richards
Facsimile: 404-260-6877
 
With a copy which shall not constitute notice to:


Jones Day
1420 Peachtree Street, N.E., Suite 800
Atlanta, Georgia 30309
Attention: John E. Zamer, Esq.
Telecopy: (404) 581-8330;
 
Administrative Agent:
 
Wells Fargo Bank, National Association
1100 Abernathy Road, Suite 1600
Atlanta, Georgia 30328
Attention: Isaac Washington
Telephone: 770-508-2166
Facsimile: 855-818-1933



Section 12.02.     Binding Effect; Assignability.
(a)    This Agreement shall be binding upon and inure to the benefit of the
Borrower, each Lender and the Administrative Agent and their respective
successors and permitted assigns. The Borrower may not assign, transfer,
hypothecate or otherwise convey any of its rights or obligations hereunder or
interests herein without the express prior written consent of the Requisite
Lenders and the Administrative Agent. Any such purported assignment, transfer,
hypothecation or other conveyance by the Borrower without the prior express
written consent of the Requisite Lenders and the Administrative Agent shall be
void.
(b)    The Borrower hereby consents to any Lender’s assignment or pledge of,
and/or sale of participations in, at any time or times after the Closing Date of
the Related Documents, Advances, and any Commitment or of any portion thereof or
interest therein, including any Lender’s rights, title, interests, remedies,
powers or duties thereunder (including, without limitation, an assignment by the
Swing Line Lender of all or any portion of its Swing Line Commitment), whether
evidenced by a writing or not, made in accordance with this Section 12.02(b).
Any assignment by a Lender shall (i) require the execution of an assignment
agreement (an “Assignment Agreement”) substantially in the form attached hereto
as Exhibit 12.02(b) or otherwise in form and substance satisfactory to the
Administrative Agent, and acknowledged by, the Administrative Agent and other
than in the case of an assignment by a Lender to one of its Affiliates, the
consent of the Administrative Agent and, so long as no Termination Event has
occurred and is continuing, the Borrower (which consent shall not be
unreasonably withheld or delayed); (ii) if a partial assignment, be in an amount
at least equal to $5,000,000 and, after giving effect to any such partial
assignment, the assigning Lender shall have retained Commitments in an amount at
least equal to $5,000,000; (iii) require the delivery to the Administrative
Agent by the assignee or participant, as the case may be, of any forms,
certificates or other evidence with respect to United States tax withholding
matters, and (iv) other than in the case of an assignment by a Lender to one of
its Affiliates, include a payment to the Administrative Agent by the assignor or
assignee Lender of an assignment fee of $3,500. In the case of an assignment by
a Lender under this Section 12.02, the assignee shall have, to the extent of
such assignment, the same rights, benefits and obligations as it would if it
were a Lender hereunder. The assigning Lender shall be relieved of its
obligations hereunder with respect to its Commitments or assigned portion
thereof from and after the date of such assignment. The Borrower hereby
acknowledges and agrees that any assignment made in accordance with this Section
12.02(b) will give rise to a direct obligation of the Borrower to the assignee
and that the assignee shall thereupon be a “Lender” for all purposes. In all
instances, each Lender’s obligation to make Revolving Credit Advances hereunder
shall be several and not joint and shall be limited to such Lender’s Pro Rata
Share of the applicable Commitment. In the event any Lender assigns or otherwise
transfers all or any part of a Revolving Note or the Swing Line Note, the
Borrower shall, upon the request of such Lender, execute new Revolving Notes or
Swing Line Notes in exchange for the Revolving Notes or Swing Line Notes, as the
case may be, being assigned. Notwithstanding the foregoing provisions of this
Section 12.02(b), each Lender may grant a security interest in, or otherwise
assign as collateral, any of its rights under this Agreement, whether now owned
or hereafter acquired (including rights to payments of principal or interest on
the Loans), to (i) any federal reserve bank (pursuant to Regulation A of the
Federal Reserve Board), without notice to Administrative Agent or (ii) any
holder of, or trustee for the benefit of the holders of, such Lender’s
Indebtedness or equity securities, by notice to Administrative Agent; provided,
however, that no such holder or trustee, whether because of such grant or
assignment or any foreclosure thereon (unless such foreclosure is made through
an assignment in accordance with the above), shall be entitled to any rights of
such Lender hereunder and no such Lender shall be relieved of any of its
obligations hereunder.
(c)    In addition to the foregoing right, any Lender may, without notice to or
consent from the Administrative Agent or the Borrower, (x) grant to an SPV
administered by such Lender the option to make all or any part of any Advance
that such Lender would otherwise be required to make hereunder (and the exercise
of such option by such SPV and the making of Loans pursuant thereto shall
satisfy the obligation of such Lender to make such Loans hereunder); (y) assign
to an SPV administered by a Lender all or a portion of its rights (but not its
obligations) under the Related Documents, including a sale of any Advances or
other Borrower Obligations hereunder and such Lender’s right to receive payment
with respect to any such Borrower Obligation and (z) sell participations to one
or more Persons in or to all or a portion of its rights and obligations under
the Related Documents (including all its rights and obligations with respect to
the Advances); provided, however, that (w) no such option grant, assignment or
participation described in sub-clauses (x), (y) or (z) above shall release
Lender from any of its obligations hereunder or substitute any such SPV or
participant for such Lender as a party hereto and any costs and expenses
(including rating agency fees) relating thereto shall not be a Borrower
Obligation, (x) no such SPV or participant shall have a commitment, or be deemed
to have made an offer to commit, to make Advances hereunder, and none shall be
liable to any Person for any obligations of such Lender hereunder (it being
understood that nothing in this Section 12.02(c) shall limit any rights the
Lender may have as against such SPV or participant under the terms of the
applicable option, sale or participation agreement between or among such
parties); and (y) no such SPV or holder of any such participation shall be
entitled to require such Lender to take or omit to take any action hereunder
except actions directly affecting (i) any reduction in the principal amount of,
or interest rate or Fees payable with respect to, any Advance in which such
holder participates, (ii) any extension of any scheduled payment of the
principal amount of any Advance in which such holder participates or the final
maturity date thereof, and (iii) any release of all or substantially all of the
Borrower Collateral (other than in accordance with the terms of this Agreement
or the other Related Documents). Solely for purposes of Sections 2.08, 2.09 and
9.01, Borrower acknowledges and agrees that each such sale or participation
shall give rise to a direct obligation of the Borrower to the participant or SPV
and each such participant or SPV shall be considered to be a “Lender” for
purposes of such sections. Except as set forth in the preceding sentence, such
Lender’s rights and obligations, and the rights and obligations of the other
Lenders and the Administrative Agent towards such Lender under any Related
Document shall remain unchanged and none of the Borrower, the Administrative
Agent or any Lender (other than the Lender selling a participation or assignment
to an SPV) shall have any duty to any participant or SPV and may continue to
deal solely with the assigning or selling Lender as if no such assignment or
sale had occurred.
(d)    Except as expressly provided in this Section 12.02, no Lender shall, as
between the Borrower and that Lender, or between the Administrative Agent and
that Lender, be relieved of any of its obligations hereunder as a result of any
sale, assignment, transfer or negotiation of, or granting of participation in,
all or any part of the Advances, the Revolving Notes, the Swing Line Note or
other Borrower Obligations owed to such Lender.
(e)    The Borrower shall assist any Lender permitted to sell assignments or
participations under this Section 12.02 as reasonably required to enable the
assigning or selling Lender to effect any such assignment or participation,
including the execution and delivery of any and all agreements, notes and other
documents and instruments as shall be reasonably requested and the participation
of management in meetings with potential assignees or participants. The Borrower
shall, if the Administrative Agent so requests in connection with an initial
syndication of the Commitments hereunder, assist in the preparation of
informational materials for such syndication.
(f)    A Lender may furnish any information concerning the Borrower, the
Originators, the Parent, the Member, the Servicer and/or the Receivables in the
possession of such Lender from time to time to assignees and participants
(including prospective assignees and participants). Each Lender shall obtain
from all prospective and actual assignees or participants confidentiality
covenants substantially equivalent to those contained in Section 12.05.
Section 12.03.     Termination; Survival of Borrower Obligations.
(a)    This Agreement shall create and constitute the continuing obligations of
the parties hereto in accordance with its terms, and shall remain in full force
and effect until the Termination Date.
(b)    Except as otherwise expressly provided herein or in any other Related
Document, no termination or cancellation (regardless of cause or procedure) of
any commitment made by any Affected Party under this Agreement shall in any way
affect or impair the obligations, duties and liabilities of the Borrower or the
rights of any Affected Party relating to any unpaid portion of the Borrower
Obligations, due or not due, liquidated, contingent or unliquidated or any
transaction or event occurring prior to such termination, or any transaction or
event, the performance of which is required after the Facility Maturity Date.
Except as otherwise expressly provided herein or in any other Related Document,
all undertakings, agreements, covenants, warranties and representations of or
binding upon the Borrower and all rights of any Affected Party hereunder, all as
contained in the Related Documents, shall not terminate or expire, but rather
shall survive any such termination or cancellation and shall continue in full
force and effect until the Termination Date; provided, that the rights and
remedies provided for herein with respect to any breach of any representation or
warranty made by the Borrower pursuant to Article IV, the indemnification and
payment provisions of Article X and Sections 11.05 and 12.05 shall be continuing
and shall survive the Termination Date.
Section 12.04.     Costs and Expenses. Any action taken by the Transaction
Parties under or with respect to any Related Document, even if required under
any Related Document or at the request of the Administrative Agent or Requisite
Lenders, shall be at the expense of the Transaction Parties, and neither
Administrative Agent nor any other Secured Party shall be required under any
Related Document to reimburse Transaction Parties or any Subsidiary of the
Transaction Parties therefor except as expressly provided therein. In addition,
(a) the Borrower shall reimburse the Administrative Agent for all reasonable out
of pocket expenses incurred in connection with the negotiation and preparation
of this Agreement and the other Related Documents (including the reasonable fees
and expenses of all of its special counsel, advisors, consultants and auditors
retained in connection with the transactions contemplated thereby and advice in
connection therewith). The Borrower shall reimburse each Lender and the
Administrative Agent for all reasonable fees, costs and expenses, including the
fees, costs and expenses of counsel or other advisors (including environmental
and management consultants and appraisers) for advice, assistance, or other
representation in connection with:
(i)    the forwarding to the Borrower or any other Person on behalf of the
Borrower by any Lender of any proceeds of Advances made by such Lender
hereunder;
(ii)    any amendment, modification or waiver of, consent with respect to, or
termination of this Agreement or any of the other Related Documents or advice in
connection with the administration hereof or thereof or their respective rights
hereunder or thereunder;
(iii)    any Litigation, contest or dispute (whether instituted by the Borrower,
any Lender, the Administrative Agent or any other Person as a party, witness, or
otherwise) in any way relating to the Borrower Collateral, any of the Related
Documents or any other agreement to be executed or delivered in connection
herewith or therewith, including any Litigation, contest, dispute, suit, case,
proceeding or action, and any appeal or review thereof, in connection with a
case commenced by or against the Borrower, the Servicer or any other Person that
may be obligated to any Lender or the Administrative Agent by virtue of the
Related Documents, including any such Litigation, contest, dispute, suit,
proceeding or action arising in connection with any work-out or restructuring of
the transactions contemplated hereby during the pendency of one or more
Termination Events;
(iv)    any attempt to enforce any remedies of a Lender or the Administrative
Agent against the Borrower, the Servicer or any other Person that may be
obligated to them by virtue of any of the Related Documents, including any such
attempt to enforce any such remedies in the course of any work-out or
restructuring of the transactions contemplated hereby during the pendency of one
or more Termination Events;
(v)    any work-out or restructuring of the transactions contemplated hereby
during the pendency of one or more Termination Events; and
(vi)    efforts, during the continuation of a Termination Event, to (A)
evaluate, observe or assess the Originators, the Parent, the Borrower, the
Member or the Servicer or their respective affairs, and (B) verify, protect,
evaluate, assess, appraise, collect, sell, liquidate or otherwise dispose of any
of the Borrower Collateral;
including all reasonable attorneys’ and other professional and service
providers’ fees arising from such services, including those in connection with
any appellate proceedings, and all reasonable expenses, costs, charges and other
fees incurred by such counsel and others in connection with or relating to any
of the events or actions described in this Section 12.04, all of which shall be
payable, on demand, by the Borrower to the applicable Lender or the
Administrative Agent, as applicable. Without limiting the generality of the
foregoing, such reasonable expenses, costs, charges and fees may include: fees,
costs and expenses of accountants, environmental advisors, appraisers,
investment bankers, management and other consultants and paralegals; court costs
and expenses; photocopying and duplication expenses; court reporter fees, costs
and expenses; long distance telephone charges; air express charges; telegram or
facsimile charges; secretarial overtime charges; and reasonable expenses for
travel, lodging and food paid or incurred in connection with the performance of
such legal or other advisory services.
Section 12.05.     Confidentiality.
(a)    Except to the extent otherwise required by applicable law or as required
to be filed publicly with the Securities and Exchange Commission, or unless the
Administrative Agent shall otherwise consent in writing, the Borrower agrees to
maintain the confidentiality of this Agreement (and all drafts hereof and
documents ancillary hereto), in its communications with third parties other than
any Affected Party or any Indemnified Person and otherwise not to disclose,
deliver or otherwise make available to any third party (other than its
directors, officers, employees, accountants or counsel) the original or any copy
of all or any part of this Agreement (or any draft hereof and documents
ancillary hereto) except to an Affected Party or an Indemnified Person or any
financial institution party to the Credit Agreement.
(b)    The Borrower, the Administrative Agent and each Lender severally agrees
that it shall not (and shall not permit any of its Subsidiaries to) issue any
news release or make any public announcement pertaining to the transactions
contemplated by this Agreement and the other Related Documents without the prior
written consent of the Borrower, the Requisite Lenders and the Administrative
Agent (which consent shall not be unreasonably withheld) unless such news
release or public announcement is required by law, in which case the Borrower,
the Administrative Agent and/or any Lender, as the case may be, shall consult
with the Borrower, the Administrative Agent and any Lenders specifically
referenced therein prior to the issuance of such news release or public
announcement.
(c)    The Administrative Agent and each Lender agrees to maintain the
confidentiality of the Information (as defined below), and will not use such
confidential Information for any purpose or in any matter except in connection
with this Agreement, except that Information may be disclosed (1) to (i) each
Affected Party (ii) its and each Affected Party’s and their respective
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential and to not
disclose or use such Information in violation of Regulation FD (17 C.F.R. §
243.100-243.103)) and (iii) industry trade organizations for inclusion in league
table measurements, (2) any regulatory authority (it being understood that it
will to the extent reasonably practicable provide the Borrower with an
opportunity to request confidential treatment from such regulatory authority),
(3) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process, (4) to any other party to this Agreement, (5) to the
extent required in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or any other Related
Document or the enforcement of rights hereunder or thereunder, (6) subject to an
agreement containing provisions substantially the same as those of this Section,
to any assignee of (or participant in), or any prospective assignee of (or
participant in), any of its rights or obligations under this Agreement, (7) with
the consent of the Borrower or (8) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or any
other confidentiality agreement to which it is party with the Borrower or the
Parent or any subsidiary thereof or (ii) becomes available to the Administrative
Agent, or any Lender on a nonconfidential basis from a source other than the
Parent or any subsidiary thereof. For the purposes of this Section,
“Information” means all information received from the Borrower, the Servicer,
the Parent, the Ultimate Parent or any Affiliate thereof relating to the
Borrower, the Servicer, the Parent, the Ultimate Parent or any Affiliate thereof
or their businesses, or any Obligor, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower, the Servicer, the Parent, the Ultimate
Parent or any Affiliate thereof. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
(d)    Each Transaction Party consents to the publication by the Administrative
Agent or any Lender of any press releases, tombstones, advertising or other
promotional materials relating to the financing transactions contemplated by
this Agreement using such Transaction Party’s name, product photographs, logo or
trademark. The Administrative Agent or such Lender shall provide a draft of any
such press release, advertising or other promotional material to the Borrower
for review and approval (such approval not to be unreasonably withheld or
delayed) prior to the publication thereof.
(e)    No Transaction Party shall, and no Transaction Party shall permit any of
its Affiliates to, issue any press release or other public disclosure (other
than any document filed with any Governmental Authority relating to a public
offering of securities of any Transaction Party) using the name, logo or
otherwise referring to Wells Fargo or of any of its Affiliates, the Related
Documents or any transaction contemplated herein or therein to which Wells Fargo
or any of its Affiliates is party without the prior written consent of Wells
Fargo or such Affiliate except to the extent required to do so under applicable
Requirements of Law and then, only after consulting with Wells Fargo.
Section 12.06.     Entire Agreement; Release; Survival.
(a)    THE RELATED DOCUMENTS EMBODY THE ENTIRE AGREEMENT OF THE PARTIES AND
SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS RELATING TO THE SUBJECT MATTER
THEREOF AND ANY PRIOR LETTER OF INTEREST, COMMITMENT LETTER, CONFIDENTIALITY AND
SIMILAR AGREEMENTS INVOLVING ANY TRANSACTION PARTY AND ANY LENDER OR ANY OF
THEIR RESPECTIVE AFFILIATES RELATING TO A FINANCING OF SUBSTANTIALLY SIMILAR
FORM, PURPOSE OR EFFECT OTHER THAN THE FEE LETTER. IN THE EVENT OF ANY CONFLICT
BETWEEN THE TERMS OF THIS AGREEMENT AND ANY OTHER RELATED DOCUMENT, THE TERMS OF
THIS AGREEMENT SHALL GOVERN (UNLESS OTHERWISE EXPRESSLY STATED IN SUCH OTHER
LOAN DOCUMENTS OR SUCH TERMS OF SUCH OTHER RELATED DOCUMENTS ARE NECESSARY TO
COMPLY WITH APPLICABLE REQUIREMENTS OF LAW, IN WHICH CASE SUCH TERMS SHALL
GOVERN TO THE EXTENT NECESSARY TO COMPLY THEREWITH).
(b)    Execution of this Agreement by the Transaction Parties constitutes a
full, complete and irrevocable release of any and all claims which each
Transaction Party may have at law or in equity in respect of all prior
discussions and understandings, oral or written, relating to the subject matter
of this Agreement and the other Related Documents. In no event shall any
Indemnified Party be liable on any theory of liability for any special,
indirect, consequential or punitive damages (including any loss of profits,
business or anticipated savings). Each of Borrower and each other Transaction
Party signatory hereto hereby waives, releases and agrees (and shall cause each
other Transaction Party to waive, release and agree) not to sue upon any such
claim for any special, indirect, consequential or punitive damages, whether or
not accrued and whether or not known or suspected to exist in its favor.
(c)    (i) Any indemnification or other protection provided to any Indemnified
Party pursuant to this Section 12.06 and Section 12.04, and Article XI and
Article XIII and (ii) the provisions of the Sale Agreement that expressly
survive termination thereof, in each case, shall (x) survive the termination of
the Commitments and the payment in full of all Borrower Obligations and (y) with
respect to clause (i) above, inure to the benefit of any Person that at any time
held a right thereunder (as an Indemnified Party or otherwise) and, thereafter,
its successors and permitted assigns.
Section 12.07.     Amendments and Waivers.
(a)    Except for actions expressly permitted to be taken by the Administrative
Agent, no amendment, modification, termination or waiver of any provision of
this Agreement or any Note, or any consent to any departure by the Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Borrower, the Administrative Agent and by the Requisite
Lenders or, to the extent required under clause (b) below, by all affected
Lenders and the Swing Line Lender, and, to the extent required under clause (b)
or clause (c) below, by the Administrative Agent. Except as set forth in clause
(b) below, all amendments, modifications, terminations or waivers requiring the
consent of any Lenders without specifying the required percentage of Lenders
shall require the written consent of the Requisite Lenders.
(b)    • No amendment, modification, termination or waiver shall, unless in
writing and signed by each Lender directly affected thereby, do any of the
following: (1) increase the principal amount of any Lender’s Commitment; (2)
reduce the principal of, rate of interest on or Fees payable with respect to any
Advance made by any affected Lender; (3) extend any scheduled payment date or
final maturity date of the principal amount of any Advance of any affected
Lender; (4) waive, forgive, defer, extend or postpone any payment of interest or
Fees as to any affected Lender; (5) change the percentage of the Aggregate
Commitments or of the aggregate Outstanding Principal Amount which shall be
required for Lenders or any of them to take any action hereunder; (6) release
all or substantially all of the Borrower Collateral; (7) change the definition
of “Borrowing Base” or any defined term used for purposes of calculating the
Borrowing Base or (8) amend or waive this Section 12.07 or the definition of the
term “Requisite Lenders” insofar as such definition affects the substance of
this Section 12.07. Furthermore, no amendment, modification, termination or
waiver shall be effective to the extent that it (x) affects the rights or duties
of the Administrative Agent under this Agreement or any other Related Document
unless in writing and signed by the Administrative Agent, or (y) affects the
rights or duties of the Swing Line Lender under this Agreement or modifies or
amends any other provision of this Agreement or any other Related Document
relating the Swing Line Loan, Swing Line Advances or the Swing Line Lender
unless in writing and signed by the Swing Line Lender.
(i)    Each amendment, modification, termination or waiver shall be effective
only in the specific instance and for the specific purpose for which it was
given. No amendment, modification, termination or waiver shall be required for
the Administrative Agent to take additional Borrower Collateral pursuant to any
Related Document. No notice to or demand on the Borrower in any case shall
entitle the Borrower to any other or further notice or demand in similar or
other circumstances.
(c)    If, in connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all affected Lenders,
the consent of Requisite Lenders is obtained, but the consent of other Lenders
whose consent is required is not obtained (any such Lender whose consent is not
obtained as described this clause (i) or in clause (ii) below being referred to
as a “Non-Consenting Lender”), then, so long as the Administrative Agent is not
a Non-Consenting Lender, at the Borrower’s request the Administrative Agent, or
a Person acceptable to the Administrative Agent, shall have the right with the
Administrative Agent’s consent and in the Administrative Agent’s sole discretion
(but shall have no obligation) to purchase from such Non-Consenting Lenders, and
such Non-Consenting Lenders agree that they shall, upon the Administrative
Agent’s request, sell and assign to the Administrative Agent or such Person, all
of the Commitments of such Non-Consenting Lender for an amount equal to the
principal balance of all Advances held by the Non-Consenting Lender and all
accrued interest and Fees with respect thereto through the date of sale, such
purchase and sale to be consummated pursuant to an executed Assignment
Agreement.
(d)    Upon the Administrative Agent’s written confirmation of payment in full
in cash and performance of all of the Borrower Obligations (other than
contingent, unasserted indemnification provisions in respect of provisions that
expressly survive the terms hereof), termination of the Aggregate Commitment and
a release of all claims against the Administrative Agent and Lenders, and so
long as no suits, actions, proceedings or claims are pending or threatened
against any Indemnified Person asserting any damages, losses or liabilities that
are Indemnified Liabilities, the Lien of the Administrative Agent hereunder
shall be automatically released and the Borrower shall be released from its
obligations hereunder and under the other Related Documents (except to the
extent any such obligation is intended to survive such termination) and the
Administrative Agent shall deliver to the Borrower termination statements and
other documents necessary or appropriate to evidence the termination of the
Liens securing payment of the Borrower Obligations and hereby authorizes the
Borrower to prepare and file any such termination statements on behalf of the
Administrative Agent and the other Secured Parties.
Section 12.08.     No Waiver; Remedies. The failure by any Lender or the
Administrative Agent, at any time or times, to require strict performance by the
Borrower or the Servicer of any provision of this Agreement, any Receivables
Assignment or any other Related Document shall not waive, affect or diminish any
right of any Lender or the Administrative Agent thereafter to demand strict
compliance and performance herewith or therewith. Any suspension or waiver of
any breach or default hereunder shall not suspend, waive or affect any other
breach or default whether the same is prior or subsequent thereto and whether
the same or of a different type. None of the undertakings, agreements,
warranties, covenants and representations of the Borrower or the Servicer
contained in this Agreement, any Receivables Assignment or any other Related
Document, and no breach or default by the Borrower or the Servicer hereunder or
thereunder, shall be deemed to have been suspended or waived by any Lender or
the Administrative Agent unless such waiver or suspension is by an instrument in
writing signed by an officer of or other duly authorized signatory of the
applicable Lenders and the Administrative Agent and directed to the Borrower or
the Servicer, as applicable, specifying such suspension or waiver. The rights
and remedies of the Lenders and the Administrative Agent under this Agreement
and the other Related Documents shall be cumulative and nonexclusive of any
other rights and remedies that the Lenders and the Administrative Agent may have
hereunder, thereunder, under any other agreement, by operation of law or
otherwise. Neither the Administrative Agent nor any of the Lenders shall be
obligated to exhaust its recourse to or any remedy related to the Borrower
Collateral prior to its enforcement of its rights and remedies against the
Borrower hereunder. No course of dealing between the Transaction Parties, any
Affiliate of the Transaction Parties, the Administrative Agent or any Lender
shall be effective to amend, modify or discharge any provision of this Agreement
or any of the other Related Documents.
Section 12.09.     Governing Law, Jurisdiction and Waiver of Jury Trial.
(a)    Governing Law. The laws of the State of New York shall govern all matters
arising out of, in connection with or relating to this Agreement, including,
without limitation, its validity, interpretation, construction, performance and
enforcement (including, without limitation, any claims sounding in contract or
tort law arising out of the subject matter hereof and any determinations with
respect to post-judgment interest).
(b)    Submission to Jurisdiction. Any legal action or proceeding with respect
to any Related Document shall be brought exclusively in the courts of the State
of New York located in the City of New York, Borough of Manhattan, or of the
United States of America for the Southern District of New York and, by execution
and delivery of this Agreement, the Borrower and each other Transaction Party
executing this Agreement hereby accepts for itself and in respect of its
Property, generally and unconditionally, the jurisdiction of the aforesaid
courts; provided that nothing in this Agreement shall limit the right of
Administrative Agent to commence any proceeding in the federal or state courts
of any other jurisdiction to the extent Administrative Agent determines that
such action is necessary or appropriate to exercise its rights or remedies under
the Related Documents. The parties hereto (and, to the extent set forth in any
other Related Document, each other Transaction Party) hereby irrevocably waive
any objection, including any objection to the laying of venue or based on the
grounds of forum non conveniens, that any of them may now or hereafter have to
the bringing of any such action or proceeding in such jurisdictions.
(c)    Service of Process. Each Transaction Party hereby irrevocably waives
personal service of any and all legal process, summons, notices and other
documents and other service of process of any kind and consents to such service
in any suit, action or proceeding brought in the United States of America with
respect to or otherwise arising out of or in connection with any Related
Document by any means permitted by applicable Requirements of Law, including by
the mailing thereof (by registered or certified mail, postage prepaid) to the
address of the Borrower specified herein (and shall be effective when such
mailing shall be effective, as provided therein). Each Transaction Party agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.
(d)    Non-Exclusive Jurisdiction. Nothing contained in this Section 12.09 shall
affect the right of Administrative Agent or any Lender to serve process in any
other manner permitted by applicable Requirements of Law or commence legal
proceedings or otherwise proceed against any Transaction Party in any other
jurisdiction.
(e)    WAIVER OF JURY TRIAL. THE PARTIES HERETO, TO THE EXTENT PERMITTED BY LAW,
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT
OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT, THE OTHER RELATED
DOCUMENTS AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY AND THEREBY. THIS WAIVER
APPLIES TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE.
Section 12.10.     Counterpart. This Agreement may be executed in any number of
separate counterparts, each of which shall collectively and separately
constitute one agreement. Delivery of an executed counterpart of this Agreement
by facsimile or other electronic imaging system shall be deemed as effective as
delivery of an originally executed counterpart.
Section 12.11.     Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such a manner as to be effective and valid
under applicable law, but if any provision of this Agreement shall be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity without invalidating the remainder
of such provision or the remaining provisions of this Agreement.
Section 12.12.     Section Titles. The section, titles and table of contents
contained in this Agreement are and shall be without substantive meaning or
content of any kind whatsoever and are not a part of the agreement between the
parties hereto.
Section 12.13.     Further Assurances.
(a)    The Borrower shall, or shall cause the Servicer to, at its sole cost and
expense, upon request of any of the Lenders or the Administrative Agent,
promptly and duly execute and deliver any and all further instruments and
documents and take such further action that may be reasonably necessary or
desirable or that any of the Lenders or the Administrative Agent may request to
(i) perfect, protect, preserve, continue and maintain fully the Liens granted to
the Administrative Agent for the benefit of itself and the Lenders under this
Agreement, (ii) enable the Lenders or the Administrative Agent to exercise and
enforce its rights under this Agreement or any of the other Related Documents or
(iii) otherwise carry out more effectively the provisions and purposes of this
Agreement or any other Related Document. Without limiting the generality of the
foregoing, the Borrower shall, upon request of any of the Lenders or the
Administrative Agent, (A) execute and file such financing or continuation
statements, or amendments thereto or assignments thereof, and such other
instruments or notices that may be necessary or desirable or that any of the
Lenders or the Administrative Agent may request to perfect, protect and preserve
the Liens granted pursuant to this Agreement, free and clear of all Adverse
Claims, (B) mark, or cause the Servicer to mark, each Contract evidencing each
Transferred Receivable with a legend, acceptable to each Lender and the
Administrative Agent evidencing that the Borrower has purchased such Transferred
Receivables and that the Administrative Agent, for the benefit of the Secured
Parties, has a security interest in and lien thereon, (C) mark, or cause the
Servicer to mark, its master data processing records evidencing such Transferred
Receivables with such a legend and (D) following the occurrence of a Termination
Event that has not been cured or waived, notify or cause the Servicer to notify
Obligors of the Liens on the Transferred Receivables granted hereunder.
(b)    Without limiting the generality of the foregoing, the Borrower hereby
authorizes the Lenders and the Administrative Agent, and each of the Lenders
hereby authorizes the Administrative Agent, to file one or more financing or
continuation statements, or amendments thereto or assignments thereof, relating
to all or any part of the Transferred Receivables, including Collections with
respect thereto, or the Borrower Collateral without the signature of the
Borrower or, as applicable, the Lenders, as applicable, to the extent permitted
by applicable law (including, for administrative convenience, financing
statements with respect to the Borrower describing the collateral covered by any
such UCC-1 financing statement as “all assets” or language similar thereto). A
carbon, photographic or other reproduction of this Agreement or of any notice or
financing statement covering the Transferred Receivables, the Borrower
Collateral or any part thereof shall be sufficient as a notice or financing
statement where permitted by law.
Section 12.14.     Marshaling; Payments Set Aside. No Secured Party shall be
under any obligation to marshal any Property in favor of any Transaction Party
or any other Person or against or in payment of any Borrower Obligation. To the
extent that any Secured Party receives a payment from Borrower, from any other
Transaction Party, from the proceeds of the Collateral, from the exercise of its
rights of setoff, any enforcement action or otherwise, and such payment is
subsequently, in whole or in part, invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other party, then to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies
therefor, shall be revived and continued in full force and effect as if such
payment had not occurred.
Section 12.15.     No Third Parties Benefited. This Agreement is made and
entered into for the sole protection and legal benefit of the Borrower, the
Lenders, the Administrative Agent and, each other Secured Party, and their
permitted successors and assigns, and no other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any of the other Related Documents.
Neither the Administrative Agent nor any Lender shall have any obligation to any
Person not a party to this Agreement or the other Related Documents.
Section 12.16.     Patriot Act. Each Lender that is subject to the Patriot Act
hereby notifies the Transaction Parties that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies each Transaction Party, which information includes the name and
address of each Transaction Party and other information that will allow such
Lender to identify each Transaction Party in accordance with the Patriot Act.
Section 12.17.     Creditor-Debtor Relationship. The relationship between the
Administrative Agent and each Lender, on the one hand, and the Borrower, on the
other hand, is solely that of creditor and debtor. No Secured Party has any
fiduciary relationship or duty to any Transaction Party arising out of or in
connection with, and there is no agency, tenancy or joint venture relationship
between the Secured Parties and the Transaction Parties by virtue of, any
Related Document or any transaction contemplated therein.
Section 12.18.     Amendment and Restatement. The parties hereto agree that as
of the Restatement Effective Date, the terms and conditions of the Existing
Receivables Funding and Administration Agreement shall be and hereby are
amended, superseded, and restated in their entirety by the terms and provisions
of this Agreement. This Agreement is not intended to and shall not constitute a
novation of the Existing Receivables Funding and Administration Agreement or the
indebtedness incurred thereunder. With respect to any date or time period
occurring and ending prior to the Restatement Effective Date, the rights and
obligations of the parties to the Existing Receivables Funding and
Administration Agreement shall be governed by the Existing Receivables Funding
and Administration Agreement and the “Related Documents” (as defined therein),
and with respect to any date or time period occurring and ending on or after the
Restatement Effective Date, the rights and obligations of the parties hereto
shall be governed by this Agreement and the other Related Documents (as defined
herein).
Section 12.19.     Release. The Borrower hereby acknowledges and confirms on its
own behalf and any Person claiming by or through the Borrower (collectively, the
“Releasors”), that (i) it does not have any grounds, and hereby agrees not to
challenge, in any case, based upon acts or omissions of any Indemnified Person
occurring prior to the date hereof or facts otherwise known to it as of the date
hereof, the effectiveness, genuineness, validity, collectability or
enforceability of the Related Documents and (ii) it does not possess, and hereby
unconditionally and forever waives, remises, releases, discharges and holds
harmless each Indemnified Person, from and against, and agrees not to allege or
pursue, any action, cause of action, suit, debt, liability, loss, expense,
claim, counterclaim, cross-claim, demand, defense, offset, opposition, demand
and other right of action whatsoever, whether now known or unknown, past or
present, asserted or unasserted, contingent or liquidated, whether in law,
equity or otherwise, which any of the Releasors ever had, now have, may have, or
claim to have against any of the Indemnified Persons, by reason of any matter,
cause or thing whatsoever, with respect to events or omissions occurring or
arising on or prior to the date hereof and relating to the Related Documents.
ARTICLE XIII.    

TAXES
Section 13.01.     Taxes.
(a)    Except as otherwise provided in this Section 13.01, each payment by any
Transaction Party under any Related Document shall be made free and clear of all
present or future taxes, levies, imposts, deductions, charges or withholdings
and all liabilities with respect thereto (and without deduction for any of them)
(collectively, but excluding Excluded Taxes, the “Taxes”).
(b)    If any Taxes shall be required by any Requirement of Law to be deducted
from or in respect of any amount payable under any Related Document to any
Secured Party (i) such amount shall be increased as necessary to ensure that,
after all required deductions for Taxes are made (including deductions
applicable to any increases to any amount under this Section 13.01), such
Secured Party receives the amount it would have received had no such deductions
been made, (ii) the relevant Transaction Party shall make such deductions, (iii)
the relevant Transaction Party shall timely pay the full amount deducted to the
relevant taxing authority or other authority in accordance with applicable
Requirements of Law and (iv) within 30 days after such payment is made, the
relevant Transaction Party shall deliver to the Administrative Agent an original
or certified copy of a receipt evidencing such payment or other evidence of
payment reasonably satisfactory to the Administrative Agent.
(c)    In addition, the Borrower agrees to pay, and authorize the Administrative
Agent to pay in their name, any stamp, documentary, excise or property tax,
charges or similar levies imposed by any applicable Requirement of Law or
Governmental Authority and all Liabilities with respect thereto (including by
reason of any delay in payment thereof), in each case arising from the
execution, delivery or registration of, or otherwise with respect to, any
Related Document or any transaction contemplated therein (collectively, “Other
Taxes”). The Swing Line Lender may, without any need for notice, demand or
consent from the Borrower, by making funds available to the Administrative Agent
in the amount equal to any such payment, make a Swing Loan to the Borrower in
such amount, the proceeds of which shall be used by the Administrative Agent in
whole to make such payment. Within 30 days after the date of any payment of
Taxes or Other Taxes by any Transaction Party, the Borrower shall furnish to the
Administrative Agent, at its address referred to in Section 12.01, the original
or a certified copy of a receipt evidencing payment thereof or other evidence of
payment reasonably satisfactory to the Administrative Agent.
(d)    The Borrower shall reimburse and indemnify, within 30 days after receipt
of demand therefor (with copy to the Administrative Agent), each Secured Party
for all Taxes and Other Taxes (including any Taxes and Other Taxes imposed by
any jurisdiction on amounts payable under this Section 13.01) paid by such
Secured Party and any Liabilities arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted. A
certificate of the Secured Party (or of the Administrative Agent on behalf of
such Secured Party) claiming any compensation under this clause (d), setting
forth the amounts to be paid thereunder and delivered to the Borrower with copy
to the Administrative Agent, shall be conclusive, binding and final for all
purposes, absent manifest error. In determining such amount, the Administrative
Agent and such Secured Party may use any reasonable averaging and attribution
methods.
(e)    Any Lender claiming any additional amounts payable pursuant to this
Section 13.01 shall use its reasonable efforts (consistent with its internal
policies and Requirements of Law) to change the jurisdiction of its Lending
Office if such a change would reduce any such additional amounts (or any similar
amount that may thereafter accrue) and would not, in the sole determination of
such Lender, be otherwise disadvantageous to such Lender.
(f)    Each U.S. Lender Party shall (A) on or prior to the date such U.S. Lender
Party becomes a “U.S. Lender Party” hereunder, (B) on or prior to the date on
which any such form or certification expires or becomes obsolete, (C) after the
occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (f) and (D)
from time to time if requested by the Borrower or the Administrative Agent (or,
in the case of a participant or SPV, the relevant Lender), provide the
Administrative Agent and the Borrower (or, in the case of a participant or SPV,
the relevant Lender) with two completed originals of Form W-9 (certifying that
such U.S. Lender Party is entitled to an exemption from U.S. backup withholding
tax) or any successor form. Each Lender having sold a participation in any of
its Obligations or identified an SPV as such to the Administrative Agent shall
collect from such participant or SPV the documents described in this clause (f)
and provide them to the Administrative Agent. Each Lender that is not a U.S.
Lender Party shall, to the extent it is legally entitled to do so, deliver to
the Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Lender becomes
a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an applicable
Form W-8.
Section 13.02.     Certificates of Lenders. Any Lender claiming reimbursement or
compensation pursuant to this Article XIII shall deliver to the Borrower (with a
copy to the Administrative Agent) a certificate setting forth in reasonable
detail the amount payable to such Lender hereunder and such certificate shall be
conclusive and binding on the Borrower in the absence of manifest error.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]







IN WITNESS WHEREOF, the parties have caused this Amended and Restated
Receivables Funding and Administration Agreement to be executed by their
respective officers thereunto duly signatories, as of the date first above
written.
 
CMI RECEIVABLES FUNDING LLC, as the Borrower
 
 
 
 
 
By ________________________________
 
Name ______________________________
 
Title _______________________________





Commitment: $50,000,000
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as a Lender and as Swing Line Lender
 
 
 
By: ________________________________
 
Name: ______________________________
 
Title:                    
 
 
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as Administrative Agent
 
 
 
By: ________________________________
 
Name: ______________________________
 
Title:                    





iii



--------------------------------------------------------------------------------






Exhibit 2.01(a)(ii) to Funding Agreement
FORM OF REVOLVING NOTE
$______________
[_________], 20__

FOR VALUE RECEIVED, the undersigned, CMI RECEIVABLES FUNDING LLC, a Delaware
limited liability company (the “Borrower”), HEREBY PROMISES TO PAY to the order
of [________________] (the “Lender”), at the offices of WELLS FARGO BANK,
NATIONAL ASSOCIATION, as agent for the Lender (the “Administrative Agent”), at
its address at 1100 Abernathy Road, Suite 1600, Atlanta, Georgia 30328, or at
such other place as the Administrative Agent may designate from time to time in
writing, in lawful money of the United States of America and in immediately
available funds, the amount of ______________ DOLLARS AND ____ CENTS
($_____________) or, if less, the aggregate unpaid amount of all Revolving
Credit Advances made to the undersigned under the “Funding Agreement” (as
hereinafter defined). All capitalized terms used but not otherwise defined
herein have the meanings given to them in the Funding Agreement.
This Revolving Note is one of the Revolving Notes issued pursuant to that
certain Amended and Restated Receivables Funding and Administration Agreement
dated as of March 15, 2017 by and among the Borrower, the Lender (and any other
“Lender” party thereto), and the Administrative Agent (including all annexes,
exhibits and schedules thereto, and as from time to time amended, restated,
supplemented or otherwise modified, the “Funding Agreement”), and is entitled to
the benefit and security of the Funding Agreement and all of the other Related
Documents referred to therein. Reference is hereby made to the Funding Agreement
for a statement of all of the terms and conditions under which the Revolving
Credit Advances evidenced hereby are made and are to be repaid. The date and
amount of each Revolving Credit Advance made by the Lender to the Borrower, the
rates of interest applicable thereto and each payment made on account of the
principal thereof, shall be recorded by the Administrative Agent on its books;
provided that the failure of the Administrative Agent to make any such
recordation shall not affect the obligations of the Borrower to make a payment
when due of any amount owing under the Funding Agreement or this Revolving Note
in respect of the Revolving Credit Advances actually made by the Lender to the
Borrower.
The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Funding Agreement, the terms of
which are hereby incorporated herein by reference. Interest thereon shall be
paid until such principal amount is paid in full at such interest rates and at
such times, and pursuant to such calculations, as are specified in the Funding
Agreement.
If any payment on this Revolving Note becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.



Upon and after the occurrence of any Termination Event, this Revolving Note may,
as provided in the Funding Agreement, and without demand, notice or legal
process of any kind, be declared, and immediately shall become, due and payable.
Time is of the essence of this Revolving Note. Demand, presentment, protest and
notice of nonpayment and protest are hereby waived by the Borrower.
Except as provided in the Funding Agreement, this Revolving Note may not be
assigned by the Lender to any Person.
THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT
STATE.


 
CMI RECEIVABLES FUNDING LLC
 
 
 
 
 
By: ______________________________
 
Name:
 
Title:




Exhibit 2.01(b)(ii) to Funding Agreement
FORM OF SWING LINE NOTE
$[___________]
[_________], 20__

FOR VALUE RECEIVED, the undersigned, CMI RECEIVABLES FUNDING LLC, a Delaware
limited liability company (the “Borrower”), HEREBY PROMISES TO PAY to the order
of WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”) (the “Swing Line
Lender”), at the offices of Wells Fargo, as agent (in such capacity, the
“Administrative Agent”), at the Agent’s address at 1100 Abernathy Road, Suite
1600, Atlanta, Georgia 30328, or at such other place as the Administrative Agent
may designate from time to time in writing, in lawful money of the United States
of America and in immediately available funds, the amount of [___________]
($[_________]) or, if less, the aggregate unpaid amount of all Swing Line
Advances made to the undersigned under the “Funding Agreement” (as hereinafter
defined). All capitalized terms used but not otherwise defined herein have the
meanings given to them in the Funding Agreement.
This Swing Line Note is issued pursuant to that certain Amended and Restated
Receivables Funding and Administration Agreement dated as of March 15, 2017 by
and among the Borrower, the Swing Line Lender, the other “Lenders” party
thereto, and the Administrative Agent (including all annexes, exhibits and
schedules thereto and as from time to time amended, restated, supplemented or
otherwise modified, the “Funding Agreement”), and is entitled to the benefit and
security of the Funding Agreement and all of the other Related Documents
referred to therein. Reference is hereby made to the Funding Agreement for a
statement of all of the terms and conditions under which the Swing Line Advances
evidenced hereby are made and are to be repaid. The date and amount of each
Swing Line Advance made by Swing Line Lender to the Borrower, the rate of
interest applicable thereto and each payment made on account of the principal
thereof, shall be recorded by the Administrative Agent on its books; provided
that the failure of the Administrative Agent to make any such recordation shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Funding Agreement or this Swing Line Note in respect of
the Swing Line Advances made by Swing Line Lender to the Borrower.
The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Funding Agreement, the terms of
which are hereby incorporated herein by reference. Interest thereon shall be
paid until such principal amount is paid in full at such interest rates and at
such times, and pursuant to such calculations, as are specified in the Funding
Agreement.
If any payment on this Swing Line Note becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.



Upon and after the occurrence of any Termination Event, this Swing Line Note
may, as provided in the Funding Agreement, and without demand, notice or legal
process of any kind, be declared, and immediately shall become, due and payable.
Time is of the essence of this Swing Line Note. Demand, presentment, protest and
notice of nonpayment and protest are hereby waived by Borrower.
THIS SWING LINE NOTE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE.


 
CMI RECEIVABLES FUNDING LLC
 
 
 
 
 
By: ______________________________
 
Name:
 
Title:






Exhibit 2.02(a) to Funding Agreement
FORM OF COMMITMENT REDUCTION NOTICE
[Insert Date]
Wells Fargo Bank, National Association,
as Administrative Agent
1100 Abernathy Road, Suite 1600
Atlanta, Georgia 30328
Attention: Isaac Washington
Telephone: 770-508-2166
Facsimile: 855-818-1933
Re:
Amended and Restated Receivables Funding and Administration
Agreement

Ladies and Gentlemen:
This notice is given pursuant to Section 2.02(a) of that certain Amended and
Restated Receivables Funding and Administration Agreement dated as of March 15,
2017 (the “Funding Agreement”), by and among CMI Receivables Funding LLC (the
“Borrower”), the financial institutions party thereto as lenders (the “Lenders”)
and Wells Fargo Bank, National Association, as Lender, Swing Line Lender and as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”). Capitalized terms used and not otherwise defined herein shall have the
respective meanings ascribed to them in the Funding Agreement.
Pursuant to Section 2.02(a) of the Funding Agreement, the Borrower hereby
irrevocably notifies the Lenders and the Administrative Agent of its election to
permanently reduce the Aggregate Commitment to [$_____], effective as of [_____
__], [___].[[This reduction is the [first/second/third/fourth] reduction [for
the current calendar year] permitted by Section 2.02(a) of the Funding
Agreement.]] After such reduction, the Aggregate Commitment will not be less
than the Outstanding Principal Amount.
 
Very truly yours,
 
 
 
[___________]
 
 
 
 
 
 
 
By ___________________________________
 
Name _________________________________
 
Title __________________________________




Exhibit 2.02(b) to Funding Agreement
FORM OF COMMITMENT TERMINATION NOTICE
[Insert Date]
Wells Fargo Bank, National Association,
as Administrative Agent
1100 Abernathy Road, Suite 1600
Atlanta, Georgia 30328
Attention: Isaac Washington
Telephone: 770-508-2166
Facsimile: 855-818-1933]
Re:
Amended and Restated Receivables Funding and Administration
Agreement

Ladies and Gentlemen:
This notice is given pursuant to Section 2.02(b) of that certain Amended and
Restated Receivables Funding and Administration Agreement dated as of March 15,
2017 (the “Funding Agreement”), by and among CMI Receivables Funding LLC (the
“Borrower”), the financial institutions party thereto as lenders (the “Lenders”)
and Wells Fargo Bank, National Association, as a Lender, Swing Line Lender and
as administrative agent for the Lenders (in such capacity, the “Administrative
Agent”). Capitalized terms used and not otherwise defined herein shall have the
respective meanings ascribed to them in the Funding Agreement.
Pursuant to Section 2.02(b) of the Funding Agreement, the Borrower hereby
irrevocably notifies the Lenders and the Administrative Agent of its election to
terminate the Aggregate Commitment effective as of [_____ __], [___]. In
connection therewith, the Borrower shall reduce Outstanding Principal Amount to
zero on or prior to such date and make all other payments required by Section
2.03(g) and pay any other fees that are due and payable pursuant to the Fee
Letter at the time and in the manner specified therein.
 
Very truly yours,
 
 
 
[___________]
 
 
 
 
 
 
 
By ___________________________________
 
Name _________________________________
 
Title __________________________________








--------------------------------------------------------------------------------






Exhibit 2.03(a) to Funding Agreement
FORM OF BORROWING REQUEST
[Insert Date]
Wells Fargo Bank, National Association,
as Administrative Agent
1100 Abernathy Road, Suite 1600
Atlanta, Georgia 30328
Attention: Isaac Washington
Telephone: 770-508-2166
Facsimile: 855-818-1933
Re:
Amended and Restated Receivables Funding and Administration
Agreement

Ladies and Gentlemen:
This notice is given pursuant to Section 2.03(a) of that certain Amended and
Restated Receivables Funding and Administration Agreement dated as of March 15,
2017 (the “Funding Agreement”), by and among CMI Receivables Funding LLC (the
“Borrower”), the financial institutions party thereto as lenders (the “Lenders”)
and Wells Fargo Bank, National Association, as a lender, a Swing Line Lender and
as administrative agent for the Lenders (in such capacity, the “Administrative
Agent”). Capitalized terms used and not otherwise defined herein shall have the
respective meanings ascribed to them in the Funding Agreement.
Pursuant to Section 2.01 of the Funding Agreement, the Borrower hereby requests
that a Borrowing be made to the Borrower on [_____ __], [____], in the amount of
[$_____] which shall be a [Swing Line Advance][Revolving Credit Advance]
consisting of [LIBOR Rate Advances], to be disbursed to the Borrower in
accordance with Section 2.04(a) of the Funding Agreement. The Borrower hereby
represents and warrants that the conditions set forth in Section 3.02 of the
Funding Agreement have been satisfied. Attached hereto is a certificate setting
forth a pro forma calculation of the Borrowing Base after giving effect to the
acquisition by the Borrower of new Transferred Receivables and the receipt of
Collections since the date of the most recent Report, and the making of such
Borrowing.
 
Very truly yours,
 
 
 
[____________]
 
 
 
By ___________________________________
 
Name _________________________________
 
Title __________________________________




Exhibit to Borrowing Request
Pro Forma Calculation of Borrowing Base
[Attached]



Exhibit 2.03(g) to Funding Agreement
FORM OF REPAYMENT NOTICE
[Insert Date]
Wells Fargo Bank, National Association,
as Administrative Agent
1100 Abernathy Road, Suite 1600
Atlanta, Georgia 30328
Attention: Isaac Washington
Telephone: 770-508-2166
Facsimile: 855-818-1933
Re:
Amended and Restated Receivables Funding and Administration
Agreement

Ladies and Gentlemen:
This notice is given pursuant to Section 2.03(g) of that certain Amended and
Restated Receivables Funding and Administration Agreement dated as of March 15,
2017 (the “Funding Agreement”), by and among CMI Receivables Funding LLC (the
“Borrower”), the financial institutions party thereto as lenders (the
“Lenders”), and Wells Fargo Bank, National Association, as a lender (in such
capacity, the “Lender”) and as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”). Capitalized terms used and not otherwise
defined herein shall have the respective meanings ascribed to them in the
Funding Agreement.
Pursuant to Section 2.03(g) of the Funding Agreement, the Borrower hereby
notifies the Lenders and the Administrative Agent of its request to repay the
principal amount of outstanding Advances in an amount equal to [$_____] on
[_____ __], [___] (which is a Business Day), from [Collections/other sources].
In connection therewith, the Borrower will pay to the Administrative Agent (1)
all interest accrued on the Outstanding Principal Amount being repaid through
but excluding the date of such repayment and (2) any and all amounts payable
under Section 2.11 of the Funding Agreement by virtue thereof.
 
Very truly yours,
 
 
 
[________]
 
 
 
 
 
By ___________________________________
 
Name _________________________________
 
Title __________________________________




Exhibit 9.03 to Funding Agreement
Form of
POWER OF ATTORNEY
This Power of Attorney is executed and delivered by CMI Receivables Funding LLC,
as Borrower, (“Grantor”) under the Funding Agreement (as defined below), to
Wells Fargo Bank, National Association, as Administrative Agent under the
Funding Agreement (hereinafter referred to as “Attorney”), pursuant to that
certain Amended and Restated Receivables Funding and Administration Agreement
dated as of [____], 2013 (as amended, restated, supplemented or otherwise
modified from time to time, the “Funding Agreement”), by and among Grantor, the
other parties thereto and Attorney and the other Related Documents. Capitalized
terms used herein and not otherwise defined shall have the meanings ascribed to
them in the Funding Agreement. No person to whom this Power of Attorney is
presented, as authority for Attorney to take any action or actions contemplated
hereby, shall be required to inquire into or seek confirmation from Grantor as
to the authority of Attorney to take any action described below, or as to the
existence of or fulfillment of any condition to this Power of Attorney, which is
intended to grant to Attorney unconditionally the authority to take and perform
the actions contemplated herein, and Grantor irrevocably waives any right to
commence any suit or action, in law or equity, against any person or entity that
acts in reliance upon or acknowledges the authority granted under this Power of
Attorney. The power of attorney granted hereby is coupled with an interest and
may not be revoked or cancelled by Grantor until all Borrower Obligations under
the Related Documents have been indefeasibly paid in full and Attorney has
provided its written consent thereto.
Grantor hereby irrevocably constitutes and appoints Attorney (and all officers,
employees or agents designated by Attorney), with full power of substitution, as
its true and lawful attorney in fact with full irrevocable power and authority
in its place and stead and in its name or in Attorney’s own name, from time to
time in Attorney’s discretion, to take any and all appropriate action and to
execute and deliver any and all documents and instruments that may be necessary
or desirable to accomplish the purposes of the Funding Agreement, and, without
limiting the generality of the foregoing, hereby grants to Attorney the power
and right, on its behalf, without notice to or assent by it, upon the occurrence
and during the continuance of any Termination Event, to do the following: (a)
open mail for it, and ask, demand, collect, give acquaintances and receipts for,
take possession of, or endorse and receive payment of, any checks, drafts,
notes, acceptances, or other instruments for the payment of moneys due in
respect of Transferred Receivables, and sign and endorse any invoices, freight
or express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, and notices in connection with any Borrower
Collateral; (b) pay or discharge any taxes, Liens, or other encumbrances levied
or placed on or threatened against any Borrower Collateral; (c) defend any suit,
action or proceeding brought against it or any Borrower Collateral if the
Grantor does not defend such suit, action or proceeding or if Attorney believes
that it is not pursuing such defense in a manner that will maximize the recovery
to Attorney, and settle, compromise or adjust any suit, action, or proceeding
described above and, in connection therewith, give such discharges or releases
as Attorney may deem appropriate; (d) file or prosecute any claim, Litigation,
suit or proceeding in any court of competent jurisdiction or before any
arbitrator, or take any other action otherwise deemed appropriate by Attorney
for the purpose of collecting any and all such moneys due with respect to any
Borrower Collateral or otherwise with respect to the Related Documents whenever
payable and to enforce any other right in respect of its property; (e) sell,
transfer, pledge, make any agreement with respect to, or otherwise deal with,
any Borrower Collateral, and execute, in connection with such sale or action,
any endorsements, assignments or other instruments of conveyance or transfer in
connection therewith; and (f) cause the certified public accountants then
engaged by it to prepare and deliver to Attorney at any time and from time to
time, promptly upon Attorney’s request, any and all financial statements or
other reports required to be delivered by or on behalf of Grantor under the
Related Documents, all as though Attorney were the absolute owner of its
property for all purposes, and to do, at Attorney’s option and its expense, at
any time or from time to time, all acts and other things that Attorney
reasonably deems necessary to perfect, preserve, or realize upon the Borrower
Collateral and the Lenders’ Liens thereon, all as fully and effectively as it
might do. Grantor hereby ratifies, to the extent permitted by law, all that said
attorneys shall lawfully do or cause to be done by virtue hereof.
IN WITNESS WHEREOF, this Power of Attorney is executed by Grantor, and Grantor
has caused its seal to be affixed pursuant to the authority of its board of
directors this ___ day of [_____], 20[__].
 
 
Grantor
 
ATTEST:_________________________
 
 
 
 
 
By: _______________________
(SEAL)
Title: ______________________
 

[Notarization in appropriate form for the state of execution is required.]







--------------------------------------------------------------------------------






Exhibit 12.02(b) to Funding Agreement
FORM OF ASSIGNMENT AGREEMENT
This Assignment Agreement (this “Agreement”) is made as of ___________ __, ____
by and between __________________________________ (“Assignor Lender”) and
________________________ (“Assignee Lender”) and acknowledged and consented to
by Wells Fargo Bank, National Association, as administrative agent
(“Administrative Agent”). All capitalized terms used in this Agreement and not
otherwise defined herein will have the respective meanings set forth in the
Funding Agreement as hereinafter defined.
RECITALS:
WHEREAS, CMI Receivables Funding LLC, a Delaware limited liability company (the
“Borrower”), the financial institutions signatory thereto from time to time as
lenders (the “Lenders”), and the Administrative Agent have entered into that
certain Amended and Restated Receivables Funding and Administration Agreement
dated as of March 15, 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Funding Agreement”) pursuant to which the
Lenders (including the Assignor Lender) have agreed to make certain Advances to
Borrower;
WHEREAS, Assignor Lender desires to assign to Assignee Lender [all/a portion] of
its interest in the Advances (as described below) and the Borrower Collateral
and to delegate to Assignee Lender [all/a portion] of its Commitment and other
duties with respect to such Advances and Borrower Collateral;
WHEREAS, Assignee Lender desires to become a Lender under the Funding Agreement
and to accept such assignment and delegation from Assignor Lender; and
WHEREAS, Assignee Lender desires to appoint the Administrative Agent to serve as
agent for Assignee Lender under the Funding Agreement;
NOW, THEREFORE, in consideration of the premises and the agreements, provisions,
and covenants herein contained, Assignor Lender and Assignee Lender agree as
follows:
1.
ASSIGNMENT, DELEGATION, AND ACCEPTANCE

1.1    Assignment. Assignor Lender hereby transfers and assigns to Assignee
Lender, without recourse and without representations or warranties of any kind
(except as set forth in Section 3.2 below), [all/such percentage] of Assignor
Lender’s right, title, and interest in the Advances, Related Documents and
Borrower Collateral as will result in Assignee Lender having as of the Effective
Date (as hereinafter defined) a Pro Rata Share thereof, as follows:







--------------------------------------------------------------------------------








Assignee Lender’s Loans
Principal Amount
Pro Rata Share
Revolving Credit Advances
$____________
____%
Participation interests in respect of Swing Line Advances
$____________
____%

1.2    Delegation. Assignor Lender hereby irrevocably assigns and delegates to
Assignee Lender [all/a portion] of its Commitments and its other duties and
obligations as a Lender under the Related Documents equivalent to [100%/___%] of
Assignor Lender’s Commitment (such percentage representing a commitment of $
___________).
1.3    Acceptance by Assignee Lender. By its execution of this Agreement,
Assignee Lender irrevocably purchases, assumes and accepts such assignment and
delegation and agrees to be a Lender with respect to the delegated interest
under the Related Documents and to be bound by the terms and conditions thereof.
By its execution of this Agreement, Assignor Lender agrees, to the extent
provided herein, to relinquish its rights and be released from its obligations
and duties under the Funding Agreement.
1.4    Effective Date. Such assignment and delegation by Assignor Lender and
acceptance by Assignee Lender will be effective and Assignee Lender will become
a Lender under the Related Documents as of the date of this Agreement
(“Effective Date”) and upon payment of the Assigned Amount and the Assignment
Fee (as each term is defined below).
2.
INITIAL PAYMENT AND DELIVERY OF NOTES

2.1    Payment of the Assigned Amount. Assignee Lender will pay to Assignor
Lender, in immediately available funds, not later than 12:00 noon (New York City
time) on the Effective Date, an amount equal to its Pro Rata Share of the then
outstanding principal amount of the Advances as set forth above in Section 1.1
together with accrued interest, fees and other amounts as set forth on Schedule
2.1 (the “Assigned Amount”).
2.2    Payment of Assignment Fee. [Assignor Lender] [Assignee Lender] will pay
to the Administrative Agent, for its own account in immediately available funds,
not later than 12:00 noon (New York City time) on the Effective Date, an
assignment fee in the amount of $3,500 (the “Assignment Fee”) as required
pursuant to Section 12.02(b) of the Funding Agreement.
2.3    Execution and Delivery of Notes. Following payment of the Assigned Amount
and the Assignment Fee, Assignor Lender will deliver to the Administrative Agent
the Revolving Notes previously delivered to Assignor Lender for redelivery to
Borrower and the Administrative Agent will obtain from Borrower for delivery to
[Assignor Lender and] Assignee Lender, new executed Revolving Notes evidencing
Assignee Lender’s [and Assignor Lender’s respective] Pro Rata Share[s] in the
Advances after giving effect to the assignment described in Section 1. Each new
Revolving Note will be issued in the aggregate maximum principal amount of the
Commitment of [the Assignee Lender] [and the Assignor Lender].
3.
REPRESENTATIONS, WARRANTIES AND COVENANTS

3.1    Assignee Lender’s Representations, Warranties and Covenants. Assignee
Lender hereby represents, warrants, and covenants the following to Assignor
Lender and the Administrative Agent:


AMENDED AND RESTATED RECEIVABLES FUNDING AND ADMINISTRATION AGREEMENT



--------------------------------------------------------------------------------





(a)This Agreement is a legal, valid, and binding agreement of Assignee Lender,
enforceable according to its terms;
(b)    The execution and performance by Assignee Lender of its duties and
obligations under this Agreement and the Related Documents will not require any
registration with, notice to, or consent or approval by any Governmental
Authority;
(c)    Assignee Lender is familiar with transactions of the kind and scope
reflected in the Related Documents and in this Agreement;
(d)    Assignee Lender has made its own independent investigation and appraisal
of the financial condition and affairs of the Borrower and its Affiliates, has
conducted its own evaluation of the Advances, the Related Documents and the
Borrower’s and its Affiliates’ creditworthiness, has made its decision to become
a Lender to Borrower under the Funding Agreement independently and without
reliance upon Assignor Lender, any other Lender or the Administrative Agent, and
will continue to do so;
(e)    Assignee Lender is entering into this Agreement in the ordinary course of
its business, and is acquiring its interest in the Advances for its own account
and not with a view to or for sale in connection with any subsequent
distribution; provided, however, that at all times the distribution of Assignee
Lender’s property shall, subject to the terms of the Funding Agreement, be and
remain within its control;
(f)    No future assignment or participation granted by Assignee Lender pursuant
to Section 12.02 of the Funding Agreement will require Assignor Lender, the
Administrative Agent, or Borrower to file any registration statement with the
Securities and Exchange Commission or to apply to qualify under the blue sky
laws of any state;
(g)    Assignee Lender will not enter into any written or oral agreement with,
or acquire any equity or other ownership interest in, the Borrower or any of its
Affiliates without the prior written consent of the Administrative Agent; and
(h)    As of the Effective Date, Assignee Lender is entitled to receive payments
of principal and interest under the Funding Agreement without deduction for or
on account of any taxes imposed by the United States of America or any political
subdivision thereof and Assignee Lender will indemnify the Administrative Agent
from and against all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, or expenses that are not paid by the Borrower
pursuant to the terms of the Funding Agreement.
3.2    Assignor Lender’s Representations, Warranties and Covenants. Assignor
Lender hereby represents, warrants and covenants the following to Assignee
Lender:
(a)Assignor Lender is the legal and beneficial owner of the Assigned Amount;
(b)    This Agreement is a legal, valid and binding agreement of Assignor
Lender, enforceable according to its terms;
(c)    The execution and performance by Assignor Lender of its duties and
obligations under this Agreement will not require any registration with, notice
to or consent or approval by any Governmental Authority;




Exhibit 9.03
Page-2



--------------------------------------------------------------------------------





(d)    Assignor Lender has full power and authority, and has taken all action
necessary to execute and deliver this Agreement and to fulfill the obligations
hereunder and to consummate the transactions contemplated hereby;
(e)    Assignor Lender is the legal and beneficial owner of the interests being
assigned hereby, free and clear of any adverse claim, lien, encumbrance,
security interest, restriction on transfer, purchase option, call or similar
right of a third party; and
(f)    This Agreement complies, in all material respects, with the terms of the
Related Documents.
4.
LIMITATIONS OF LIABILITY

Neither Assignor Lender (except as provided in Section 3.2) nor the
Administrative Agent makes any representations or warranties of any kind, nor
assumes any responsibility or liability whatsoever, with regard to (a) the
Related Documents or any other document or instrument furnished pursuant thereto
or the Advances or other Borrower Obligations, (b) the creation, validity,
genuineness, enforceability, sufficiency, value or collectibility of any of
them, (c) the amount, value or existence of the Borrower Collateral, (d) the
perfection or priority of any Lien upon the Borrower Collateral, or (e) the
financial condition of Borrower or any of its Affiliates or other obligor or the
performance or observance by Borrower or any of its Affiliates of its
obligations under any of the Related Documents. Neither Assignor Lender nor the
Administrative Agent has or will have any duty, either initially or on a
continuing basis, to make any investigation, evaluation, appraisal of, or any
responsibility or liability with respect to the accuracy or completeness of, any
information provided to Assignee Lender which has been provided to Assignor
Lender or the Administrative Agent by Borrower or any of its Affiliates. Nothing
in this Agreement or in the Related Documents shall impose upon the Assignor
Lender or the Administrative Agent any fiduciary relationship in respect of the
Assignee Lender.
5.
FAILURE TO ENFORCE

No failure or delay on the part of the Administrative Agent or Assignor Lender
in the exercise of any power, right, or privilege hereunder or under any Related
Document will impair such power, right, or privilege or be construed to be a
waiver of any default or acquiescence therein. No single or partial exercise of
any such power, right, or privilege will preclude further exercise thereof or of
any other right, power, or privilege. All rights and remedies existing under
this Agreement are cumulative with, and not exclusive of, any rights or remedies
otherwise available.
6.
NOTICES

Unless otherwise specifically provided herein, any notice or other communication
required or permitted to be given will be in writing and addressed to the
respective party as set forth below its signature hereunder, or to such other
address as the party may designate in writing to the other.
7.
AMENDMENTS AND WAIVERS

No amendment, modification, termination, or waiver of any provision of this
Agreement will be effective without the written concurrence of Assignor Lender,
the Administrative Agent and Assignee Lender.
8.
SEVERABILITY





Exhibit 9.03
Page-3



--------------------------------------------------------------------------------





Whenever possible, each provision of this Agreement will be interpreted in such
manner as to be effective and valid under applicable law. In the event any
provision of this Agreement is or is held to be invalid, illegal, or
unenforceable under applicable law, such provision will be ineffective only to
the extent of such invalidity, illegality, or unenforceability, without
invalidating the remainder of such provision or the remaining provisions of the
Agreement. In addition, in the event any provision of or obligation under this
Agreement is or is held to be invalid, illegal, or unenforceable in any
jurisdiction, the validity, legality, and enforceability of the remaining
provisions or obligations in any other jurisdictions will not in any way be
affected or impaired thereby.
9.
SECTION TITLES

Section and Subsection titles in this Agreement are included for convenience of
reference only, do not constitute a part of this Agreement for any other
purpose, and have no substantive effect.
10.
SUCCESSORS AND ASSIGNS

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.
11.
APPLICABLE LAW

THIS AGREEMENT WILL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE.
12.
COUNTERPARTS

This Agreement and any amendments, waivers, consents, or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which, when so executed and delivered, will be
deemed an original and all of which shall together constitute one and the same
instrument.




Exhibit 9.03
Page-4



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.
Assignee Lender
Assignor Lender
________________________________
________________________________
By:_____________________________
By:_____________________________
Name: __________________________
Name: __________________________
Title: __________________________
Title: __________________________
 
 
Notice Address
Notice Address
 
 
Account Information
Account Information
 
 
Acknowledged and Consented to:
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, 
   as Administrative Agent
 
 
 
 
 
 
By:___________________________________
 
   Name:
 
   Title:
 



[Acknowledged and Consented to]:
 
CMI RECEIVABLES FUNDING LLC, 
   as Borrower
 
 
By:___________________________________
 
   Name:
 
   Title:
 



SCHEDULE 2.1
Assignor Lender’s Loans
Principal Amount




Exhibit 9.03
Page-5



--------------------------------------------------------------------------------





Revolving Credit Advances
$_____________
 
 
Participation Interests in Swing Line Advances
$_____________
 
 
Accrued Interest
$_____________
Revolving Credit Advances
$_____________
 
 
 
 
 
 
 
 
Unused Line Fee
$_____________
 
 
 
 
Other + or - $_____________
 
 
         Total $
 









All determined as of the Effective Date






Exhibit 9.03
Page-6



--------------------------------------------------------------------------------






Exhibit A to Funding Agreement
CREDIT AND COLLECTION POLICY

[Attached]

Exhibit B to Funding Agreement
REVIEWED MARKETS
Dallas
San Francisco
Chicago
Atlanta-CMP
New York
Minneapolis
Los Angeles
Kansas City CMP
Detroit
Oklahoma City
Nashville
Houston CMP
Providence
Cincinnati-CMP
Fresno
Washington, D.C.
Modesto
Albuquerque
Indianapolis
Harrisburg
Buffalo
Knoxville
Allentown
Tucson
Bridgeport
Colorado Springs
Grand Rapids
York
Baton Rouge
Salt Lake City
Oxnard/Ventura
Birmingham
Memphis
Little Rock
Toledo/Monroe





SCHEDULE 4.01(b)
to
FUNDING AGREEMENT
JURISDICTION OF ORGANIZATION; EXECUTIVE OFFICES; COLLATERAL LOCATIONS;
CORPORATE, LEGAL AND OTHER NAMES; IDENTIFICATION NUMBERS




State of Organization                    Delaware


Location of Chief Executive Office            2 Penn Plaza, 17th Floor
New York, New York 10121


Principal Place of Business                3280 Peachtree Road, N.W. Suite 2300
Atlanta, Georgia 30305


Other offices                        None


Premises wherein Collateral (other than            3280 Peachtree Road, N.W.
Suite 2300
Receivables) and Records concerning            Atlanta, Georgia 30305
Borrower Collateral are stored


Premises wherein the Receivables are located        3280 Peachtree Road, N.W.
Suite 2300
Atlanta, Georgia 30305


Fictitious Names or Tradenames                None


FEIN                            46-4186396







SCHEDULE 4.01(q)
to
FUNDING AGREEMENT
DEPOSIT AND DISBURSEMENT ACCOUNTS


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Account Name
Bank Name
Address
Account Number
Purpose
CMI Receivables Funding LLC
Firth Third Bank
3344 Peachtree Road
7460736957
collection/concentration account
 
 
Suite 800
 
 
 
 
Atlanta, GA 30326
 
 
Cumulus Radio Corporation
Fifth Third Bank
3344 Peachtree Road
7460737260
EFT/CC Account
 
 
Suite 800
 
 
 
 
Atlanta, GA 30326
 
 
 
 
 
 
 
 
 
Lockboxes
 
 
 
 
 
 
 
Name
Market
Account Number
Lockbox Address
City, State and Zip Code
Cumulus
Abilene
7460736957
3586 Momentum Place
Chicago, IL 60689-5335
Cumulus
Albany
7460736957
3587 Momentum Place
Chicago, IL 60689-5335
Cumulus
Albuquerque
7460736957
3629 Momentum Place
Chicago, IL 60689-5336
Cumulus
Allentown
7460736957
3630 Momentum Place
Chicago, IL 60689-5336
Cumulus
Amarillo
7460736957
3588 Momentum Place
Chicago, IL 60689-5335
Cumulus
Ann Arbor
7460736957
3589 Momentum Place
Chicago, IL 60689-5335
Cumulus
Appleton
7460736957
3590 Momentum Place
Chicago, IL 60689-5335
Cumulus
Atlanta
7460736957
3664 Momentum Place
Chicago, IL 60689-5336
Cumulus
Baton Rouge
7460736957
3631 Momentum Place
Chicago, IL 60689-5336
Cumulus
Beaumont
7460736957
3591 Momentum Place
Chicago, IL 60689-5335
Cumulus
Birmingham
7460736957
3632 Momentum Place
Chicago, IL 60689-5336
Cumulus
Blacksburg
7460736957
3592 Momentum Place
Chicago, IL 60689-5335
Cumulus
Bloomington
7460736957
3593 Momentum Place
Chicago, IL 60689-5335
Cumulus
Boise
7460736957
3633 Momentum Place
Chicago, IL 60689-5336
Cumulus
Bridgeport
7460736957
3594 Momentum Place
Chicago, IL 60689-5335
Cumulus
Buffalo
7460736957
3634 Momentum Place
Chicago, IL 60689-5336
Cumulus
Charleston
7460736957
3635 Momentum Place
Chicago, IL 60689-5336
Cumulus
Chattanooga
7460736957
3636 Momentum Place
Chicago, IL 60689-5336
Cumulus
Chicago
7460736957
3578 Momentum Place
Chicago, IL 60689-5335
Cumulus
Cincinnati
7460736957
3669 Momentum Place
Chicago, IL 60689-5336
Cumulus
Colorado Springs
7460736957
3662 Momentum Place
Chicago, IL 60689-5336
Cumulus
Columbia, MO
7460736957
3595 Momentum Place
Chicago, IL 60689-5335
Cumulus
Columbia, SC
7460736957
3663 Momentum Place
Chicago, IL 60689-5336
Cumulus
Columbus-Starkville
7460736957
3596 Momentum Place
Chicago, IL 60689-5335
Cumulus
Dallas
7460736957
3670 Momentum Place
Chicago, IL 60689-5336
Cumulus
Des Moines
7460736957
3637 Momentum Place
Chicago, IL 60689-5336
Cumulus
Detroit
7460736957
3580 Momentum Place
Chicago, IL 60689-5335
Cumulus
Erie
7460736957
3638 Momentum Place
Chicago, IL 60689-5336
Cumulus
Eugene
7460736957
3597 Momentum Place
Chicago, IL 60689-5335
Cumulus
Fayetteville, Arkansas
7460736957
3598 Momentum Place
Chicago, IL 60689-5335
Cumulus
Fayetteville, NC
7460736957
3599 Momentum Place
Chicago, IL 60689-5335
Cumulus
Flint
7460736957
3601 Momentum Place
Chicago, IL 60689-5336
Cumulus
Florence
7460736957
3602 Momentum Place
Chicago, IL 60689-5336
Cumulus
Fort Smith Arkansas
7460736957
3604 Momentum Place
Chicago, IL 60689-5336
Cumulus
Fort Walton Beach
7460736957
3605 Momentum Place
Chicago, IL 60689-5336
Cumulus
Fresno
7460736957
3603 Momentum Place
Chicago, IL 60689-5336
Cumulus
Grand Rapids
7460736957
3639 Momentum Place
Chicago, IL 60689-5336
Cumulus
Green Bay
7460736957
3606 Momentum Place
Chicago, IL 60689-5336
Cumulus
Harrisburg
7460736957
3607 Momentum Place
Chicago, IL 60689-5336
Cumulus
Houston
7460736957
3665 Momentum Place
Chicago, IL 60689-5336
Cumulus
Huntsville
7460736957
3608 Momentum Place
Chicago, IL 60689-5336
Cumulus
Indianapolis
7460736957
3666 Momentum Place
Chicago, IL 60689-5336
Cumulus
Johnson City
7460736957
3658 Momentum Place
Chicago, IL 60689-5336
Cumulus
Kansas City
7460736957
3671 Momentum Place
Chicago, IL 60689-5336
Cumulus
Knoxville
7460736957
3640 Momentum Place
Chicago, IL 60689-5336
Cumulus
Kokomo
7460736957
3641 Momentum Place
Chicago, IL 60689-5336
Cumulus
Lafayette
7460736957
3642 Momentum Place
Chicago, IL 60689-5336
Cumulus
Lake Charles
7460736957
3609 Momentum Place
Chicago, IL 60689-5336
Cumulus
Lexington KY
7460736957
3610 Momentum Place
Chicago, IL 60689-5336
Cumulus
Little Rock
7460736957
3643 Momentum Place
Chicago, IL 60689-5336
Cumulus
Los Angeles
7460736957
3581 Momentum Place
Chicago, IL 60689-5335
Cumulus
Macon
7460736957
3611 Momentum Place
Chicago, IL 60689-5336
Cumulus
Melbourne
7460736957
3612 Momentum Place
Chicago, IL 60689-5336
Cumulus
Memphis
7460736957
3644 Momentum Place
Chicago, IL 60689-5336
Cumulus
Minneapolis
7460736957
3582 Momentum Place
Chicago, IL 60689-5335
Cumulus
Mobile
7460736957
3613 Momentum Place
Chicago, IL 60689-5336
Cumulus
Modesto
7460736957
3656 Momentum Place
Chicago, IL 60689-5336
Cumulus
Montgomery
7460736957
3615 Momentum Place
Chicago, IL 60689-5336
Cumulus
Muncie Marion
7460736957
3645 Momentum Place
Chicago, IL 60689-5336
Cumulus
Muskegon
7460736957
3646 Momentum Place
Chicago, IL 60689-5336
Cumulus
Myrtle Beach
7460736957
3616 Momentum Place
Chicago, IL 60689-5336
Cumulus
Nashville
7460736957
3617 Momentum Place
Chicago, IL 60689-5336
Cumulus
New London
7460736957
3647 Momentum Place
Chicago, IL 60689-5336
Cumulus
New Orleans
7460736957
3648 Momentum Place
Chicago, IL 60689-5336
Cumulus
New York
7460736957
3583 Momentum Place
Chicago, IL 60689-5335
Cumulus
Oklahoma City
7460736957
3649 Momentum Place
Chicago, IL 60689-5336
Cumulus
Oxnard-Ventura
7460736957
3624 Momentum Place
Chicago, IL 60689-5336
Cumulus
Pensacola
7460736957
3618 Momentum Place
Chicago, IL 60689-5336
Cumulus
Peoria
7460736957
3650 Momentum Place
Chicago, IL 60689-5336
Cumulus
Providence
7460736957
3651 Momentum Place
Chicago, IL 60689-5336
Cumulus
Reno
7460736957
3652 Momentum Place
Chicago, IL 60689-5336
Cumulus
Saginaw
7460736957
3653 Momentum Place
Chicago, IL 60689-5336
Cumulus
Salt Lake City
7460736957
3654 Momentum Place
Chicago, IL 60689-5336
Cumulus
San Francisco
7460736957
3667 Momentum Place
Chicago, IL 60689-5336
Cumulus
Savannah
7460736957
3619 Momentum Place
Chicago, IL 60689-5336
Cumulus
Shreveport
7460736957
3620 Momentum Place
Chicago, IL 60689-5336
Cumulus
Springfield
7460736957
3655 Momentum Place
Chicago, IL 60689-5336
Cumulus
Syracuse
7460736957
3657 Momentum Place
Chicago, IL 60689-5336
Cumulus
Tallahassee
7460736957
3621 Momentum Place
Chicago, IL 60689-5336
Cumulus
Toledo
7460736957
3622 Momentum Place
Chicago, IL 60689-5336
Cumulus
Topeka
7460736957
3623 Momentum Place
Chicago, IL 60689-5336
Cumulus
Tucson
7460736957
3659 Momentum Place
Chicago, IL 60689-5336
Cumulus
Washington, DC
7460736957
3585 Momentum Place
Chicago, IL 60689-5335
Cumulus
Westchester
7460736957
3625 Momentum Place
Chicago, IL 60689-5336
Cumulus
Wichita Falls
7460736957
3626 Momentum Place
Chicago, IL 60689-5336
Cumulus
Wilkes-Barre
7460736957
3660 Momentum Place
Chicago, IL 60689-5336
Cumulus
Wilmington
7460736957
3627 Momentum Place
Chicago, IL 60689-5336
Cumulus
Worcester
7460736957
3661 Momentum Place
Chicago, IL 60689-5336
Cumulus
York
7460736957
3668 Momentum Place
Chicago, IL 60689-5336
Cumulus
Youngstown
7460736957
3628 Momentum Place
Chicago, IL 60689-5336
 
 
 
 
 
 
 
 
 
 












ANNEX 5.02
to
FUNDING AGREEMENT
REPORTING REQUIREMENTS
The Borrower shall furnish, or cause to be furnished, to each Lender and the
Administrative Agent:
(a)    Reporting.
(i) Monthly Report. As soon as available, and in any event no later than 5:00
p.m. (New York time) on the fifteenth day of each calendar month (or, if such
day is not a Business Day, the following Business Day), a monthly report (a
“Monthly Report”) in the form attached hereto prepared by the Borrower as of the
last day of the previous calendar month, together with the following:
(A)    a roll-forward of the Outstanding Balances of all Transferred Receivables
as of the last day of the previous calendar month;
(B)    the Outstanding Balances of Billed Amount as of the last day of the
previous calendar month that are Ineligible Receivables as of the last day of
the previous calendar month by virtue of any of the clauses of the definition of
“Eligible Receivable”;
(C)    an aging summary in respect of all Transferred Receivables as of the last
day of the previous calendar month;
(D)    a schedule listing the Obligors owing the Outstanding Balances of
Transferred Receivables considered to be material as of the last day of the
previous calendar month; and
(E)    a copy of any amendments to the Credit and Collection Policy that became
effective during the preceding calendar month.
(ii)    Weekly Report. If a Weekly Reporting Trigger Event has occurred and is
continuing, as soon as available, and in any event no later than 5:00 p.m. (New
York time) on the Wednesday of each calendar week (or, if any Wednesday is not a
Business Day or is a corporate holiday of the Servicer, the following Business
Day), a report (a “Weekly Report”) in the form attached hereto, prepared by the
Borrower reflecting activity through the previous Monday, together with the
following:
(A)    a roll-forward of the Outstanding Balances of all Transferred Receivables
as of the beginning and as of the end of the weekly reporting period then most
recently ended;
(B)    the Outstanding Balances of Billed Amount as of the beginning and as of
the end of the weekly reporting period then most recently ended that are
Ineligible Receivables as of the beginning and as of the end of the weekly
reporting period then most recently ended by virtue of any of the clauses of the
definition of “Eligible Receivable”;
(C)    an aging summary in respect of all Transferred Receivables as of the
beginning and as of the end of the weekly reporting period then most recently
ended; and
(D)    a schedule listing the Obligors owing the Outstanding Balances of
Transferred Receivables considered to be material as of the beginning and as of
the end of the weekly reporting period then most recently ended.
The Borrower shall be required to deliver a Weekly Report by no later than 5:00
p.m. (New York time) on each Wednesday thereafter (each Weekly Report reflecting
the activity through the immediately preceding Monday).
(iii)    Daily Report. If a Termination Event has occurred and is continuing, on
a daily basis hereunder, no later than 5:00 p.m. (New York time) on the Business
Day immediately following the date on which the daily reporting obligation
arose, a daily report (a “Daily Report”) in the form attached hereto, prepared
by the Borrower as of the close of business on the immediately preceding
Business Day, together with the following:
(A)    a roll-forward of the Outstanding Balances of all Transferred Receivables
as of the beginning and as of the end of the Business Day then most recently
ended;
(B)    the Outstanding Balances of Billed Amount as of the beginning and as of
the end of the Business Day then most recently ended that are Ineligible
Receivables as of the beginning and as of the end of the Business Day then most
recently ended by virtue of any of the clauses of the definition of “Eligible
Receivable”;
(C)    an aging summary in respect of all Transferred Receivables as of the
beginning and as of the end of the Business Day then most recently ended; and
(D)    a schedule listing the Obligors owing the Outstanding Balances of
Transferred Receivables considered to be material as of the beginning and as of
the end of the Business Day then most recently ended.
The Borrower shall be required to deliver a Daily Report by no later than 5:00
p.m. (New York time) on each Business Day thereafter (each Daily Report relating
to the immediately preceding Business Day).
(b)    Annual Audited Financials. As soon as available, but in any event within
ninety (90) days after the end of each fiscal year of the Parent, a copy of (1)
the consolidated balance sheet of the Parent and its consolidated Subsidiaries
as at the end of such year and the related consolidated statements of
operations, stockholders’ equity and cash flows for such year, setting forth in
each case in comparative form the figures for the previous year, reported on
without a “going concern” or like qualification or exception, or qualification
arising out of the scope of the audit, by certified public accountants of
nationally recognized standing not unacceptable to the Administrative Agent and
(2) the unaudited financial statements for the Borrower and its Subsidiaries.
(c)    Quarterly Financials. As soon as available, but in any event not later
than sixty (60) days after the end of each of the first three quarterly periods
of each fiscal year of the Parent, the unaudited consolidated balance sheet of
the Parent and its consolidated Subsidiaries at the end of such quarter and the
related unaudited consolidated statements of operations and cash flows of the
Parent and its consolidated Subsidiaries for such applicable period and the
portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form, the figures for the previous year, certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year-end audit adjustments and the absence of footnotes).
All financial statements required to be delivered pursuant to this clause and
clause (b) shall be prepared in reasonable detail in accordance with GAAP
(provided, that interim statements may be condensed and may exclude footnote
disclosure and are subject to year-end adjustment) applied consistently
throughout the periods reflected therein and with prior periods (except as
concurred in by such accountants or officer, as the case may be, and disclosed
therein and except that interim financial statements need not be restated for
changes in accounting principles which require retroactive application, and
operations which have been discontinued (as defined in ASC 360, “Property, Plant
and Equipment”) during the current year need not be shown in interim financial
statements as such either for the current period or comparable prior period).
(d)    SEC Filings and Press Releases.  Promptly upon their becoming available,
copies of:  (i) all financial statements, reports, notices and proxy statements
made publicly available by the Borrower, the Parent, the Ultimate Parent or any
Originator to its security holders; (ii) all regular and periodic reports and
all registration statements and prospectuses, if any, filed by the Borrower, the
Parent, the Ultimate Parent or any Originator with any securities exchange or
with the Securities and Exchange Commission or any governmental or private
regulatory authority; and (iii) all press releases and other statements made
available by the Borrower, the Parent, the Ultimate Parent or any Originator to
the public concerning material adverse changes or developments in the business
of any such Person.
(d)    Budgets. Concurrently with the delivery of the consolidated financial
statements referred to in clause (b) above, but in any event within ninety (90)
days after the beginning of each fiscal year of the Parent to which such budget
relates, an annual operating budget of the Parent and its subsidiaries, on a
consolidated basis.
(e)    Default Notices. As soon as practicable, and in any event within five
Business Days after an Authorized Officer of the Borrower has actual knowledge
of the existence thereof, telephonic or telecopied notice of each of the
following events, in each case specifying the nature and anticipated effect
thereof and what action, if any, the Borrower proposes to take with respect
thereto, which notice, if given telephonically, shall be promptly confirmed in
writing on the next Business Day:
(i)    any Incipient Termination Event or Termination Event;
(ii)    the occurrence of any event that would have a Material Adverse Effect on
the aggregate value of the Borrower Collateral or on the assignments and Liens
granted by the Borrower pursuant to the Funding Agreement;
(iii)    the occurrence of any event of the type described in Sections
4.02(h)(i) and (ii) of the Sale Agreement involving any Obligor obligated under
Transferred Receivables with an aggregate Outstanding Balance at such time of
$1,000,000 or more; or
(iv)    the commencement of a case or proceeding by or against the Borrower, the
Parent, the Servicer, the Member, any Originator or the Ultimate Parent or such
Person seeking a decree or order in respect of such Person (A) under the
Bankruptcy Code or any other applicable federal, state or foreign bankruptcy or
other similar law, (B) appointing a custodian, receiver, liquidator, assignee,
trustee or sequestrator (or similar official) for such Person or for any
substantial part of its respective assets, or (C) ordering the winding up or
liquidation of the affairs of such Person;
(v)    promptly following any request by the Administrative Agent therefor,
furnish to the Administrative Agent copies of any documents or notices described
in Sections 101(k) or 101(l) of ERISA that any Transaction Party or any ERISA
Affiliate may request with respect to any Multiemployer Plan; provided, that if
the Transaction Parties or their ERISA Affiliates have not requested such
documents or notices from the administrator or sponsor of an applicable
Multiemployer Plan, then the Borrower shall cause the Transaction Parties and/or
their ERISA Affiliates to promptly make a request for such documents or notices
from the administrator or sponsor of such Multiemployer Plan and Borrower shall
provide copies of such document and notices promptly after receipt thereof;
(vi)     promptly give notice to the Administrative Agent (who shall deliver to
each Lender) upon a Responsible Officer obtaining knowledge of the occurrence of
any Reportable Event that, alone or together with any other Reportable Events
that have occurred, would reasonably be expected to result in a Material Adverse
Effect, and in addition to such notice, deliver to the Administrative Agent and
each Lender whichever of the following may be applicable: (A) a certificate of
the Responsible Officer setting forth details as to such Reportable Event and
the action that the Transaction Parties or ERISA Affiliate proposes to take with
respect thereto, together with a copy of any notice of such Reportable Event
that may be required to be filed with the PBGC, or (B) any notice delivered by
the PBGC in connection with such Reportable Event; or
(vii)    any other event, circumstance or condition that has had or could
reasonably be expected to have a Material Adverse Effect.
(f)    Litigation. Promptly upon learning thereof, written notice of any
Litigation affecting the Borrower, the Transferred Receivables or the Borrower
Collateral, whether or not fully covered by insurance, and regardless of the
subject matter thereof that (i) seeks damages in excess of $500,000, (ii) seeks
injunctive relief, or (iii) would, if determined adversely, have a Material
Adverse Effect.
(g)    Excess Concentration Amount Calculations. No later than the second (2nd)
Business Day (i) following any date on which the Excess Concentration
Calculation Trigger has occurred for the first time and/or (ii) following any
date on which the Excess Concentration Calculation Trigger has occurred and more
than ninety days have passed since the most recent calculation of the Excess
Concentration Amount based on actual data, the Borrower shall deliver to the
Administrative Agent a calculation of the Excess Concentration Amount based on
actual data as of the immediately preceding calendar month end.
(h)    Other Documents. Such other financial and other information respecting
the Transferred Receivables, the Contracts therefor or the condition or
operations, financial or otherwise, of the Borrower, the Member, any Originator,
the Parent, the Ultimate Parent or any of its other Subsidiaries as any Lender
or Administrative Agent shall, from time to time, reasonably request.
Documents required to be delivered pursuant to clauses (b), (c) and (d) above
may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto, on the Parent’s or the Borrower’s website on the
Internet at www.cumulus.com or (ii) on which such documents are posted on the
Parent’s or the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a commercial
or public third-party website or whether sponsored by the Administrative Agent
(including the website of the SEC at http://www.sec.gov)); provided that in each
case, other than with respect to regular annual or quarterly reports, the
Borrower shall notify the Administrative Agent of the posting of any such
documents and, at the request of the Administrative Agent, the Borrower shall
furnish to the Administrative Agent a hard copy of such document. Each Lender
shall be solely responsible for timely accessing posted documents and
maintaining its copies of such documents.









Form of Monthly, Weekly and Daily Report
[Attached]



ANNEX W

ADMINISTRATIVE AGENT’S ACCOUNT/
LENDERS’ ACCOUNTS
Wells Fargo Bank, N.A.
420 Montgomery Street
San Francisco, CA
ABA # 121-000-248
Account Name:
Wells Fargo Bank, N.A.
A/C # 37235547964502819 (CRF00)





ANNEX X
to

RECEIVABLES SALE AND SERVICING AGREEMENT
dated as of

March 15, 2017

and

AMENDED AND RESTATED RECEIVABLES FUNDING AND ADMINISTRATION AGREEMENT

dated as of

March 15, 2017

Definitions and Interpretation





SECTION 1. Definitions and Conventions. Capitalized terms used in the Sale
Agreement (as defined below) and the Funding Agreement (as defined below) shall
have (unless otherwise provided elsewhere therein) the following respective
meanings:


“Account” shall mean any of the Concentration Account or the Collection
Accounts.
“Account Agreement” shall mean any of the Concentration Account Agreement or the
Collection Account Agreements.
“Adequate Security” means cash or deposit account balances pledged pursuant to
documentation in form and substance satisfactory to the Swing Line Lender or
deposited with the Administrative Agent or a Lien provided by the Borrower or a
Non-Funding Lender, in each case, for the benefit of the Swing Line Lender with
respect to the Pro Rata Share of the applicable Swing Line Advance of such
Non-Funding Lender, which the Swing Line Lender deems sufficient in its sole
discretion.
“Administrative Agent” shall have the meaning set forth in the Preamble of the
Funding Agreement.
“Advance” shall mean any Revolving Credit Advance or Swing Line Advance, as the
context may require.
“Advance Date” shall mean each day on which any Advance is made.
“Adverse Claim” shall mean any claim of ownership or any Lien, other than any
ownership interest or Lien created under the Sale Agreement or the Funding
Agreement.
“Affected Party” shall mean each of the following Persons: each Lender, the
Administrative Agent, the Depositary, each Affiliate of the foregoing Persons,
and any SPV or participant with the rights of a Lender under Section 12.02 of
the Funding Agreement and their respective successors, transferees and permitted
assigns.
“Affiliate” shall mean, with respect to any Person, (a) each Person that,
directly or indirectly, owns or controls, whether beneficially, or as a trustee,
guardian or other fiduciary, five percent (5%) or more of the Stock having
ordinary voting power in the election of directors of such Person, (b) each
Person that controls, is controlled by or is under common control with such
Person, or (c) each of such Person’s officers, directors, joint venturers and
partners. For the purposes of this definition, “control” of a Person shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of its management or policies, whether through the ownership of voting
securities, by contract or otherwise.
“Agent Account” shall mean the account described on Annex W hereto or such other
account that the Administrative Agent may designate in writing from time to time
as the “Agent Account” for purposes of the Related Documents.
“Aggregate Commitment” shall mean as to all Lenders, the aggregate commitment of
all Lenders to make Advances, which aggregate commitment shall be Fifty Million
Dollars ($50,000,000) on the Restatement Effective Date, as such amount may be
increased or decreased from time to time in accordance with the Funding
Agreement.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Parent or its Subsidiaries from time to time
concerning or relating to bribery or corruption including without limitation (a)
the U.S. Foreign Corrupt Practices Act of 1977, as amended, and (b) the U.K.
Bribery Act 2010, as amended (if applicable).
“Anti-Money Laundering Laws” means applicable laws or regulations in any
jurisdiction in which the Parent or its Subsidiaries is located or doing
business that relates to money laundering, any predicate crime to money
laundering, or any financial record keeping and reporting requirements related
thereto.
“Appendices” shall mean, with respect to any Related Document, all exhibits,
schedules, annexes and other attachments thereto, or expressly identified
thereto.
“Applicable Index Rate Margin” means 1.00%.
“Applicable Margin” means 2.50%.
“ASC” shall mean the Financial Accounting Standards Board Accounting Standards
Codification.
“Assignment Agreement” shall mean an assignment agreement in the form of Exhibit
12.02(b) attached to the Funding Agreement.
“Authorized Officer” shall mean, with respect to any corporation or limited
liability company, the Chairman or Vice-Chairman of the Board, the President,
any Vice President, the General Counsel, the Secretary, the Treasurer, the
Controller, any Assistant Secretary, any Assistant Treasurer, any manager or
managing member and each other officer of such corporation or limited liability
company specifically authorized to sign agreements, instruments or other
documents on behalf of such corporation or limited liability company in
connection with the transactions contemplated by the Sale Agreement, the Funding
Agreement and the other Related Documents.
“Balancing Adjustment” means, as of any Monthly Determination Date, the result
obtained by dividing (i) the excess of (A) the aggregate Outstanding Balance of
all Transferred Receivables as of such date over (B) the aggregate Outstanding
Balance of all Transferred Receivables originated from Non-Reviewed Markets as
of such date, by (ii) the Net Receivables Balance as of such date.
“Bank” shall mean any of the Collection Account Banks or the Concentration
Account Bank.
“Bankruptcy Code” shall mean the provisions of title 11 of the United States
Code, 11 U.S.C. § § 101 et seq.
“Billed Amount” shall mean, with respect to any Receivable, the amount billed on
the Billing Date to the Obligor thereunder.
“Billing Date” shall mean, with respect to any Receivable, the date on which the
invoice with respect thereto was generated.
“BK Obligor” shall mean an Obligor that (i) is a debtor in a voluntary or
involuntary bankruptcy proceeding, or (ii) the subject of a comparable
receivership or insolvency proceeding, unless, in the case of a bankruptcy
proceeding in clause (i) or (ii), the applicable Originator has been designated
as a “critical vendor” and such Obligor has obtained (x) in the case of any
Receivable originated pre-petition, a final court order approving the payment of
the pre-petition claims of such Originator on an administrative priority basis
or (y) in the case of any Receivable originated post-petition, (A) a final court
order approving the payment of the post-petition claims of such Originator on an
administrative priority basis and (B) a debtor-in-possession financing facility
that management of the applicable Originator reasonably believes will be
available to pay the Receivables owing by such Obligor, and, in any such case,
such Obligor has agreed post-petition to pay the Receivables owing by such
Obligor on a current basis in accordance with their terms.
“Borrower” shall have the meaning assigned to it in the Preamble to the Funding
Agreement.
“Borrower Account Collateral” shall have the meaning assigned to it in Section
7.01(c) of the Funding Agreement.
“Borrower Assigned Agreements” shall have the meaning assigned to it in Section
7.01(b) of the Funding Agreement.
“Borrower Collateral” shall have the meaning assigned to it in Section 7.01 of
the Funding Agreement.
“Borrower Obligations” shall mean all loans, advances, debts, liabilities,
indemnities and obligations for the performance of covenants, tasks or duties or
for payment of monetary amounts (whether or not such performance is then
required or contingent, or such amounts are liquidated or determinable) owing by
the Borrower to any Secured Party under the Funding Agreement, any other Related
Document and any document or instrument delivered pursuant thereto, and all
amendments, extensions or renewals thereof, and all covenants and duties
regarding such amounts, of any kind or nature, present or future, whether or not
evidenced by any note, agreement or other instrument, arising thereunder,
including the Outstanding Principal Amount, interest, Unused Commitment Fees,
amounts payable in respect of Funding Excess, Successor Servicing Fees and
Expenses and Indemnified Amounts. This term includes all principal, interest
(including all interest that accrues after the commencement of any case or
proceeding by or against the Borrower in bankruptcy, whether or not allowed in
such case or proceeding), fees, charges, expenses, attorneys’ fees and any other
sum chargeable to the Borrower under any of the foregoing, whether now existing
or hereafter arising, voluntary or involuntary, whether or not jointly owed with
others, direct or indirect, absolute or contingent, liquidated or unliquidated,
and whether or not from time to time decreased or extinguished and later
increased, created or incurred, and all or any portion of such obligations that
are paid to the extent all or any portion of such payment is avoided or
recovered directly or indirectly from any Secured Party or any assignee of any
Secured Party as a preference, fraudulent transfer or otherwise.
“Borrowing” shall mean (i) the Revolving Credit Advances of the Lenders (other
than the Swing Line Lender) made pursuant to the Funding Agreement, and (ii)
each Swing Line Advance made by the Swing Line Lender pursuant to the Funding
Agreement.
“Borrowing Base” shall mean, as of any date of determination, an amount equal to
the lesser of:
(i) the Aggregate Commitment,
and
(ii) an amount equal to the positive difference, if any, of:
(a)        the product of (1) the Net Receivables Balance multiplied by (2) the
Dynamic Advance Rate
minus
(b)        the Proxy Reserve
minus
(c)     such other reserves established by the Administrative Agent after a good
faith determination in the exercise of reasonable (from the perspective of a
secured accounts receivable financing lender) business judgment and in
consultation with the Parent;
in each case as disclosed in the most recently submitted Borrowing Request or
Report or as otherwise determined by the Administrative Agent based on Borrower
Collateral information available to it, including any information obtained from
any audit or from any other reports with respect to the Borrower Collateral,
which determination shall be final, binding and conclusive on all parties to the
Funding Agreement (absent manifest error).
“Borrowing Request” shall have the meaning assigned to it in Section 2.03(a) of
the Funding Agreement.
“Broadcast License Subsidiary” shall mean wholly-owned Subsidiary of the Parent
that (a) owns or holds no material assets other than FCC Licenses and related
rights and (b) has no material liabilities other than (i) trade payables
incurred in the ordinary course of business and (ii) tax liabilities, other
governmental charges and other liabilities incidental to the ownership or
holding of such licenses and related rights.
“Broadcast Month End” shall mean the last Sunday of any calendar month.
“Business Day” shall mean any day that is not a Saturday, a Sunday or a day on
which banks are required or permitted to be closed in the State of New York or,
with respect to any remittances to be made by any Collection Account Bank or the
Concentration Account Bank to any related Account, in the jurisdiction(s) in
which the Accounts maintained by such Banks are located.
“Buyer” shall have the meaning assigned to it in the Preamble to the Sale
Agreement.
“Buyer Available Amounts” shall have the meaning assigned to it in Section 6.15
of the Sale Agreement.
“Buyer Indemnified Person” shall have the meaning assigned to it in Section 5.01
of the Sale Agreement.
“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any Lender or of any corporation controlling a Lender.
“Capital Lease” shall mean, with respect to any Person, any lease of any
property (whether real, personal or mixed) by such Person as lessee that, in
accordance with GAAP, would be required to be classified and accounted for as a
capital lease on a balance sheet of such Person.
“Capital Lease Obligation” shall mean, with respect to any Capital Lease of any
Person, the amount of the obligations of the lessee thereunder that at any time
shall be the capitalized amount thereof at such time determined in accordance
with GAAP. Notwithstanding anything else set forth herein, any lease that was or
would have been treated as an operating lease under GAAP as in effect on the
Closing Date that would become or be treated as a Capital Lease solely as a
result of a change in GAAP after the Closing Date shall always be treated as an
operating lease for all purposes and at all times under the Funding Agreement.
A “Change in Control” shall be deemed to occur if:
(a) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or group (within the meaning of the Securities Exchange
Act of 1934 and the rules of the Securities and Exchange Commission thereunder
as in effect on the Closing Date), of Equity Interests representing more than
35% of the aggregate ordinary active voting power represented by the issued and
outstanding Equity Interests of Ultimate Parent (other than such an acquisition
by a Permitted Owner);
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Ultimate Parent by Persons who were neither (i) nominated by
the board of directors of the Ultimate Parent nor (ii) appointed by directors so
nominated;
(c) the acquisition of direct or indirect Control of the Ultimate Parent by any
Person or group (other than such an acquisition by a Permitted Owner);
(d) the failure of Ultimate Parent to own, directly and of record, 100% of the
Capital Stock of the Parent;
(e) Parent shall cease to directly or indirectly own and control all of the
economic and voting rights associated with all of the outstanding Equity
Interests of any Originator or the Borrower other than pursuant to an Originator
Disposition;
(f) the Member shall cease to own directly or indirectly and control all of the
economic and voting rights associated with the outstanding Equity Interests of
the Borrower; or
(g) any Transaction Party has sold, transferred, conveyed, assigned or otherwise
disposed of all or substantially all of its assets (other than (i) such a sale
of assets from one Originator to another Originator and/or (ii) in connection
with an Originator Disposition).
“Charges” shall mean (i) all federal, state, provincial, county, city,
municipal, local, foreign or other governmental taxes (including taxes owed to
the PBGC at the time due and payable); (ii) all levies, assessments, charges, or
claims of any governmental entity or any claims of statutory lienholders, the
nonpayment of which could give rise by operation of law to a Lien on Borrower
Collateral or any other property of the Borrower or any Originator and (iii) any
such taxes, levies, assessment, charges or claims which constitute a lien or
encumbrance on any property of the Borrower or any Originator.
“Closing Date” means December 6, 2013.
“Collection Account” shall mean any deposit account established by or assigned
to the Borrower for the deposit of Collections pursuant to and in accordance
with Section 6.01(a) of the Funding Agreement.
“Collection Account Agreement” shall mean any agreement among an Originator, the
Borrower, the Administrative Agent, and a Collection Account Bank with respect
to a Lockbox and Collection Account that provides, among other things, that (a)
all items of payment deposited in such Lockbox and Collection Account are held
by such Collection Account Bank as custodian for the Administrative Agent,
(b) such Collection Account Bank has no rights of setoff or recoupment or any
other claim against such Collection Account, as the case may be, other than for
payment of its service fees and other charges directly related to the
administration of such Collection Account and for returned checks or other items
of payment and (c) such Collection Account Bank agrees to forward all
Collections received in such Collection Account to the Concentration Account
within one Business Day of receipt, and is otherwise in form and substance
acceptable to the Administrative Agent.
“Collection Account Bank” shall mean any bank or other financial institution at
which one or more Collection Accounts are maintained. As of the date hereof, the
sole Collection Account Bank is Fifth Third Bank.
“Collections” shall mean, with respect to any Receivable, all cash collections
and other proceeds of such Receivable (including late charges, fees and interest
arising thereon, and all recoveries with respect thereto that have been written
off as uncollectible) and any amounts required to be paid by an Originator
pursuant to Section 2.05 of the Sale Agreement or Section 4.04 of the Sale
Agreement.
“Commitment” shall mean as to any Lender (other than the Swing Line Lender), the
aggregate commitment of such Lender to make Revolving Credit Advances as set
forth in the signature page to the Funding Agreement or in the most recent
Assignment Agreement executed by such Lender, as such amount may be adjusted, if
at all, from time to time in accordance with the Funding Agreement.
“Commitment Reduction Notice” shall have the meaning assigned to it in Section
2.02(a) of the Funding Agreement.
“Commitment Termination Date” shall mean the earliest of:
(i)    the Facility Maturity Date;
(ii)    the date so designated pursuant to Section 8.01 of the Funding
Agreement; and
(iii)    the date of termination of the Aggregate Commitment specified in a
notice from the Borrower to the Lenders delivered pursuant to and in accordance
with Section 2.02(b) of the Funding Agreement.
“Commitment Termination Notice” shall have the meaning assigned to it in Section
2.02(b) of the Funding Agreement.
“Concentration Account” shall mean that certain account maintained by the
Borrower at Concentration Account Bank, which account shall be subject to a
Concentration Account Agreement.
“Concentration Account Agreement” shall mean any agreement among an Originator,
the Borrower, the Administrative Agent, and the Concentration Account Bank with
respect to the Concentration Account that provides, among other things, that (a)
all items of payment deposited in the Concentration Account are held by the
Concentration Account Bank as custodian for the Administrative Agent and (b) the
Concentration Account Bank has no rights of setoff or recoupment or any other
claim against the Concentration Account, as the case may be, other than for
payment of its service fees and other charges directly related to the
administration of the Concentration Account and for returned checks or other
items of payment.
“Concentration Account Bank” shall mean the bank or other financial institution
at which the Concentration Account is maintained, which shall initially be U.S.
Bank National Association.
“Concentration Percentage” shall mean, with respect to an Obligor and such
Obligor’s Affiliates as of any date of determination, the General Concentration
Percentage or, if applicable, the Special Concentration Percentage for such
Obligor at such date of determination.
“Contract” shall mean any agreement or invoice pursuant to, or under which, an
Obligor shall be obligated to make payments with respect to any Receivable.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Agreement” shall mean, collectively, the Amended and Restated Credit
Agreement dated as of December 23, 2013, among the Ultimate Parent, the Parent,
as borrower, certain lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent, together with all amendments, restatements, supplements or
modifications thereto that are in effect on the Closing Date or adopted from
time to time thereafter, and any refinancings, replacements or refundings
thereof.
“Credit and Collection Policies” shall mean the written credit, collection,
customer relations and service policies of the Originators in effect on the
Closing Date and attached as Exhibit A to the Funding Agreement, as the same may
from time to time be amended, restated, supplemented or otherwise modified with
the prior written consent of the Administrative Agent; provided, that such
consent shall not be required if such amendment, restatement, supplement or
modification could not be reasonably expected to have a Material Adverse Effect.
“Daily Report” shall have the meaning assigned to it in paragraph (a) of
Annex 5.02 to the Funding Agreement.
“Days Sales Outstanding” shall mean, as of any Monthly Determination Date, the
result (expressed in days) obtained by multiplying (a) 91 by (b) the result
obtained by dividing (i) the aggregate Outstanding Balance of Transferred
Receivables as of such date by (ii) the aggregate Billed Amount of all Billed
Receivables originated during the three calendar months ending on such date.
“Debt” of any Person shall mean, without duplication, (a) all indebtedness of
such Person for borrowed money or for the deferred purchase price of property or
services payment for which is deferred 90 days or more (excluding trade payables
or liabilities and deferred payment for services to employees or former
employees incurred in the ordinary course of business and payable in accordance
with customary practices and other deferred compensation arrangements, so long
as the forgoing is not overdue for a period of more than 90 days or, if overdue
for more than 90 days, as to which a dispute exists and adequate reserves in
conformity with GAAP have been established on the books of such Person), (b) all
reimbursement and other obligations with respect to letters of credit, bankers’
acceptances and surety bonds, whether or not matured, (c) all obligations
evidenced by notes, bonds, debentures or similar instruments, (d) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(e) all Capital Lease Obligations, (f) all obligations of such Person under
commodity purchase or option agreements or other commodity price hedging
arrangements, in each case whether contingent or matured, (g) all obligations of
such Person under any foreign exchange contract, currency swap agreement,
interest rate swap, cap or collar agreement or other similar agreement or
arrangement designed to alter the risks of that Person arising from fluctuations
in currency values or interest rates, in each case whether contingent or
matured, (h) all liabilities of such Person under Title IV of ERISA, (i) all
Guaranteed Indebtedness of such Person, (j) all indebtedness of a kind referred
to in clauses (a) through (i) above secured by (or for which the holder of such
indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien upon or in property or other assets (including accounts and contract
rights) owned by such Person, even though such Person has not assumed or become
liable for the payment of such indebtedness, (k) all “Indebtedness” as such term
is defined in the Credit Agreement, (l) all “Loans” and other obligations under
the Credit Agreement (which shall only be Debt of any Person who borrows or
guarantees such Debt), and (m) the Borrower Obligations.
“Default Rate” shall have the meaning assigned to it in Section 2.06(b) of the
Funding Agreement.
“Default Ratio” shall mean, as of the last day of any calendar month, the ratio
(expressed as a percentage) computed by dividing (a) the aggregate Outstanding
Balance of all Transferred Receivables that became Defaulted Receivables during
the calendar month ending on such date by (b) the aggregate Billed Amount of all
Billed Receivables originated during the calendar month ended five calendar
months prior to the calendar month ending on such date (so that if the calendar
month referenced in (a) were June, the calendar month referenced in (b) would be
January).
“Defaulted Receivable” shall mean any Receivable (a) with respect to which any
payment, or part thereof, remains unpaid for more than 120 days after its
Billing Date, (b) with respect to which the Obligor thereunder is a BK Obligor
or (c) that otherwise has been or should be written-off as uncollectible in
accordance with the Credit and Collection Policies.
“Defaulted Receivables Trigger Ratio” shall mean, as of the last day of any
calendar month, the trailing three-month average Default Ratio in respect of the
three most recently ended calendar months.
“Delinquent Receivable” shall mean, as of any date of determination, the
aggregate Outstanding Balances of all Billed Receivables with respect to which
any payment, or part thereof, is ninety-one (91) or more days past the related
Billing Dates of such Billed Receivables.
“Delinquent Receivable Percentage” shall mean, as of the last day of any
calendar month, the result (expressed as a percentage) obtained by dividing (a)
the aggregate Outstanding Balances of all Delinquent Receivables as of such date
by (b) the aggregate Outstanding Balances of all Billed Receivables as of such
date.
“Delinquency Trigger Ratio” shall mean, as of the last day of any calendar
month, the trailing three-month average of the Delinquent Receivable Percentage
in respect of the three calendar months then most recently ended.
“Depositary” shall have the meaning assigned to it in Section 6.0l(c)(i) of the
Funding Agreement.
“Dilution Factors” shall mean, with respect to any Transferred Receivable, any
portion which (a) was reduced, canceled or written-off as a result of (i) any
credits (including credit adjustments of amounts related to commissions included
in the amount billed with respect to such Receivable), rebates, cash discounts,
volume discounts, cooperative advertising expenses, royalty payments,
warranties, cost of parts required to be maintained by agreement (either express
or implied), allowances for early payment, defective or rejected services, or
any failure by any Originator to deliver any services or otherwise perform under
the underlying Contract or invoice, (ii) any change in or cancellation of any of
the terms of the underlying Contract or invoice or any cash discount, rebate,
retroactive price adjustment or any other adjustment by the applicable
Originator which reduces the then outstanding balance of the related Receivable
except to the extent resulting from payment default by such Obligor, or (iii)
any setoff in respect of any claim by the Obligor thereof (whether such claim
arises out of the same or a related transaction or an unrelated transaction) or
(b) is subject to any specific dispute, offset, counterclaim or defense
whatsoever (except discharge in bankruptcy) of the Obligor thereof.
“Dilution Horizon Ratio” shall mean, as of any Monthly Determination Date, a
ratio computed by dividing (a) the aggregate Billed Amount of all Transferred
Receivables originated during the Dilution Horizon Period ending on such date by
(b) the Net Receivables Balance as of such date.
“Dilution Horizon Period” shall mean 120 days or such other period reasonably
determined by the Administrative Agent based on relevant information received
during the course of a field exam or otherwise.
“Dilution Ratio” shall mean a ratio (expressed as a percentage) computed as of
the last day of each Settlement Period by dividing
(a)    the aggregate Dilution Factors for all Transferred Receivables during
such Settlement Period,
by
(b)    the aggregate Billed Amount of all Transferred Receivables originated
during the Settlement Period immediately preceding such Settlement Period (so
that if the Settlement Period referenced in (a) were the February Settlement
Period, the calendar month referenced in (b) would be the January Settlement
Period).
“Dilution Reserve Rate” shall mean, as of any Monthly Determination Date, the
greater of (a) 2.0% and (b) the result obtained by multiplying (i) the Dilution
Horizon Ratio by (ii) the sum of (A) the product of (x) 2 and (y) the Adjusted
Dilution Ratio as of such date and (B) the Dilution Volatility Component as of
such date.
“Adjusted Dilution Ratio” shall mean, as of any Monthly Determination Date, the
trailing twelve-month average Dilution Ratio in respect of the twelve most
recently ended calendar months.
“Dilution Spike” shall mean, as of any Monthly Determination Date, the highest
Dilution Trigger Ratio in respect of the twelve most recently ended calendar
months.
“Dilution Volatility Component” shall mean, as of any Monthly Determination
Date, the product of (a) the result obtained by subtracting (i) the Adjusted
Dilution Ratio from (ii) the Dilution Spike, multiplied by (b) the result
obtained by dividing (i) the Dilution Spike by (ii) the Adjusted Dilution Ratio.
“Dilution Trigger Ratio” shall mean, as of any Monthly Determination Date, the
trailing three-month average Dilution Ratio in respect of the three most
recently ended calendar months.
“Dollars” or “.$.” shall mean lawful currency of the United States of America.
“Dynamic Advance Rate” shall mean, as of any Monthly Determination Date, a
percentage equal to the lesser of:
(i)    85%; and
(ii)    100% minus the sum of (A) the Dilution Reserve Rate, (B) the Loss
Reserve Rate, (C) the Interest Reserve Rate and (D) the Servicing Reserve Rate.
“Effective Date” shall mean December 6, 2013.
“EFT/CC Account” means account #7460737260 maintained at Fifth Third Bank by
Cumulus Radio Corporation, as a Sub-Servicer, solely for the purpose of
collecting remittances in the form of Electronic Funds Transfer and credit card
payments related exclusively to Transferred Receivables.
“Election Notice” shall have the meaning assigned to it in Section 2.0l(d) of
the Sale Agreement.
“Eligible Receivable” shall mean, as of any date of determination, a Transferred
Receivable:
(a)    that is due and payable within 90 days of the Billing Date thereof;
(b)    that is not a Defaulted Receivable;
(c)    that is not a liability of an Obligor with respect to which more than 50%
of the aggregate Outstanding Balance of all Transferred Receivables owing by
such Obligor are Defaulted Receivables;
(d) that is not a liability of an Obligor organized under the laws of any
jurisdiction outside of the United States of America (including the District of
Columbia but otherwise excluding its territories and possessions);
(a)    that is denominated and payable in Dollars in the United States of
America and is not represented by a note or other negotiable instrument or by
chattel paper;
(b)    that is not subject to any right of rescission, dispute, offset
(including, without limitation, as a result of customer promotional allowances,
discounts, rebates, or claims for damages), hold back defense or Adverse Claim
(other than Permitted Encumbrances) (with only the portion of any such
Receivable subject to any such right of rescission, dispute, offset (including,
without limitation, as a result of customer promotional allowances, discounts,
rebates, or claims for damages), hold back defense or Adverse Claim or other
claim being considered an Ineligible Receivable by virtue of this clause (f)),
whether arising out of transactions concerning the Contract therefor or
otherwise;
(c)    with respect to which the Obligor thereunder is not a BK Obligor;
(d)    that is not an Unapproved Receivable;
(e)    that does not represent partially performed or unperformed services and
does not arise from a transaction for which any additional performance by the
Originator thereof, or acceptance by or other act of the Obligor thereunder,
including any required submission of documentation, remains to be performed as a
condition to any payments on such Receivable or the enforceability of such
Receivable under applicable law;
(f)    as to which the representations and warranties of Sections 4.01(v)(ii)
through (iv) of the Sale Agreement are true and correct in all respects as of
the Transfer Date therefor;
(g)    that is not the liability of an Obligor that has any claim against or
affecting the Originator thereof or the property of such Originator which gives
rise to a right of set-off against such Receivable (with only that portion of
Receivables owing by such Obligor equal to the amount of such claim being an
Ineligible Receivable);
(h)    that was originated in accordance with and satisfies in all material
respects all applicable requirements of the Credit and Collection Policies;
(i)    that represents the genuine, legal, valid and binding obligation of the
Obligor thereunder enforceable by the holder thereof in accordance with its
terms;
(j)    that arises under the terms of the Contract therefor and has not been
paid in full or been compromised, adjusted, extended, reduced, satisfied,
subordinated, rescinded or modified (except for adjustments to the Outstanding
Balance thereof to reflect Dilution Factors made in accordance with the Credit
and Collection Policies);
(k)    that does not contravene any laws, rules or regulations applicable
thereto (including laws, rules and regulations relating to usury, consumer
protection, truth in lending, fair credit billing, fair credit reporting, equal
credit opportunity, fair debt collection practices and privacy) and with respect
to which no party to the Contract therefor is in violation of any such law, rule
or regulation;
(l)    with respect to which no proceedings or investigations are pending or
threatened before any Governmental Authority (i) asserting the invalidity of
such Receivable or the Contract therefor, (ii) asserting the bankruptcy or
insolvency of the Obligor thereunder; unless, in the case of a bankruptcy
proceeding, the applicable Originator has been designated as a “critical vendor”
and the Obligor thereunder has obtained (A) in the case of any Receivable
originated pre-petition, a final court order approving the payment of the
pre-petition claims of such Originator on an administrative priority basis or
(B) in the case of any Receivable originated post-petition, (1) a final court
order approving the payment of the post-petition claims of such Originator on an
administrative priority basis and (2) a debtor-in-possession financing facility
and management of the applicable Originator reasonably believes that such
financing will be available to pay the Receivables owing by such Obligor, and,
in any such case, such Obligor has agreed post-petition to pay the Receivables
owing by such Obligor on a current basis in accordance with its terms, (iii)
seeking payment of such Receivable or payment and performance of such Contract
or (iv) seeking any determination or ruling that could reasonably be expected to
materially and adversely affect the validity or enforceability of such
Receivable or such Contract;
(m)    (i) that is an “account” within the meaning of the UCC of the
jurisdictions in which the each of the Originators and the Borrower are
“located” (within the meaning of Article 9 of the UCC), (ii) is not represented
by instruments or chattel paper and (iii) under the terms of the related
Contract, the right to payment thereof may be freely assigned, including as a
result of compliance with applicable law (or with respect to which, the
prohibition on the assignment of rights to payment are made fully ineffective
under applicable law);
(n)    that is payable solely and directly to an Originator and not to any other
Person, except to the extent that payment thereof may be made to a Lockbox, a
Collection Account or the Concentration Account;
(o)    with respect to which all material consents, licenses, approvals or
authorizations of, or registrations with, any Governmental Authority required to
be obtained, effected or given in connection with the creation of such
Receivable or the Contract therefor have been duly obtained, effected or given
and are in full force and effect;
(p)    that is created through the provision of services by the Originator
thereof in the ordinary course of its business;
(q)    that does not constitute a rebilled amount arising from a deduction taken
by an Obligor with respect to a previously arising Receivable;
(r)    that represents an obligation to pay by the Obligor for which an invoice
has been issued or will be issued within 35 days of the date such obligation is
created;
(s)    as to which the Borrower has a first priority perfected ownership
interest and in which the Administrative Agent has a first priority perfected
security interest, in each case not subject to any Lien, right, claim, security
interest or other interest of any other Person (other than, in the case of the
Borrower, the Lien of the Administrative Agent for the benefit of the Lenders);
(t)    to the extent such Transferred Receivable represents sales tax, such
portion of such Receivable shall not be an Eligible Receivable;
(u)    with respect to which no check, draft or other item of payment was
previously received that was returned unpaid or otherwise;
(v)    if the Obligor for a Receivable is the United States federal government,
such Receivable is assigned in compliance with the Federal Assignment of Claim
Act, with confirmation of no offset for the Borrower or any Originator
obligations;
(w)    that is originated in a Reviewed Market;
(x)    that complies with such other criteria as may be reasonably determined in
good faith by the Administrative Agent in the exercise of reasonable (from the
perspective of a secured accounts receivable financing lender) business judgment
and in consultation with the Servicer; it being understood that Receivables
originated from a market that has not been the subject of a satisfactory field
exam review in the reasonable discretion of the Administrative Agent are not
Eligible Receivables;
(y)    if originated by Incentrev LLC, Cumulus Network Holdings Inc. or Cumulus
Radio Corporation, was originated on or after March 15, 2017; or
(z)    if originated by any New Originator, the Administrative Agent shall have
received such documents, instruments, agreements and legal opinions in respect
of such New Originator, that are listed in the Schedule of Post-Closing
Documents, each in form and substance reasonably satisfactory to each Lender and
the Administrative Agent.
The Outstanding Balance of any Reviewed Market Receivables that fail to satisfy
any of the Proxy Clauses may be estimated based on proxy percentages of the
Outstanding Balance of all Reviewed Market Receivables established, and revised
from time to time, in the reasonable discretion of the Administrative Agent.
Such estimated percentages are referred to herein collectively as the “Proxy
Percentages”).
The aggregate of the Proxy Percentages of all of the Proxy Clauses shall not
exceed the Proxy Percentage Limit at any time. If the establishment or revision
of a Proxy Percentage for any Proxy Clause would cause the aggregate Proxy
Percentages for all the Proxy Clauses to exceed the Proxy Percentage Limit, the
Borrower (or the Servicer on behalf of the Borrower) shall determine the
Outstanding Balance of the Receivables that fail to satisfy any of the Proxy
Clauses based on actual data to the extent necessary to cause the aggregate
Proxy Percentages for all Proxy Clauses to be less than or equal to the Proxy
Percentage Limit.
“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, the Member, any Originator, the Parent, the
Servicer, the Ultimate Parent or any Subsidiary (other than any Non-Significant
Subsidiary) of any Originator or the Servicer, is treated as a single employer
under Section 414 of the Code.
“Event of Default” means any Termination Event described in Section 8.01(a),
8.01(b)(iii), 8.01(d) or 8.01(e) of the Funding Agreement.
“Event of Servicer Termination” shall have the meaning assigned to it in Section
8.01 of the Sale Agreement.
“Excess Availability” means, as of any date of determination,
(a) the Borrowing Base (as determined pursuant to clause (ii) of the definition
thereof);
minus
(b) the Outstanding Principal Amount.
“Excess Concentration Amount” shall mean, as of any date of determination, with
respect to any Obligor of a Receivable, the amount by which the Outstanding
Balance of Eligible Receivables owing by such Obligor exceeds (i) the
Concentration Percentage for such Obligor multiplied by (ii) the Outstanding
Balance of all Eligible Receivables on such date; provided, however, that in the
case of an Obligor which is an Affiliate of other Obligors, the Excess
Concentration Amount for such Obligor shall be calculated as if such Obligor and
such one or more affiliated Obligors were one Obligor.
“Excess Concentration Calculation Trigger” means, on any date of determination,
the Outstanding Principal Amount exceeds (A) 0.50 multiplied by (B) the amount
described in clause (ii) of the definition of “Borrowing Base”.
“Excess Unbilled Receivables Amount” shall mean, (a) as of any Monthly
Determination Date, the amount by which the aggregate Outstanding Balance of all
Unbilled Receivables exceeds 10% (ten percent) of the aggregate Outstanding
Balance of all Eligible Receivables and (b) as of any other date of
determination, the amount by which the aggregate Outstanding Balance of all
Unbilled Receivables exceeds 50% (fifty percent) of the aggregate Outstanding
Balance of all Eligible Receivables.
“Excluded Obligor” shall mean any Obligor (a) that is an Affiliate of any
Originator, the Parent, the Member or the Borrower, or (b) that is designated as
an Excluded Obligor upon ten (10) Business Days’ prior written notice from the
Administrative Agent to the Borrower and the Servicer.
“Excluded Taxes” means any of the following taxes imposed on or with respect to
a Lender or required to be withheld or deducted from a payment to a Lender, (i)
taxes imposed on or measured by net income (however denominated), franchise
taxes, and branch profits taxes, in each case, imposed as a result of such
Lender being organized under the laws of, or having its principal office or, in
the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such tax (or any political subdivision thereof) (ii) U.S.
federal withholding taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Advance or Commitment
pursuant to a law in effect on the date on which (a) such Lender acquires such
interest in the Advance or Commitment or (b) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 13.01 of the
Funding Agreement, amounts with respect to such taxes were payable either to
such Lender's assignor immediately before such Lender became a party hereto or
to such Lender immediately before it changed its lending office, (iii) taxes
attributable to such Lender’s failure to comply with Section 13.01(f) of the
Funding Agreement and (iv) any U.S. federal withholding taxes imposed under
FATCA.
“Facility Maturity Date” shall mean the earliest of:
(i)    the Final Advance Date;
(ii)    the date that is 180 days prior to the maturity date (as may be amended
from time to time) of any of the Debt of the Parent or any of its Subsidiaries
which has an aggregate outstanding principal balance equal to or in excess of
$35,000,000 (excluding the Debt under the Credit Agreement related to the
revolving credit facility set forth therein (so long as (x) the aggregate
outstanding principal balance of such revolving credit facility (including the
face amount of any issued but undrawn letters of credit therein) does not exceed
$300,000,000) and (y) the scheduled maturity date of such revolving credit
facility is not prior to December 23, 2018));
(iii)    the Administrative Agent’s declaration of or the automatic occurrence
of the termination of the Facility Maturity Date upon the occurrence and during
the continuation of an Event of Default; and
(iv)    date that is 90 days following the Commitment Termination Date.
“FATCA” means sections 1471 through 1474 of the IRC, as of the date of the
Funding Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the IRC and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing.
“FCC” shall mean the Federal Communications Commission or any Governmental
Authority succeeding to the Federal Communications Commission.
“FCC License” shall mean a license issued by the FCC under Part 73 of Title 47
of the Code of Federal Regulations and held by the Parent, Borrower or any
Originator.
“Federal Funds Rate” shall mean, for any day, a floating rate equal to the
weighted average of the rates on overnight federal funds transactions among
members of the Federal Reserve System, as determined by the Administrative
Agent.
“Federal Reserve Board” shall mean the Board of Governors of the Federal Reserve
System.
“Fee Letter” shall mean that certain amended and restated fee letter agreement
dated September 13, 2016 between the Borrower and the Administrative Agent.
“Fees” shall mean any and all fees payable to the Administrative Agent or any
Lender pursuant to the Funding Agreement or any other Related Document,
including, without limitation and the Unused Commitment Fee.
“Final Advance Date” shall mean December 6, 2018, as such date may be extended
with the consent of the Borrower, the Lenders and the Administrative Agent.
“Funding Agreement” shall mean the Amended and Restated Receivables Funding and
Administration Agreement dated as of March 15, 2017, by and among the Borrower,
the Lenders the Swing Line Lender and the Administrative Agent.
“Funding Availability” shall mean, as of any date of determination, the amount,
if any, by which the Borrowing Base exceeds the Outstanding Principal Amount, as
of the end of the immediately preceding day.
“Funding Excess” shall mean, as of any date of determination, the extent to
which the Outstanding Principal Amount exceeds the Borrowing Base, in each case
as disclosed in the most recently submitted Borrowing Request or Report or as
otherwise determined by the Administrative Agent based on Borrower Collateral
information available to it, including any information obtained from any audit
or from any other reports with respect to the Borrower Collateral, which
determination shall be final, binding and conclusive on all parties to the
Funding Agreement (absent manifest error).
“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect from time to time, consistently applied as such term is
further defined in Section 2(a) of this Annex X.
“General Concentration Percentage” shall mean at any time of determination with
respect to any Obligor, a percentage equal to:
(i)    if the short-term debt rating of such Obligor is rated both (x) A-1 or
better by S&P and (y) P-1 or better by Moody’s, 12%,
(ii)    if the short-term debt rating of such Obligor is rated both (x) A-2 by
S&P and Y(y) by Moody’s, 10%.
(iii)    if the short-term debt rating of such Obligor is rated both (x) A-3 by
S&P and (y) P-3 by Moody’s, 7%.
(iv)    otherwise, 3.5%.
“General Trial Balance” shall mean, with respect to any Originator and as of any
date of determination, such Originator’s accounts receivable trial balance
(whether in the form of a computer printout, magnetic tape or diskette) as of
such date, listing Obligors and the Transferred Receivables owing by such
Obligors as of such date together with the aged Outstanding Balances of such
Receivables, in form and substance satisfactory to the Borrower and the
Administrative Agent.
“Governmental Authority” shall mean any nation or government, any state,
province or other political subdivision thereof, and any agency, department or
other entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government.
“Guaranteed Indebtedness” shall mean, as to any Person, any obligation of such
Person guaranteeing any indebtedness, lease, dividend, or other obligation
(“primary obligation”) of any other Person (the “primary obligor”) in any
manner, including any obligation or arrangement of such Person to (a) purchase
or repurchase any such primary obligation, (b) advance or supply funds (i) for
the purchase or payment of any such primary obligation or (ii) to maintain
working capital or equity capital of the primary obligor or otherwise to
maintain the net worth or solvency or any balance sheet condition of the primary
obligor, (c) purchase property, securities or services primarily for the purpose
of assuring the owner of any such primary obligation of the ability of the
primary obligor to make payment of such primary obligation, or (d) indemnify the
owner of such primary obligation against loss in respect thereof. The amount of
any Guaranteed Indebtedness at any time shall be deemed to be the amount equal
to the lesser at such time of (x) the stated or determinable amount of the
primary obligation in respect of which such Guaranteed Indebtedness is incurred
and (y) the maximum amount for which such Person may be liable pursuant to the
terms of the instrument embodying such Guaranteed Indebtedness; or, if not
stated or determinable, the maximum reasonably anticipated liability (assuming
full performance) in respect thereof.
“Immaterial Misstatement” means (i) any untrue or incorrect information set
forth in any Report or Borrowing Request which does not cause the calculation of
the Borrowing Base reflected on such Report to be greater than what the
calculation of the Borrowing Base would have been if such information were not
untrue or incorrect or (ii) any untrue or incorrect information unintentionally
set forth in any Report which does not cause the calculation of the Borrowing
Base reflected on such Report to be more than 1% greater than what the
calculation of the Borrowing Base would have been if such information were not
untrue or incorrect; provided, that in the case of clause (ii), such information
is corrected within two Business Days after an Authorized Officer of the
Borrower becomes aware thereof.
“Incipient Servicer Termination Event” shall mean any event that, with the
passage of time or notice or both, would, unless cured or waived, become an
Event of Servicer Termination.
“Incipient Termination Event” shall mean any event that, with the passage of
time or notice or both, would, unless cured or waived, become a Termination
Event.
“Indemnified Amounts” shall mean, with respect to any Person, any and all suits,
actions, proceedings, claims, damages, losses, liabilities and reasonable
expenses (including, but not limited to, reasonable attorneys’ fees and
disbursements and other costs of investigation or defense, including those
incurred upon any appeal).
“Indemnified Person” shall have the meaning assigned to it in Section 10.01(a)
of the Funding Agreement.
“Independent Manager” shall mean a member of the board of managers of the
Borrower who (i) shall not have been at the time of such Person’s appointment or
at any time during the preceding five years, and shall not be as long as such
Person is a manager of the Borrower, (A) a director, officer, employee, partner,
shareholder, member, manager or Affiliate of any of the following Persons:
Member, Servicer, Originator, Parent or any of their respective Subsidiaries or
Affiliates (collectively with the Borrower, the “Independent Parties”), (B) a
supplier to any of the Independent Parties or a director, officer, employee,
partner, shareholder, member, manager or affiliate of a supplier, (C) a Person
controlling or under common control with any partner, shareholder, member,
manager, Affiliate or supplier of any of the Independent Parties, or (D) a
member of the immediate family of any director, officer, employee, partner,
shareholder, member, manager, Affiliate or supplier of any of the Independent
Parties; (ii) has prior experience as an independent director/manager for a
corporation or limited liability company whose charter documents required the
unanimous consent of all independent directors/managers thereof before such
corporation or limited liability company could consent to the institution of
bankruptcy or insolvency proceedings against it or could file a petition seeking
relief under any applicable federal or state law relating to bankruptcy, and
(iii) has at least three years of employment experience with one or more
entities that provide, in the ordinary course of their respective businesses,
advisory, management or placement services to issuers of securitization or
structured finance instruments, agreements or securities.
“Index Rate” shall mean, for any day, a floating rate equal to the highest rate
determined by the Administrative Agent equal to the Applicable Index Rate Margin
plus the greatest of:
(i)     the Prime Rate;
(ii)     the Federal Funds Rate plus 0.50% per annum;
and
(iii)     the sum of:
(a)     1.50% per annum;
and
(b)     the greater of 0.0% and (1)    the offered rate for deposits in United
States Dollars as of such date for a three month period in United States Dollars
which appears on Reuters Screen LIBOR01 Page as of 11:00 a.m., London time, on
the second full LIBOR Business Day preceding such day; divided by (2) a number
equal to 1.0 minus the aggregate (but without duplication) of the rates
(expressed as a decimal fraction) of reserve requirements in effect on the day
which is two (2) LIBOR Business Days to such day (including basic, supplemental,
marginal and emergency reserves under any regulations of the Board of Governors
of the Federal Reserve system or other governmental authority having
jurisdiction with respect thereto, as now and from time to time in effect) for
Eurocurrency funding (currently referred to as “Eurocurrency liabilities” in
Regulation D of such Board) which are required to be maintained by a member bank
of the Federal Reserve System; provided that in no event shall the Index Rate
for any day be less than the LIBOR Rate for the Settlement Period in which such
day occurs.
“Index Rate Advance” shall mean an Advance or portion thereof bearing interest
by reference to the Index Rate.
“Ineligible Receivable” shall mean any Receivable (or portion thereof) which
fails to satisfy all of the requirements of an “Eligible Receivable” set forth
in the definition thereof.
“Insolvent” or “Insolvency” shall mean, with respect to a Multiemployer Plan,
the condition that such plan is insolvent within the meaning of Section 4245 of
ERISA.
“Interest Period” shall mean, any calendar month, commencing with the first
Business Day of such calendar month, and ending with the last day of such
calendar month (or if the last day of such calendar month is not a Business Day,
the next succeeding business day of the following calendar month).
“Interest Reserve Rate” shall mean, as of any Monthly Determination Date, an
amount equal to the product of (i) 1.5, (ii) the Index Rate and (iii) a
fraction, the numerator of which is the higher of (a) 30 and (b) the highest
Days Sales Outstanding computed during the twelve calendar months ending on such
date, and the denominator of which is 360.
“Investment Company Act” shall mean the provisions of the Investment Company Act
of 1940, 15 U.S.C. § § 80a et seq., as amended from time to time, and any
regulations promulgated thereunder.
“Investments” shall mean, with respect to any Borrower Account Collateral, the
certificates, instruments, investment property or other investments in which
amounts constituting such collateral are invested from time to time.
“IRC” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any regulations promulgated thereunder.
“IRS” shall mean the Internal Revenue Service.
“Lender” shall have the meaning assigned to it in the Preamble of the Funding
Agreement. For the avoidance of doubt, unless the context otherwise requires,
the term “Lenders” includes the Swing Line Lender.
“Lender-Related Distress Event” means, with respect to any Lender, that the
following has occurred with respect to such Lender or with respect to any Person
that directly or indirectly controls such Lender (each a “Distressed Person”):
(i) a voluntary or involuntary case with respect to such Distressed Person under
the Bankruptcy Code or any similar bankruptcy laws of its jurisdiction of
formation; (ii) a custodian, conservator, receiver or similar official is
appointed for such Distressed Person or any substantial part of such Distressed
Person's assets; (iii) such Distressed Person is subject to a forced
liquidation, merger, sale or other change of control supported in whole or in
part by guaranties or other support (including, without limitation, the
nationalization or assumption of majority ownership or operating control by)
from the U.S. government or other Governmental Authority; or (iv) such
Distressed Person makes a general assignment for the benefit of creditors or is
otherwise adjudicated as, or determined by any Governmental Authority having
regulatory authority over such Distressed Person or its assets to be, insolvent,
bankrupt, or deficient in meeting any capital adequacy or liquidity standard of
any such Governmental Authority.
“Lending Office” means, with respect to any Lender, the office or offices of
such Lender specified as its “Lending Office” beneath its name on the applicable
signature page hereto, or such other office or offices of such Lender as it may
from time to time notify the Borrower and the Administrative Agent.
“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses (including without
limitation, those incurred upon any appeal or in connection with the preparation
for and/or response to any subpoena or request for document production relating
thereto), in each case of any kind or nature (including interest accrued thereon
or as a result thereto and fees, charges and disbursements of financial, legal
and other advisors and consultants), whether joint or several, whether or not
indirect, contingent, consequential, actual, punitive, treble or otherwise.
“LIBOR Business Day” shall mean a Business Day on which banks in the city of
London are generally open for interbank or foreign exchange transactions.
“LIBOR Rate” shall mean, for any Interest Period, a per annum rate of interest
determined by the Administrative Agent equal to the Applicable Margin plus the
greater of (x) 0.0% and (y) the following:
(a)    the offered rate for deposits in United States Dollars for a three-month
period which appears on Reuters Screen LIBOR01 Page as of 11:00 a.m., London
time, on the second full LIBOR Business Day next preceding the first day of such
Interest Period; divided by
(b)    a number equal to 1.0 minus the aggregate (but without duplication) of
the rates (expressed as a decimal fraction) of reserve requirements in effect on
the day which is two (2) LIBOR Business Days prior to the beginning of such
Interest Period (including basic, supplemental, marginal and emergency reserves
under any regulations of the Board of Governors of the Federal Reserve system or
other governmental authority having jurisdiction with respect thereto, as now
and from time to time in effect) for Eurocurrency funding (currently referred to
as “Eurocurrency liabilities” in Regulation D of such Board) which are required
to be maintained by a member bank of the Federal Reserve System;
provided, that if (i) the introduction of or any change in any law or regulation
(or any change in the interpretation thereof) shall make it unlawful, or any
central bank or other Governmental Authority shall assert that it is unlawful,
for a Lender to agree to make or to make or to continue to fund or maintain any
Advances at the LIBOR Rate or (ii) a LIBOR Rate Disruption Event shall have
occurred, the LIBOR Rate shall in all such cases be equal to the Index Rate. For
the avoidance of doubt, except as provided in the immediately preceding proviso,
the LIBOR Rate determined for any calendar month shall remain fixed for such
calendar month.
If such interest rates shall cease to be available from Reuters News Service,
the LIBOR Rate shall be determined from such financial reporting service or
other information as shall be mutually acceptable to the Administrative Agent
and the Borrower.
“LIBOR Rate Advance” shall mean an Advance or portion thereof bearing interest
by reference to the LIBOR Rate.
“LIBOR Rate Disruption Event” shall mean, for any Lender, notification by such
Lender to the Borrower and the Administrative Agent of any of the following: (i)
determination by such Lender that it would be contrary to law or the directive
of any central bank or other governmental authority to obtain United States
dollars in the London interbank market to fund or maintain its Advances, (ii)
the inability of such Lender, by reason of circumstances affecting the London
interbank market generally, to obtain United States dollars in such market to
fund its Advances, (iii) a determination by such Lender that the maintenance of
its Advances will not adequately and fairly reflect the cost to such Lender of
funding such investment at such rate or (iv) any event described in Section 2.09
or Section 2.12.
“Lien” shall mean any mortgage or deed of trust, pledge, hypothecation,
assignment, deposit arrangement, lien, charge, claim, security interest,
easement or encumbrance, or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including any lease
or title retention agreement and any financing lease having substantially the
same economic effect as any of the foregoing).
“Litigation” shall mean, with respect to any Person, any action, claim, lawsuit,
demand, investigation or proceeding pending or overtly threatened in writing
against such Person before any court, board, commission, agency or
instrumentality of any federal, state, local or foreign government or of any
agency or subdivision thereof or before any arbitrator or panel of arbitrators.
“Lockbox” shall have the meaning assigned to it in Section 6.01(a)(ii) of the
Funding Agreement.
“Loss Horizon Ratio” shall mean, as of the last day of any calendar month, the
result obtained by dividing (a) the aggregate Billed Amount of all Transferred
Receivables originated during the four calendar months ending on such date by
(b) the Net Receivables Balance as of such date.
“Loss Reserve Rate” shall mean, as of the last day of any calendar month, the
result obtained by multiplying (a) 1.50 times (b) the result obtained by
multiplying (i) the Loss Horizon Ratio by (ii) the highest Defaulted Receivables
Trigger Ratio computed during the twelve calendar months ending on such day.
“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, liabilities, operations, or financial condition of the
Transaction parties taken as a consolidated group or Parent and its Subsidiaries
taken as a consolidated group, (b) the ability of any Transaction Party to
perform any of its obligations under the Related Documents in accordance with
the terms thereof, (c) the validity or enforceability of any Related Document or
the rights and remedies of the Borrower, the Lenders or the Administrative Agent
under any Related Document or (d) the Transferred Receivables (or collectibility
thereof), the Contracts therefor, the Borrower Collateral (in each case, taken
as a whole) or the ownership interests or Liens of the Borrower or the Lenders
or the Administrative Agent thereon or the priority of such interests or Liens.
“Member” shall mean Cumulus Broadcasting LLC in its capacity as the member of
the Borrower.
“Monthly Determination Date” means the last calendar day of each calendar month.
“Monthly Report” shall have the meaning assigned to it in paragraph (a) of Annex
5.02 to the Funding Agreement.
“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor thereto.
“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA to which a Transaction Party or any ERISA Affiliate has (or
within the past 6 years has had) an obligation to contribute pursuant to a
collective bargaining agreement to which such Transaction Party or any ERISA
Affiliate is a party.
“Net Receivables Balance” shall mean, as of any date of determination, the
amount equal to:
(a)    the Outstanding Balance of Eligible Receivables,
minus
(b)    the Excess Concentration Amount;
minus
(c)    the Excess Unbilled Receivables Amount;
in each case as disclosed in the most recently submitted Report or Borrowing
Request or as otherwise determined by the Administrative Agent based on Borrower
Collateral information available to it, including any information obtained from
any audit or from any other reports with respect to the Borrower Collateral,
which determination shall be final, binding and conclusive on all parties to the
Funding Agreement (absent manifest error).
“Net Worth” shall mean as of any date of determination, the excess, if any, of
(a) the aggregate Outstanding Balance of the Receivables at such time, over (b)
the sum of (i) the Outstanding Principal Amount at such time, plus (ii) the
aggregate outstanding principal balance of the Subordinated Loans (including any
Subordinated Loan proposed to be made on the date of determination).
“New Originator” means the following entities: Chicago FM Radio Assets, LLC,
KLIF Broadcasting, Inc., KLOS-FM Radio Assets, LLC, Radio Metroplex, Inc., WPLJ
Radio, LLC and WBAP-KSCS Assets, LLC.
“Non-Consenting Lender” shall have the meaning assigned to it in Section
12.07(c) of the Funding Agreement.
“Non-Funding Lender” shall mean any Lender: (a) that has failed for three or
more Business Days to fund any payments required to be made by it under the
Funding Agreement, (b) that has given verbal or written notice to the Borrower
or the Administrative Agent or has otherwise publicly announced that such Lender
believes it will fail to fund all Advances and other payments required to be
funded by it under the Funding Agreement as of any Settlement Date; (c) that
has, for three or more Business Days, failed to confirm in writing to the
Administrative Agent, in response to a written request of the Administrative
Agent, that it will comply with its funding obligations hereunder; (d) that has
defaulted in fulfilling its obligations (as a purchaser, lender, agent or letter
of credit issuer) under one or more other syndicated receivables purchaser, loan
or credit facilities or (e) with respect to which one or more Lender-Related
Distress Events has occurred.
“Non-Funding Lender Account” shall have the meaning assigned to it in Section
2.14(a) of the Funding Agreement.
“Non-Reviewed Markets” means, as of any Monthly Determination Date, all markets
included in determining the amount set forth in the line item labeled “AR not
Reviewed” in the calculation of the Borrowing Base set forth in the Monthly
Report pertaining to such Monthly Determination Date.
“Non-Significant Subsidiary” shall mean at any time, any Restricted Subsidiary
(other than any Broadcast License Subsidiary) which (i) at such time has total
assets (including the total assets of any of its Subsidiaries), together with
the total assets of any other Restricted Subsidiaries that are Non-Significant
Subsidiaries, of less than 5% of the total assets of the Parent and its
Restricted Subsidiaries and (ii) has accrued revenues (including the accrued
revenues of any of its Subsidiaries), together with the accrued revenues of any
other Restricted Subsidiaries that are Non-Significant Subsidiaries, for the
most recently ended twelve-month period of less than 5% of the total revenues of
the Parent and its Restricted Subsidiaries.
“Notes” shall mean, collectively, the Revolving Notes and the Swing Line Note.
“Notice of Exclusive Control” means a “notice of exclusive control” (or the
equivalent thereof) that can be delivered by the Administrative Agent to the
Concentration Account Bank or a Collection Account Bank pursuant to an Account
Agreement.
“Obligor” shall mean, with respect to any Receivable, the Person primarily
obligated to make payments in respect thereof.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Officer’s Certificate” shall mean, with respect to any Person, a certificate
signed by an Authorized Officer of such Person.
“Originator” shall mean each Person from time to time party to the Sale
Agreement as an “Originator” unless and until any such Person ceases to be a
party to the Sale Agreement in connection with an Originator Disposition.
“Originator Disposition” shall have the meaning assigned to it in Section
2.04(b)(ii) of the Funding Agreement.
“Originator Support Agreement” shall mean the Originator Support Agreement,
dated as of the Closing Date, made by the Parent in favor of the Borrower.
“Other Lender” shall have the meaning assigned to it in Section 2.03(e) of the
Funding Agreement.
“Other Taxes” shall have the meaning assigned to it in Section 13.01(c) of the
Funding Agreement.
“Outstanding Balance” shall mean, with respect to any Transferred Receivable, as
of any date of determination, the amount (which amount shall not be less than
zero) equal to (a) (i) the Billed Amount thereof and (ii) the amount earned but
not yet billed as stated in the applicable daily sales journal entries of the
related Originator occurring after the most recent Broadcast Month End, minus
(b) all Collections received from the Obligor thereunder, minus (c) all
discounts to, or any other modifications by, the Originator, the Borrower or the
Servicer that reduce such Billed Amount; provided, that if the Servicer makes a
good faith determination that all payments by such Obligor with respect to such
Billed Amount have been made, the Outstanding Balance shall be zero.
“Outstanding Principal Amount” shall mean, as of any date of determination, the
amount equal to (a) the aggregate Advances made by the Lenders under the Funding
Agreement on or before such date, minus (b) the aggregate amounts disbursed to
the Lenders in reduction of the principal of such Advances pursuant to the
Funding Agreement on or before such date and not required to be returned as
preference payments or otherwise; provided, that references to the Outstanding
Principal Amount of any Lender shall mean an amount equal to (x) the aggregate
Advances made by such Lender pursuant to the Funding Agreement on or before such
date, minus (y) the aggregate amounts disbursed to any such Lender in reduction
of the principal of such Advances pursuant to the Funding Agreement on or before
such date and not required to be returned as preference payments or otherwise.
“Parent” shall mean Cumulus Media Holdings Inc., a Delaware corporation.
“Parent Group” shall mean the Parent and each of its Affiliates other than the
Borrower.
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA (or any successor).
“Permitted Encumbrances” shall mean the following encumbrances: (a) Liens for
taxes or assessments or other governmental charges or levies not yet due and
payable or being contested in good faith and as to which adequate reserves have
been provided in accordance with GAAP; (b) deposits securing, or in lieu of,
surety, appeal or customs bonds in proceedings to which any Originator, the
Borrower or the Servicer is a party; (c) any judgment Lien not constituting a
Termination Event under Section 8.01(g) of the Funding Agreement; and
(d) presently existing or hereinafter created Liens in favor of the Buyer, the
Secured Parties or the Administrative Agent under the Funding Agreement and the
Related Documents.
“Permitted Investments” shall mean any of the following:
(a)    obligations of, or guaranteed as to the full and timely payment of
principal and interest by, the United States of America or obligations of any
agency or instrumentality thereof if such obligations are backed by the full
faith and credit of the United States of America, in each case with maturities
of not more than 90 days from the date acquired;
(b)    repurchase agreements on obligations of the type specified in clause (a)
of this definition; provided, that the short-term debt obligations of the party
agreeing to repurchase are rated at least A-1 or the equivalent by S&P and P-1
or the equivalent by Moody’s;
(c)    federal funds, certificates of deposit, time deposits and bankers’
acceptances of any depository institution or trust company incorporated under
the laws of the United States of America or any state, in each case with
original maturities of not more than 90 days or, in the case of bankers’
acceptances, original maturities of not more than 365 days; provided, that the
short-term obligations of such depository institution or trust company are rated
at least A-1 or the equivalent by S&P and P-1 or the equivalent by Moody’s;
(d)    commercial paper of any corporation incorporated under the laws of the
United States of America or any state thereof with original maturities of not
more than 180 days that on the date of acquisition are rated at least A-1 or the
equivalent by S&P and P-1 or the equivalent by Moody’s; and
(e)    securities of money market funds rated at least A-1 or the equivalent by
S&P and P-1 or the equivalent by Moody’s.
“Permitted Owner” shall mean (a) Lewis W. Dickey, Jr. (the “Principal”), (b)
with respect to the Principal, (i) any spouse or immediate family member of the
Principal or (ii) any trust, corporation, partnership or other entity, the
beneficiaries, stockholders, partners, owners or Persons beneficially holding an
80% or more controlling interest of which consist of the Principal and/or such
other Persons referred to in the immediately preceding clause (b)(i), (c)
Crestview Radio Investors, LLC and its Affiliates (“Crestview”),or (d) any
Person Controlled by, or under common Control with, the Principal, Crestview.
“Person” shall mean any individual, sole proprietorship, partnership, joint
venture, unincorporated organization, trust, association, corporation (including
a business trust), limited liability company, institution, public benefit
corporation, joint stock company, Governmental Authority or any other entity of
whatever nature.
“Plan” shall mean any employee pension benefit plan (as defined in Section 3(2)
of ERISA, but excluding any Multiemployer Plan) in respect of which any
Transaction Party or any ERISA Affiliate is, or if such Plan were terminated,
would under Section 4062 or 4069 of ERISA be deemed to be, an “employer” (as
defined in Section 3(5) of ERISA).
“Power of Attorney” shall have the meaning assigned to it in Section 9.05 of the
Sale Agreement or Section 9.03 of the Funding Agreement, as applicable.
“Prime Rate” means, as of any date, the rate last quoted by The Wall Street
Journal as the “Prime Rate” in the United States or, if The Wall Street Journal
ceases to quote such rate, the highest per annum interest rate published by the
Federal Reserve Board in Federal Reserve Statistical Release H.15 (519)
(Selected Interest Rates) as the “bank prime loan” rate, or, if such rate is no
longer quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent).
“Pro Rata Share” shall mean with respect to all matters relating to any Lender
(other than the Swing Line Lender), the percentage obtained by dividing (i) the
Commitment of that Lender by (ii) the Aggregate Commitment, as such percentage
may be adjusted by assignments permitted pursuant to Section 12.02 of the
Funding Agreement; provided, however, if all of the Commitments are terminated
pursuant to the terms of the Funding Agreement, then “Pro Rata Share” shall mean
with respect to all matters relating to any Lender, the percentage obtained by
dividing (x) the sum of (A) such Lender’s Revolving Credit Advances, plus (B)
such Lender’s share of the obligations to purchase participations in Swing Line
Loans and refinance Swing Line Loans pursuant to Section 2.01(b)(iii) and (iv)
of the Funding Agreement, by (y) the aggregate Outstanding Principal Amount.
“Prohibited Transaction” shall have the meaning as defined in Section 406 of
ERISA and Section 4975(f)(3) of the Code.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.
“Proposed Change” shall have the meaning assigned to it in Section 12.07(c) of
the Funding Agreement.
“Proxy Clause” means any of the following clauses in the definition of “Eligible
Receivable”: (c), (d), (g), (h) (i), (k), (s), (z) and (bb).
“Proxy Percentage” is defined in the final paragraph of the definition of
“Eligible Receivable”.
“Proxy Percentage Limit” means 20% in the aggregate for all the Proxy
Percentages of all Proxy Clauses.
“Proxy Reserve” means, as of any Monthly Determination Date, an amount equal to
the product of (i) the Proxy Reserve Percentage and (ii) the Net Receivables
Balance as of such date.
“Proxy Reserve Percentage” means the result (expressed as a percentage) obtained
by multiplying (i) 4.30%, or such other percentage reasonably determined by the
Agent from time to time, by (ii) the Balancing Adjustment.
“Ratios” shall mean, collectively, the Days Sales Outstanding, the Default
ratio, the Dilution Horizon Ratio, the Loss Horizon Ratio, the Defaulted
Receivables Trigger Ratio, the Delinquency Trigger Ratio, the Dilution Ratio,
the Dilution Trigger Ratio and the Turnover Days Ratio. For purposes of
calculating the Dynamic Advance Rate, the Sale Price, or whether any Termination
Event or Incipient Termination Event has occurred, each Ratio applicable at any
time shall be as calculated in the most recently submitted Report, or as
otherwise reasonably determined by the Administrative Agent based on Borrower
Collateral information available to it, including any information obtained from
any audit or from any other reports with respect to the Borrower Collateral,
which determination shall be final, binding and conclusive on all parties to the
Funding Agreement (absent manifest error).
“Receivable” shall mean, with respect to any Obligor:
(a)    indebtedness of such Obligor (whether constituting an account, chattel
paper, document, instrument or general intangible (under which the Obligor’s
principal obligation is a monetary obligation) and whether or not earned by
performance) arising from the provision of or services by an Originator, or
other Person approved by the Administrative Agent in its sole discretion, to
such Obligor, including the right to payment of any interest or finance charges
and other obligations of such Obligor with respect thereto;
(b)    all Liens and property subject thereto from time to time securing or
purporting to secure any such indebtedness of such Obligor;
(c)    all guaranties, indemnities and warranties, insurance policies, financing
statements, supporting obligations and other agreements or arrangements of
whatever character from time to time supporting or securing payment of any such
indebtedness;
(d)    all Collections with respect to any of the foregoing;
(e)    all Records with respect to any of the foregoing; and
(f)    all proceeds with respect to any of the foregoing.
“Receivables Assignment” shall have the meaning assigned to it in
Section 2.01(a) of the Sale Agreement.
“Records” shall mean all Contracts and other documents, books, records and other
information (including customer lists, credit files, computer programs, tapes,
disks, data processing software and related property and rights) prepared and
maintained by any Originator, the Servicer, any Sub-Servicer or the Borrower
with respect to the Receivables and the Obligors thereunder and the Borrower
Collateral.
“Refunded Swing Line Loan” shall have the meaning assigned to it in
Section 2.01(b)(iii) of the Funding Agreement.
“Reinvestment Date” shall mean date on which any of the following occurs:
(i)
the Borrower uses any proceeds of Advances or any Collections to purchase
Receivables pursuant to the Sale Agreement;

(ii)
the Borrower uses any proceeds of Advances or any Collections to repay any
obligations in respect of the Subordinated Note; or

(iii)
the Borrower makes any dividend or distribution to the Parent.

“Rejected Amount” shall have the meaning assigned to it in Section 4.04 of the
Sale Agreement.
“Related Documents” shall mean each Collection Account Agreement, the
Concentration Account Agreement, the Sale Agreement, the Funding Agreement, the
Revolving Notes, the Swing Line Note, each Receivables Assignment, the
Subordinated Notes, the Originator Support Agreement and any other agreement
entered into by any Transaction Party in connection with the transactions
contemplated herein.
“Related Transferred Receivables” shall have the meaning assigned to it in
Section 2.04(b)(ii) of the Funding Agreement.
“Repayment Notice” shall have the meaning assigned to it in Section 2.03(g) of
the Funding Agreement.
“Report” means a Monthly Report, a Weekly Report or a Daily Report, as
applicable.
“Reorganization” shall mean, with respect to a Multiemployer Plan, the condition
that such plan is in reorganization as such term is used in Section 4241 of
ERISA.
“Reportable Event” shall mean any “reportable event,” as defined in Section
4043(c) of ERISA or the regulations issued thereunder, with respect to a Single
Employer Plan, other than those events as to which the 30-day notice period has
been waived pursuant to applicable regulations as in effect on the date hereof.
“Required Capital Amount” means, as of any date, three percent (3.0%) of the
Outstanding Balance of all Transferred Receivables as of such date.
“Requirement of Law” means, with respect to any Person, the common law and any
federal, state, local, foreign, multinational or international laws, statutes,
codes, treaties, standards, rules and regulations, guidelines, ordinances,
orders, judgments, writs, injunctions, decrees (including administrative or
judicial precedents or authorities) and the interpretation or administration
thereof by, and other determinations, directives, requirements or requests of,
any Governmental Authority, in each case whether or not having the force of law
and that are applicable to or binding upon such Person or any of its Property or
to which such Person or any of its Property is subject.
“Requisite Lenders” shall mean (a) two or more Lenders having in the aggregate
more than fifty percent (50.0%) of the Aggregate Commitment, or (b) if the
Commitments have been terminated, two or more Lenders having in the aggregate
more than fifty percent (50.0%) of the aggregate Outstanding Principal Amount;
provided that if at any time there is only one Lender party to the Funding
Agreement, “Requisite Lenders” shall mean such Lender; provided, further, that
so long as any Lender is a Non-Funding Lender, the Commitments and Advances of
such Non-Funding Lender will not be taken into account in determining the
calculation of which Lenders constitute Requisite Lenders.
“Responsible Officer” shall mean the chief executive officer or the chief
operating officer of the Parent or, with respect to financial matters, the chief
financial officer of the Parent.
“Restatement Effective Date” shall have the meaning assigned to it in Section
3.01 of the Funding Agreement.
“Restricted Subsidiary” shall mean any Subsidiary of the Ultimate Parent other
than an Unrestricted Subsidiary. Unless the context otherwise requires, all
references to “Restricted Subsidiary” in the Funding Agreement and the other
Related Documents shall be deemed to be a reference to a Restricted Subsidiary
of the Parent.
“Reviewed Market” means (i) any of the media markets listed on Exhibit B hereto
and (ii) such other media markets that has been the subject of a satisfactory
field exam review in the reasonable discretion of the Administrative Agent.
“Reviewed Market Receivable” means a Receivable originated in a Reviewed Market.
“Revolving Credit Advance” shall have the meaning assigned to it in Section
2.01(a)(i) of the Funding Agreement.
“Revolving Note” shall have the meaning assigned to it in Section 2.01(a)(ii) of
the Funding Agreement.
“S&P” shall mean Standard & Poor’s Ratings Services, a Standard & Poor’s
Financial Services LLC business or its successor.
“Sale” shall mean with respect to a sale of receivables under the Sale
Agreement, a sale of Receivables by an Originator to the Borrower in accordance
with the terms of the Sale Agreement.
“Sale Agreement” shall mean that certain Receivables Sale and Servicing
Agreement dated as of the Closing Date, by and among each Originator, Servicer
and the Borrower, as the Buyer thereunder.
“Sale Price” shall mean, with respect to any Sale of any Sold Receivable, a
price agreed upon from time to time by the applicable Originator and the Buyer
that results in the purchase price for such Receivable representing the fair
market value thereof.
“Sale Price Credit” shall have the meaning assigned to it in Section 2.05 of the
Sale Agreement.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of the Restatement
Effective Date, Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means: (a) any Person listed in any Sanctions-related list
of designated Persons maintained by OFAC, the U.S. Department of State, the
United Nations Security Council, the European Union, any European Union member
state, Her Majesty’s Treasury of the United Kingdom, or other relevant sanctions
authority, (b) any Person operating, organized or resident in a Sanctioned
Country or, to any Transaction Party’s actual knowledge, is a target of
Sanctions pursuant to any territorial or country-based Sanctions program, or (c)
any Person owned or controlled by any such Person or Persons described in the
foregoing clauses (a) or (b).
“Sanctions” means individually and collectively, respectively any and all
economic or financial sanctions, sectoral sanctions, secondary sanctions, trade
embargoes or anti-terrorism laws, imposed, administered or enforced from time to
time by (a) the U.S. government, including those administered by OFAC, the U.S.
Department of State, the U.S. Department of Commerce, or through any existing or
future Executive Order or (b) the United Nations Security Council, the European
Union, any European Union member state, Her Majesty’s Treasury of the United
Kingdom or other relevant sanctions authority
“Schedule of Documents” shall mean the schedule of documents, instruments,
agreements and legal opinions listed in Annex Y-1 attached hereto.
“Schedule of Post-Closing Documents” shall mean the schedule of documents,
instruments, agreements and legal opinions listed in Annex Y-2 attached hereto.
“Secured Parties” shall mean each of the Lenders, the Administrative Agent, each
Indemnified Person and each other Affected Party.
“Securities Act” shall mean the provisions of the Securities Act of 1933, 15
U.S.C. Sections 77a et seq., as amended from time to time, and any regulations
promulgated thereunder.
“Securities Exchange Act” shall mean the provisions of the Securities Exchange
Act of 1934, 15 U.S.C. Sections 78a et seq., as amended from time to time, and
any regulations promulgated thereunder.
“Servicer” shall have the meaning assigned to it in the Preamble to the Sale
Agreement.
“Servicer Termination Notice” shall mean any notice by the Administrative Agent
to the Servicer that the Servicer’s appointment as servicer of the Transferred
Receivables under the Sale Agreement has been terminated in accordance with the
terms thereof.
“Servicing Fee” shall mean, for any day within a Settlement Period, the amount
equal to (a) (i) the Servicing Fee Rate divided by (ii) 360, multiplied by (b)
the Outstanding Balance of Transferred Receivables on such day.
“Servicing Fee Rate” shall mean 1.00%.
“Servicing Officer” shall mean any officer of the Servicer involved in, or
responsible for, the administration and servicing of the Transferred Receivables
and whose name appears on any Officer’s Certificate listing servicing officers
furnished to the Administrative Agent by the Servicer, as such certificate may
be amended from time to time.
“Servicing Records” shall mean all Records prepared and maintained by the
Servicer with respect to the Transferred Receivables and the Obligors
thereunder.
“Servicing Reserve Rate” shall mean, as of any Monthly Determination Date, an
amount equal to the product of (i) the Servicing Fee Rate and (ii) a fraction,
the numerator of which is the higher of (a) 30 and (b) the highest Days Sales
Outstanding computed during the twelve calendar months ending on such date, and
the denominator of which is 360.
“Settlement Date” shall mean the twenty-second (22nd) Business Day of each
calendar month; provided, that on and after the occurrence and continuation of
any Termination Event, the Settlement Date shall be the date selected as such by
the Administrative Agent from time to time (it being understood and agreed that
the Administrative Agent may select such Settlement Date to occur as frequently
as daily) or, in the absence of any such selection, the date which would be the
Settlement Date pursuant to this definition.
“Settlement Period” shall mean (a) solely for purposes of determining the
Ratios, (i) with respect to all Settlement Periods other than the final
Settlement Period, each calendar month, whether occurring before or after the
Closing Date, and (ii) with respect to the final Settlement Period, the period
ending on the Termination Date and beginning with the first day of the calendar
month in which the Termination Date occurs, and (b) for all other purposes, (i)
with respect to the initial Settlement Period, the period from and including the
Closing Date through and including the last day of the calendar month in which
the Closing Date occurs, (ii) with respect to the final Settlement Period, the
period ending on the Termination Date and beginning with the first day of the
calendar month in which the Termination Date occurs, and (iii) with respect to
all other Settlement Periods, each calendar month.
“Single Employer Plan” shall mean any Plan subject to the provisions of Title IV
of ERISA or Section 412 of the Code or Section 302 of ERISA.
“Sold Receivable” shall have the meaning assigned to it in Section 2.01(b) of
the Sale Agreement.
“Solvent” when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the present fair saleable value of the assets
of such Person will, as of such date, exceed the amount of all liabilities of
such Person, contingent or otherwise, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured and (iii) “present fair saleable value” and “liabilities of such
Person, contingent or otherwise” shall, in each case, be determined in
accordance with applicable federal and state laws governing determinations of
the insolvency of debtors.
“Specified Lender” hall have the meaning given such term in Section 2.01(b)(vi)
of the Funding Agreement.
“SPV” shall mean any special purpose funding vehicle which acquires any interest
in a Lender’s Advances under the Funding Agreement.
“Stock” shall mean all shares, options, warrants, member interests, general or
limited partnership interests or other equivalents (regardless of how
designated) of or in a corporation, limited liability company, partnership or
equivalent entity whether voting or nonvoting, including common stock, preferred
stock or any other “equity security” (as such term is defined in Rule 3a11‑1 of
the General Rules and Regulations promulgated by the Securities and Exchange
Commission under the Securities Exchange Act).
“Stockholder” shall mean, with respect to any Person, each holder of Stock of
such Person.
“Subordinated Loan” shall have the meaning given such term in Section
2.01(c)(ii) of the Sale Agreement.
“Subordinated Note” shall have the meaning given such term in Section
2.01(c)(ii) of the Sale Agreement.
“Sub-Servicer” shall mean any Person with whom the Servicer enters into a
Sub-Servicing Agreement.
“Sub-Servicing Agreement” shall mean any written contract entered into between
the Servicer and any Sub-Servicer pursuant to and in accordance with Section
7.01 of the Sale Agreement relating to the servicing, administration or
collection of the Transferred Receivables.
“Subsidiary” shall mean, with respect to any Person, any corporation or other
entity (a) of which securities or other ownership interests having ordinary
voting power to elect a majority of the board of directors or other Persons
performing similar functions are at the time directly or indirectly owned by
such Person or (b) that is directly or indirectly controlled by such Person
within the meaning of control under Section 15 of the Securities Act.
“Successor Servicer” shall have the meaning assigned to it in Section 9.02 of
the Sale Agreement.
“Successor Servicing Fees and Expenses” shall mean the fees and expenses payable
to the Successor Servicer as agreed to by the Borrower, the Lenders and the
Administrative Agent.
“Swing Line Advance” shall have the meaning assigned to it in Section 2.01(b)(i)
of the Funding Agreement.
“Swing Line Availability” shall mean, as of any date of determination, an amount
equal to the lesser of (i) Funding Availability as of the end of the immediately
preceding day and (ii) the difference between (A) the Swing Line Commitment as
of such date and (B) the Outstanding Principal Amount of the Swing Line Loan as
of the end of the immediately preceding day.
“Swing Line Commitment” shall mean, as to the Swing Line Lender, the commitment
of the Swing Line Lender to make Swing Line Advances pursuant to the terms of
the Funding Agreement. As of the Restatement Effective Date, the Swing Line
Commitment is equal to the Aggregate Commitment.
“Swing Line Lender” shall have the meaning set forth in the Preamble of the
Funding Agreement.
“Swing Line Loan” shall mean at any time, the aggregate amount of Swing Line
Advances outstanding to the Borrower.
“Swing Line Note” shall have the meaning assigned to it in Section 2.01(b)(ii)
of the Funding Agreement.
“Taxes” shall have the meaning assigned to it in Section 13.01(a) of the Funding
Agreement.
“Termination Date” shall mean the date on which (a) the Outstanding Principal
Amount has been permanently reduced to zero, (b) all other Borrower Obligations
under the Funding Agreement and the other Related Documents have been
indefeasibly repaid in full and completely discharged and (c) the Aggregate
Commitment has been irrevocably terminated in accordance with the provisions of
Section 2.02(b) of the Funding Agreement.
“Termination Event” shall have the meaning assigned to it in Section 8.01 of the
Funding Agreement.
“Transaction Parties” shall mean the Originators, the Member, the Servicer and,
if the Parent is not the Servicer, the Parent.
“Transfer” shall mean any Sale or contribution (or purported Sale or
contribution) of Transferred Receivables by any Originator to the Borrower
pursuant to the terms of the Sale Agreement.
“Transfer Date” shall have the meaning assigned to it in Section 2.01(a) of the
Sale Agreement.
“Transferred Receivable” shall mean any Sold Receivable or any Contributed
Receivable and “Transferred Receivables” shall mean the Sold Receivables and the
Contributed Receivables. Any Receivable repurchased by an Originator pursuant to
Section 4.04 of the Sale Agreement shall not be deemed to be a Transferred
Receivable from and after the date of such repurchase unless such Receivable has
subsequently been repurchased by or contributed to the Borrower.
“Trigger Event” means any of the following:
(i) any Termination Event;
(ii) any Incipient Termination Event; and
(iii) the Administrative Agent’s determination that Excess Availability is less
than $10.0 million.
“Turnover Days Ratio” shall mean, as of any date of determination, the amount
(expressed in days) equal to:
(a)    a fraction, (i) the numerator of which is equal to sum of the aggregate
Outstanding Balances of Billed Receivables on the first day of the calendar
month that is three full calendar months prior to such date of determination and
(ii) the denominator of which is equal to aggregate Collections received during
such three full calendar months with respect to all Transferred Receivables,
multiplied by
(b)    the average number of days per period contained in such three (3)
Settlement Periods.
“UCC” shall mean, with respect to any jurisdiction, the Uniform Commercial Code
as the same may, from time to time, be enacted and in effect in such
jurisdiction.
“Ultimate Parent” means Cumulus Media, Inc., a Delaware corporation.
“Unapproved Receivable” shall mean any receivable (a) with respect to which the
Originator’s customer relationship with the Obligor thereof arises as a result
of the acquisition by such Originator of another Person or (b) that was
originated in accordance with standards established by another Person acquired
by an Originator, in each case, solely with respect to any such acquisitions
that have not been approved in writing by the Administrative Agent and then only
for the period prior to any such approval.
“Unbilled Receivable” shall mean, at any time of determination, any Transferred
Receivable for which an invoice has not yet been issued.
“Unrelated Amounts” shall have the meaning assigned to it in Section 7.03 of the
Sale Agreement.
“Unused Commitment Fee” shall mean an amount (expressed in days) and payable on
each Settlement Date equal to (a) the excess of the Aggregate Commitment over
the Outstanding Principal Amount multiplied by (b) a per annum margin equal to
0.5%.
“Unrestricted Subsidiary” shall mean any Subsidiary of the Parent designated by
the board of directors of the Parent as an Unrestricted Subsidiary pursuant to
the Credit Agreement.
“U.S. Lender Party” means each of the Administrative Agent, each Lender, each
SPV and each participant, in each case that is a United States person as defined
in Section 7701(a)(30) of the IRC.
“Wells Fargo” shall mean Wells Fargo Bank, National Association, a Delaware
corporation.
“Weekly Report” shall have the meaning assigned to it in paragraph (a) of
Annex 5.02 to the Funding Agreement.
“Weekly Reporting Trigger Event” means (i) a Termination Event or (ii) any time
that (a) the sum of (W) the Outstanding Principal Amount at such time and (X)
the amount of any outstanding Advance requests at such time exceeds (b) the
product of (Y) 0.80 multiplied by (Z) the amount described in clause (ii) of the
definition of Borrowing Base.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete withdrawal or a partial withdrawal from such Multiemployer Plan,
as such terms are defined in Title IV of ERISA.


SECTION 2. Other Terms and Rules of Construction.
(a) Accounting Terms. Unless otherwise specifically provided therein, any
accounting term used in any Related Document shall have the meaning customarily
given such term in accordance with GAAP, and all financial computations
thereunder shall be computed in accordance with GAAP consistently applied. That
certain items or computations are explicitly modified by the phrase “in
accordance with GAAP” shall in no way be construed to limit the foregoing.
(b) Other Terms. All other undefined terms contained in any of the Related
Documents shall, unless the context indicates otherwise, have the meanings
provided for by the UCC as in effect in the State of New York to the extent the
same are used or defined therein.
(c) Rules of Construction. Unless otherwise specified, references in any Related
Document or any of the Appendices thereto to a Section, subsection or clause
refer to such Section, subsection or clause as contained in such Related
Document. The words “herein,” “hereof” and “hereunder” and other words of
similar import used in any Related Document refer to such Related Document as a
whole, including all annexes, exhibits and schedules, as the same may from time
to time be amended, restated, modified or supplemented, and not to any
particular section, subsection or clause contained in such Related Document or
any such annex, exhibit or schedule. Any reference to any amount on any date of
determination means such amount as of the close of business on such date of
determination. Any reference to or definition of any document, instrument or
agreement shall, unless expressly noted otherwise, include the same as amended,
restated, supplemented or otherwise modified from time to time. Wherever from
the context it appears appropriate, each term stated in either the singular or
plural shall include the singular and the plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, feminine and
neuter genders. The words “including,” “includes” and “include” shall be deemed
to be followed by the words “without limitation”; the word “or” is not
exclusive; references to Persons include their respective successors and assigns
(to the extent and only to the extent permitted by the Related Documents) or, in
the case of Governmental Authorities, Persons succeeding to the relevant
functions of such Persons; and all references to statutes and related
regulations shall include any amendments of the same and any successor statutes
and regulations.
(d) Rules of Construction for Determination of Ratios. The Ratios as of the last
day of the Settlement Period immediately preceding the Closing Date shall be
established by the Administrative Agent on or prior to the Closing Date and the
underlying calculations for periods immediately preceding the Closing Date to be
used in future calculations of the Ratios shall be established by the
Administrative Agent on or prior to the Closing Date and approved by the
Borrower in accordance with the form of Monthly Report. For purposes of
calculating the Ratios, (i) averages shall be computed by rounding to the second
decimal place and (ii) the Settlement Period in which the date of determination
thereof occurs shall not be included in the computation thereof and the first
Settlement Period immediately preceding such date of determination shall be
deemed to be the Settlement Period immediately preceding the Settlement Period
in which such date of determination occurs.





ANNEX Y-1
SCHEDULE OF DOCUMENTS
[Attached]

ANNEX Y-2
SCHEDULE OF POST-CLOSING DOCUMENTS
[Attached]



